The next item is the debate on the Report by the European Council and the Commission Statement on the European Council in Brussels on 4 and 5 November 2004.
.  Mr President, honourable Members, ladies and gentlemen, it gives me pleasure to be able to report to you on the European Council that was held on 4 and 5 November, and which was a productive meeting.
Central to that meeting were areas that are of major importance to the public, such as the economy, and the area of freedom, security and justice.
We also discussed the issue of ‘Communicating Europe’,namely improving communication and interaction between politicians and citizens across Europe. Finally, we debated a number of topical external issues, including Iraq.
Recent developments in my own country give me no choice but to start with the topic of freedom, security and justice. Those developments illustrate in an unpleasant but powerful manner that a further step in cooperation in those areas is indispensable.
I am very indebted to you, Mr President, for the words of support and solidarity which you spoke to the Dutch Government and the entire Dutch community on 15 November. Allow me to react to those words in my national capacity.
The Netherlands is proud of its diversity. Since the Second World War, we have received large groups of people from many countries – some because they were persecuted, others because they could build a better future with us and were welcome reinforcements on our labour market. The contribution of those people in terms of quality of our society is immense and is appreciated.
Today, they, and their relatives, belong among us, and that ‘belonging’ requires consideration and effort from both parties. Integration is a complex issue that touches on identity, standards and values, as well as getting to know and understand each other. At the same time, integration also requires respect and compliance with the fundamental rules of our society: freedom of opinion, freedom of religion, and respect for the democratic rule of law, which must offer individuals the protection to which they are entitled.
Last time I had the good fortune of addressing this Parliament, I said, referring to the prospect of Turkey’s accession to the Union, that Islam or religion are not the issue. I would repeat that today. In our European society, there is every chance that people with different beliefs can live alongside, and with, each other. What is not acceptable is to use religion as an excuse to attack people, schools, mosques or churches. That is what all of us, across Europe, have to fight with conviction and decisiveness.
Mr President, in your expression of support last Monday, you drew attention to the significance of recent events in the Netherlands for the whole of European society, and in that I agree with you. The Netherlands is convinced that we must work together more effectively in fighting terrorism. The fierce reactions and counter-reactions in the wake of the killing of Mr Van Gogh once again demonstrated that there is tension in the make-up of our society. In Europe too, we have to learn from each other in terms of integrating minorities. I will presently examine in more detail the multi-annual programme for Justice and Home Affairs, the Hague Programme, that provides for a deepening in both areas.
Last week, a ministerial conference was held, at which the subject of integration was discussed at length. Of course we immediately applied the existing operational instruments over the past week. In addition, the Justice and Home Affairs ministers have asked to discuss the events in the Netherlands and to deliberate on European aspects of these with their colleagues in the Justice and Home Affairs Council next Friday.
Let me now return to my role of President-in-Office of the European Council and to the actual topic of this debate. The European Council laid down the Hague Programme on 5 November. The programme outlines our cooperation in the area of freedom, security and justice for the next five years.
Moreover, the Hague Programme is the first comprehensive package of measures to have been the subject of negotiation involving 25 Member States. That illustrates that in an enlarged Union, we can also reach agreement about important, complex issues, and that bodes well for the future.
In a Europe with no internal borders, we have to join forces in order to tackle problems such as organised crime, terrorism and human trafficking. In addition, we must work closely together in the fields of asylum and immigration. After all, asylum seekers and immigrants are entitled to know where they stand in Europe.
The Hague Programme builds on that of Tampere, which, in 1999, was the first programme to formulate cooperation in this area. It is based on Member State contributions, the Commission evaluation of Tampere and the European Parliament’s recommendation of 14 October of this year, particularly in respect of decision-making methods.
The Hague Programme gives important new impulses. Loopholes in national systems are being closed, as a result of which phenomena such as cross-border crime will be given far fewer opportunities. Closer attention will be paid to the proper implementation of the measures taken, and the effectiveness thereof will be scrutinised on a regular basis.
What does the Hague Programme specifically mean?
The Union will make it easier for police, justice and intelligence services of the Member States to exchange information on the basis of the principle of availability of information.
With regard to terrorism, it has been agreed that Member States will go further than maintaining their own security; they will also extend their vista to the entire territory of the EU. Institutions such as Europol and Eurojust will be given a central role in fighting crime.
We will continue to work hard on a European legal area, in which it is no longer possible to escape one’s sentence by moving to another EU Member State.
Alongside this, we will work towards a common asylum system by 2010, in which the same procedures will be followed in all countries. We want a single system that is humane, but also unambiguous, so that ‘asylum hopping’ will become a thing of the past.
Illegal immigration will also be tackled more effectively. This involves a common repatriation policy and better border control.
We are now working on the basic principles for integration which will, if possible, be laid down during the Dutch Presidency. A start was made on this during an informal ministerial conference in Groningen.
Another point I should like to mention in particular, is the introduction of Qualified Majority Voting and of codecision in the fields of asylum and immigration, something upon which you insisted in your recommendation of 14 November. We will comply with your request by making the Union more decisive and democratic in this respect. This will be effective on 1 April 2005. Although there were compelling requests among a few Member States to make various allowances, eventually, these remained restricted to the exception of legal immigration.
All in all, it is an ambitious and realistic programme, in respect of which the European Commission will be presenting an action plan next year. The separate legislative proposals contained therein will be submitted to you under the consultation and codecision procedure. I am particularly pleased that agreement has now been reached among the Member States about the objectives and the way in which we want to achieve these.
A safer Europe for free citizens whose constitutional rights are protected effectively. That is what this is all about.
I would now like to turn to the other important topic of the latest European Council, namely the European economy, in other words the preparation of the mid-term review of the Lisbon strategy.
The year 2004 is marked by a slight recovery in the European economy. That recovery, however, is not a matter of course. In order to safeguard our European social model, we will need to make further adjustments.
The main feat of the Kok report is that it clearly demonstrates the relevance, if not, necessity, of the Lisbon strategy. The key objective of the strategy is still very much alive. There is no alternative.
The world around us is changing because in addition to the US, there are economies, including China and India, which not only compete in terms of labour costs, but also increasingly so in terms of quality and innovation. Europe itself is changing too, though: the population is ageing, with all the consequences that this entails for labour participation and tenability of pension schemes and health care.
Despite this, the road ahead is clear: only by facing the challenge of the future can we retain the achievements of today. Knowledge, innovation and competitiveness must be the pillars underlying the adaptability of the European economy. Europe must develop its strengths further. Founded on a broad-based and highly-qualified population, flexible labour markets, activating social systems and innovative ecology, Europe will be able to meet the global challenge.
The Kok report thus clearly demonstrates that the Lisbon strategy must be pursued with force. Progress has been made on a number of scores: in the fields of labour participation, the internal market and the dissemination of ICT and the Internet in schools, universities, governments and households. We should not fool ourselves, though. At the same time, Mr Kok has indicated that the efforts, particularly by the Member States themselves, have to be stepped up. If not, we will assuredly not achieve the objectives.
It is this very process, where structural change is being carried out while retaining the public support base, which was the topic of a very lively discussion between myself and my colleagues during the past European Council. There was an exchange of practical experience, and future prospects were outlined. It was a sound discussion, particularly because the Kok report refers to the Member States themselves.
What struck me during that informative discussion was the unanimity about the need for reforms and about the need for good communication about this with the public and civil society.
In addition, the Heads of Government were unanimous in their willingness to take upon themselves political responsibility for the Lisbon strategy at European level, but also at home, in their own countries. It was gratifying in that respect that the future President of the new European Commission, Mr Barroso, also confirmed that he considers the Lisbon strategy to be at the centre of his policy and he personally will take responsibility for this in the Commission.
I have discussed the roles which the European Council, the Commission and the Member States must play. However, the Kok report also addressed the European Parliament directly, which should have greater involvement in this strategy. For example, it contains a suggestion for you to set up a permanent parliamentary committee that focuses on the Lisbon strategy and growth and employment. I am, naturally, interested to find out how you will act upon this recommendation.
Mr President, I should now like to turn to another topic, one which you yourself have discussed with us, namely that of ‘Communicating Europe’. The awareness that we need to communicate more effectively with the public about what Europe is and what it is doing requires constant attention. I see it as positive that future presidencies have indicated that they will be continuing the discussions on this subject.
The ratification of the Treaty establishing a Constitution for Europe is an important occasion to further improve communication with the public. The citizens of Europe share essential values and it is up to the politicians, you and I, to convey the European project. Creating a truly open debate requires teamwork between the Council, the European Parliament and the European Commission. I therefore welcome the intention of the future President of the Commission, Mr Barroso, to entrust a Vice-President with the portfolio of communication. We are looking forward to the announced communication strategy which will be tabled even before the European Council of June.
I have now come to the areas of external policy that have been the subject of discussion. First of all, Iraq. The European Council managed to reach agreement about a package of support measures for Iraq in the short term. We presented this package to the Iraqi Prime Minister, Mr Allawi, who we had invited especially for the occasion, during a lunch meeting on 5 November. Moreover, we then offered Iraq scope for cooperation and dialogue for the long term. Mr Allawi thanked us for the support for the Iraqi reconstruction process. In this process, the elections play an important role. I therefore set great store by Prime Minister Allawi’s communication that, despite persistent security problems, these elections will be taking place in January at the latest.
Our meeting with Mr Allawi and the aid package we presented to him demonstrate that the European Union is willing and able to play a greater role in granting concrete support to the political and economic reconstruction process in Iraq. Moreover, a similar signal of unanimity has been given within the Union with regard to Iraq.
A second item of external policy on which the European Council expressed a view is Iran. Let there be no mistake: we want complete and permanent suspension of all enrichment and improvement activities by Iran on a voluntary basis. Only then can the European Union offer Iran a prospect of discussions about long-term cooperation which will benefit both the European Union and Iran. Although the agreement that was reached with Teheran at the weekend is a step in the right direction, we should satisfy ourselves first that the suspension by the International Atomic Energy Agency can be determined promptly. If that attempt fails too, then we seem to have no choice but to resort to the UN Security Council.
This brings me to the Middle East, where there seems to be another window of opportunity for the peace process. It is to be hoped that the Israeli decision to withdraw from the Gaza Strip will offer a new opportunity for carrying out the roadmap. The European Council has tried to cash in on this. At the proposal of Javier Solana, we have now drawn up a short-term action programme to support the Palestinians in the areas of security, reforms, elections and economic development. Needless to say, we need cooperation from both the Palestinians and the Israelis for this programme to be successful. Although, at the moment, there is mourning for the death of President Arafat, I hope that the Palestinian Authority will, when a new president is elected in January, make a new start promptly and decisively.
The situation in Sudan remains extremely difficult. The European Council has urged the Government of Sudan and all other parties to meet the international requirements. In this respect, we have an obvious stick, namely the possibility of instituting sanctions, if need be. If that is what it takes, that is what we will do.
Three weeks ago, the European Parliament held a debate with the Council about Ukraine. I hope that the message which the European Council sent is being properly understood by the Ukrainian authorities. The second round of the presidential elections is taking place this Sunday. This round will need to be more democratic than the first one. If not, we will need to consider the implications we want to attach to this.
As is evident from the conclusions, the European Council has not discussed the Union’s enlargement. We will do this in December. We will then know the outcome of the debate which Parliament will devote to this. The decisions we are facing regarding the four candidate countries can change the Union drastically. A clear, positive and future-oriented view of Parliament is crucial in order to face the decision-making and implementation of the decisions with confidence. I hope that that will be the result on 2 December.
Let me finally say a few words about Parliament itself and about the Commission.
First of all, I share your wish to resolve the long-standing issue of the statute of the Members of this Parliament. Transparent and unequivocal agreements about the salary and other working conditions of the Members of your House avoid perceptions which undermine confidence in the institutions and the Union as a whole. In the next few weeks, the presidency, in the form of the European Affairs Minister, Mr Nicolaï, will be examining the possibilities that exist in order to reach agreement on this issue that has remained unresolved for far too long. Mr President, you too will be consulted in this matter in the next few days.
Strictly speaking, the outcome of the debate which this Parliament held three weeks ago about the proposed Commission was not on the agenda of the European Council. Mr President, you were right to pay attention to it in your contribution to the European Council nevertheless. I should like to do the same now.
The Union did not end up in crisis because of this debate; on the contrary, it drew strength from it. In the Treaty, Parliament has been assigned an important role in the appointment of the Commission. Parliament has every right to reject the proposed Commission. Had Parliament done so as a result of a vote, then that would have been an expression of political self-awareness.
Similarly, it is good that Mr Barroso, the President-designate, has drawn the political lessons he needed to draw from the debate. He has been able to adjust his Commission with a view to receiving the broadest possible support in this Parliament. In this way, he is laying a strong foundation for cooperation between Parliament and the Commission.
From the Council’s point of view, the outcome is also positive. The Council wants to set to work with Parliament and the Commission. We are facing important issues and important choices. I have high hopes that tomorrow, the European Parliament will express its confidence in the Commission, and we will be able to roll up our sleeves thereafter.
. Mr President, as you know the European Council focused its work primarily on the Lisbon Strategy and the launch of a new programme for freedom, security and justice – the Hague Programme. It also held an exchange of views on a topic of particular relevance to citizens: communication on Europe. It heard a presentation on enlargement by the President of the Commission, Mr Prodi, and adopted conclusions on a number of foreign policy issues, notably Sudan, Iraq, the Middle East and Iran. Finally, the Heads of State and Government met the Prime Minister of Iraq, Mr Allawi, over lunch. Also on that occasion, the President-designate of the Commission, Mr Barroso, presented an amended list for his team of Commissioners, to be approved by the Council and submitted to the European Parliament for a vote.
When he met the members of the European Council on 4 November, the President of the European Parliament, Mr Borrell, underlined the role played by the European Parliament in this process. I shall briefly highlight the main points discussed at the European Council.
Concerning the Lisbon Strategy, the European Council confirmed the validity and relevance of the process it set in motion in 2000, aimed at enhancing the competitiveness of European economies through a balanced strategy with an economic, social and environmental dimension. It encouraged the Council to maintain the momentum of this work. It reiterated the importance of the implementation of agreed measures by the Member States.
The European Council welcomed the presentation by Mr Wim Kok of the report of the high-level group he chaired. On the basis of the Kok report, the Commission will prepare proposals for the European Council next March for the mid-term review of the Lisbon Strategy. It is clear that progress has been made over the past five years but, as President Prodi said, we have not done enough and Member States still have to deliver on their commitments. I am tempted to repeat that: Member States still have to deliver on their commitments!
The President-designate, Mr Barroso, has already indicated that the Commission's key priority will be to promote a competitive Europe through more growth and jobs and that it will remain fully committed to the implementation of the Lisbon Strategy in all its components. In this context, the Commission also remains committed to better regulation. The presidency has focused work on actions for simplification, impact assessment and measuring the administrative burden. We support these actions and welcome the work of the high-level technical group on better regulation between Parliament, the Commission and the Council.
Concerning the area of freedom, security and justice, the European Council adopted an ambitious multiannual programme – the Hague Programme – that follows on from the Tampere Agenda, and that will guide the action of the Union in those areas over the next five years.
European citizens rightly expect that the EU, while guaranteeing respect for fundamental freedoms and rights, will take more effective joint action on cross-border problems such as illegal migration and trafficking in human beings, as well as on terrorism and organised crime.
The Hague Programme reflects the ambitions as expressed in the Constitutional Treaty. It puts the emphasis on delivery and implementation; it takes account of the evaluation by the Commission of the Tampere Agenda, as well as of the recommendation on the use of qualified majority voting and the codecision procedure adopted by the European Parliament on 14 October 2004. The Commission will present an action plan in 2005 to translate the aims and priorities of The Hague Programme into concrete actions.
On 'communicating Europe', the European Council reiterated the need to increase public awareness of the importance of the work of the Union. Politicians at both national and international level have a responsibility to communicate the relevance of the European project, to involve Europeans through public debate and active citizenship in decision-making. European institutions also have a role to play in this regard. The Commission, for its part, intends to present a communication strategy in good time before the June 2005 European Council. The ratification of the Constitution in all Member States will also represent an unprecedented opportunity for discussing European issues with our citizens. That is the responsibility of each Member State, but it is very important that we hold an EU-wide debate, rather than leaving it to individual Member States.
On enlargement, at the European Council President Prodi presented the progress report, the strategy paper and recommendations, as well as the study of issues arising from Turkey's membership, produced by the Commission on 6 October. As you know, the European Council will address these enlargement issues at its meeting in December.
. Mr President, of the many issues dealt with at the European Council, I would like to focus on two: promoting the Area of Freedom, Security and Justice and the process of economic and social modernisation of Europe, also known as the Lisbon Process.
I would like to congratulate the Dutch Presidency on the exhaustive Hague Programme in relation to the area of freedom, but I would like to add a brief comment. We still need to establish emphases, priorities, with regard to promoting this area. Governing means making choices and establishing priorities.
Times have changed since Tampere I. The time has come to choose priorities and identify the most urgent problems affecting the co-existence of the Europeans and, above all, those which are going to affect its future. We must have the courage to choose and to accept the risk. Courage is what the future of this area of freedom and justice in the European Union is going to require.
The Council says, for example, that the fight against terrorism must be given impetus, but it still does not have sufficient impetus to identify Islamist terrorism as the main problem threatening the co-existence of the Europeans. Madrid, Beslan, the tragedies of the European hostages and last week’s events in the Netherlands confirm this. More Union means more ability to choose and select. So this area must be promoted on the basis of a few, very few, but solid and identifiable European political projects which deal with the real problems facing us, the first of which is Islamist terrorism. The greatest risk to Europe in this field is inaction, paralysis and not knowing what to do.
The Hague Programme does not mention the necessary protection for the victims of terrorism, and I regret that the conclusions have not mentioned this Parliament’s request concerning the creation of the European Office for Assistance for Victims or the consolidation over the coming years of a political project, a political programme aimed in this direction.
Mr President, having seen the report on the mid-term review of Lisbon, the most important thing is that we are aware that we are seriously behind schedule. The European Parliament must promote this Lisbon Process on the basis of three very simple and fundamental ideas: the first is that this Parliament must encourage governments to show signs of courage and to promote the necessary structural reforms, since more Union requires more Europe and more structural reforms; the second is to accept that employment is undoubtedly the best social policy, since more Union means more emphasis on job creation; and, finally, in order to implement Lisbon, the States need streamlined public finances, since more Union requires more budgetary stability demands and no more relaxation of finances amongst the European States as a whole.
Mr President-in-Office of the Council, I thank you for the work you have done over recent months.
.  Mr President, ladies and gentlemen, my colleague Mr Désir will be speaking on behalf of our group to make some points about the issues raised by the Lisbon process, but I would like to point out that it is to evaluating the outcome of this process that my group in this House, and, I think, the Union as a whole must primarily devote their efforts, for the Kok Report, which you are discussing in the Council, has plain words to say about it. We are, quite simply, not fit enough, and it is on this that all our efforts – those of the new Commission, of the Council and of this House – must be concentrated. We in the Socialist Group in the European Parliament will lay great stress on this.
Rather like Mr Mayor Oreja, though, who has already spoken, I would like to say something about the area of freedom, security and justice. It was decided in the Council that 1 April of next year would be the latest possible date for the transition to majority voting and codecision in the areas of immigration and asylum policy and in other areas of justice and internal cooperation.
As has already been said, we demanded this in a resolution on 14 October. The only thing is that it was not this resolution of 14 October, but a lengthy process lasting five years, and so I want to make reference to someone who is not here, namely our former colleague and Commissioner, Mr Vitorino, as it is not least thanks to his tenacity that we are where we are at the end of the Tampere process. That is something I want to say loud and clear on behalf of our group.
What is this about? What I am going to talk about is the way in which the Commission, the Council and Parliament share in the responsibility for the balanced policy we will be putting together. The words you used at the beginning of your speech, when you drew attention to your own country’s situation, were, I think, extremely well chosen. The European Union and its citizens make demands where security policy is concerned, demands made of the Member States and of the EU, and with these demands we must comply. There is no time to be wasted; we cannot leave any room, any room whatever, to the enemies of fundamental citizens’ rights, to the enemies of democracy, to those who give expression to their blind hatred through murder and assassination in order to destroy the order that we defend. A strong democracy has the right to be strong and to take vigorous action against its enemies. In that, our group is always right alongside you.
That, though, is but one side of the coin. The other is that the state, the Union, the forces of law and order that are there to defend fundamental democratic freedoms, cannot curtail these rights while at the same time claiming to be defending them. It is easier to say that in this House than to do it in the real world – that I do know, but even so, we cannot stint in our efforts to keep on correcting the balance between the public’s right to be protected from uncertainty and the guarantee of their fundamental rights.
When, though, I hear certain of the debates in the Council or in the Commission, when I hear speeches by unsuccessful candidates for the Commission, I sometimes get the impression that this has to be said with more energy. Speaking as a German MEP, I cannot imagine that Libya, to take one example, is a country with much experience of the observance of fundamental rights. It follows that the quick and appealing solutions offered in the media market are not always the best ones.
Let me reiterate that if we want to combat illegal immigration – and it has for some time been one of my group’s articles of faith that we do – we must at last create the possibility of legal immigration. This House’s debate on the subject, which begins on 1 April next year, will open the door to that, to our being able – and we are willing – as legislators to help bring about a situation in which, if we want to establish security, we cannot simply talk in terms of illegal people, but can establish a framework within which they can become legal. That too is an opportunity that we will have from next 1 April onwards.
.  Mr President, just a very brief word to Mr Schulz: please bring the statement you have just made to the attention of the German Minister for the Interior. That would seem to be urgently needed.
On 4 and 5 November this year, the European Council laid down its priorities for the further development of the area of freedom, security and justice. It is probable that these developments will do more to shape the EU’s character than any previous joint initiative, for it is on the realisation of this Union governed by the rule of law that a common European community will be founded. The character of our society will be determined not only by to what extent the European Union wants our 450 million citizens to be protected against the dangers of terrorism, among other things, or the degree to which it wants judicial cooperation to be organised in future practice, but also by joint action in the areas of asylum, immigration and integration. We must not forget that the foundations we will be laying down over the coming five years will determine not only the futures of 450 million people, but also those of their children and grandchildren.
I would just like to take this opportunity not merely to remind you, but also perhaps to make you again aware, of the responsibility we all took on when we made the decision to be policymakers in this House. We shape societies and fashion their futures; it is, alas, only in retrospect that we will learn whether our efforts are crowned with success. We will then, however, have to answer our children’s questions, as our parents and grandparents had to answer our own, and I will be able to tell them that I did indeed prevent freedom being sacrificed to security, that I did indeed help to keep this great society open, tolerant and free, a society that would never tolerate intolerance, that I did indeed offer those persecuted in foreign lands the opportunity to seek safety in this Europe of ours, and gave that same opportunity to those who wanted to live and work here.
And when my children ask me how I achieved that, I hope I will be able to tell them how we, the citizens’ directly elected representatives, would not stand for the interior ministers of a few countries joining together in what they called ‘G5’ and taking essential decisions without reference to Parliament. We have seen how important it is to integrate the foreigners living in Europe, in a way which respects them and likewise demands that they respect it. I will tell them how we overcame those who sought to burn a free society to the ground, how we, in fighting terrorism, always took account of the need to preserve citizens’ rights and freedoms. Such measures as biometric data in identity documents are to be assessed most stringently by reference to their necessity and proportionality. I will tell them how we stamped out every form of traffic in human beings, which was slavery in a modern guise, combating it at every level and making it possible for people to enter Europe legally, and how we discharged our obligations to those who seek asylum, without making it easy for ourselves by shifting our responsibility to states beyond our borders and without our laws. I will tell them that we did not merely create empty institutions, but such bodies as the European Human Rights Agency, endowed with funding and a mandate.
The Hague Programme is a beginning; it is certainly not an end. Before we make irreversible changes to our society, we must think, discuss and argue, and do it time and time again. For it is the protection of human and civil rights, of freedom and security, that underpins this Europe of ours, which we must defend – even, and something particularly, within its own institutions.
. Mr President, I would like to confine my remarks to two aspects of the Council's presentation: Lisbon and the Hague Programme.
Firstly, on a personal basis I always worry when I hear a politician use the phrase 'there is no alternative', because Mrs Thatcher used that phrase when we were all perfectly well aware that there were plenty of alternatives. I worry, therefore, that we only look on the Lisbon Agenda as some sort of Holy Grail that we have to pursue, and genuinely welcome the Netherlands presidency's recognition of the breadth of that Agenda.
All too often in this House the Lisbon Agenda is limited to the issue of competitiveness, and we omit all the other facets concerning more and better quality jobs, social cohesion and sustainable development, which went on to be developed more fully at Gothenburg. If we reduce the Lisbon Agenda to the sphere of competition we are selling ourselves short and will not solve many of the problems facing our societies. The relevance of a partial reading of the agenda is thus highly questionable, and it is partly because of that partial reading that we have had such problems in implementing much of the agenda.
We have totally forgotten the Cardiff Process on integration of the environment into all the processes and policies of the European Union. When one looks at social cohesion issues, which are linked to some of the other topics touched on today, we would also seem to have forgotten the dynamic approach needed in the implementation of the Article 13 directives on anti-discrimination. We would do well to reconsider the role of the Equal Programme in future, rather than consigning it to the dustbin. The implementation of legislation on anti-discrimination deals with issues surrounding the marginalisation of many in our societies, and also deals with some of the issues people have talked about this morning, in terms of respect for individuals and for what they can offer.
When looking at the Hague Programme itself, one of the things not to have come through strongly enough is political leadership on issues concerning anti-discrimination. A directive on anti-racism and xenophobia is still stuck in Council and we are not giving the political leadership that the European Monitoring Centre on Racism and Xenophobia has identified as being necessary to move forward. I wonder whether the EU Human Rights Agency will provide that.
We obviously welcome the moves towards qualified majority voting and codecision, and assume that this will also bring the European Court of Justice into play, although this is something not yet made explicit. However, I regret that legal migration has not been included because, as the Council conclusions state, and as we have again heard this morning, illegal migration cannot be separated from legal migration. This is not just a home affairs issue. It also has real resonance for employment policy. People prefer to have a legal status, and we need to look at the bureaucratic complexities which stand in the way of this, and which Parliament clearly identified in the previous legislature.
Rather than simply dwelling on the negatives – of which we have heard many this morning – we are looking for greater political leadership in terms of the sort of Europe we want to create.
.  Mr President, I too am stunned by Mr Balkenende’s proclamation that there is no alternative to the Lisbon strategy, which implies that there is no alternative to the way in which it is implemented. My group takes a critical view of the Lisbon strategy to date, and we do so not because it aims for more and better, not because it demands social cohesion and sustainability; we take a critical view of it because this Lisbon strategy makes the world’s problems even worse. The message that now goes out from the Council meeting in Brussels and also from the conferences held under the presidency of the Netherlands is that the creation of more meaningful jobs that actually pay a living wage, the strengthening of social cohesion, and the rational use of the natural world, now take second place to the competitiveness of conglomerates and to the EU’s ability to compete as a global player.
Rather than hearing of how political priorities have been responsibly adjusted for the sake of social, environmental and global sustainability and seeing proposals submitted for consideration by the Spring 2005 Council, we now hear that, firstly, Europe is to be made more competitive, labour markets to be made more dynamic, and that the social security systems are to be adapted to meet the challenges presented by the need for competitiveness and by population change. Let me tell you, in plain terms, that this will not enable us to solve the world’s and society’s problems.
Mr Kok’s report was presented during the session, and it, too, has no alternatives to offer. It does not help to develop a social and employment policy for our own time. I therefore take the same view of it as the European Anti-Poverty Network and am more than willing to discuss these proposals for something like a social policy agenda for the years from 2006 to 2010.
With the summit in mind and looking forward to the proposals that the Commission will be putting forward next January, I call upon the Commission, the European Council and the Member States to adjust their political priorities within the Lisbon strategy along the lines to which I referred earlier.
.  Mr President, allow me to congratulate Prime Minister Balkenende on the dynamic manner in which he has dealt with the shocking assassination of Theo van Gogh and the subsequent riots. In these difficult circumstances, leadership is indispensable. Without solidarity and unanimity in tackling those who threaten the rule of law, we would not achieve our goals. What is positive is that this need also appears to exist in society. I wish you God’s blessing in your work, particularly in bringing, and keeping, together the different ethnic groups.
During the last meeting of the European Heads of Government, Mr Kok presented his report on the Lisbon strategy, a report to which we in this House were very much looking forward. The conclusions and recommendations are not new. What new is that an advisor consulted by the Council has put the ball back in the Member States’ court. Those Member States must make a start on structural reforms, which they have apparently not yet done. No choices were made from the excess of objectives. However, it remains to be seen whether reducing the number of objectives would be sufficient. I doubt it. More should be done, but that implies that there is a will. Which Member State will be the first to stick its neck out?
Since 2001, we in this House have had many a debate on the question why this strategy has not had the desired effect. This Parliament has restricted powers in the process of Lisbon, and in the open coordination method, it is in any event difficult to make the Union’s role concrete. Environmental policy and social policy are under pressure. Despite this, we will need to adopt a sustainability strategy if we want to maintain our level of prosperity and welfare for future generations in the longer term. The parties are largely agreed on the analysis. Which Member State, though, will take the actual first step? My question, therefore, to Mr Balkenende is what we can expect from the Dutch Presidency in the next six weeks in terms of follow-up. After all, the Netherlands has always been a great champion of reforms in order to make the Lisbon process a success.
.   Mr President, ladies and gentlemen, the Council has been confronted with extremely serious challenges in the field of internal policy. These include security and economic growth. Essentially, the latter is conspicuous by its absence across Europe as a whole, in spite of the Lisbon strategy’s unusually ambitious provisions. This state of affairs is due firstly to the fact that we still have an extremely naïve belief in the power and force of regulation as an agent of change, in particular as far as the regulation of economic life is concerned. This naïve belief has led to Europe becoming completely defenceless on the global market, and to our citizens and entrepreneurs being overwhelmed with reams of legislation, legislation that is very frequently detrimental. The second reason for poor economic growth is that our societies are ageing extremely rapidly indeed. Ageing at the rate currently experienced in Europe would ruin even an economy that was at the height of its development, to say nothing of the European economy.
In view of the impending Council, it is worth touching on the harmonisation of legislation. There are some areas in which harmonisation could have positive effects, yet there are also areas in which harmonisation is nothing short of impossible. Such areas include family law, for the simple reason that radically different opinions on the family are held within Europe. The Buttiglione affair is an excellent example of this. It would be a serious error to think that it might be possible to use European law to ensure that homosexual relationships are legally recognised in countries that have not agreed to such an experiment.
Still with the Council meeting in mind, the Council is to be commended for taking an interest in Ukraine. It must be added that this interest has come too late, and indeed we must hope it has not come altogether too late. If this crisis had not arisen, the exceptionally passive policies adopted with regard to the East would presumably have remained in place. The crisis we are witnessing within the pro-Western and pro-European forces in Ukraine would presumably not have come about had our neighbourhood policy been more courageous in political terms, more generous in economic terms, and above all, more open to the accession of countries such as Ukraine to the EU.
Mr President, Mr Balkenende, ladies and gentlemen, in Communist times the authorities said the ideology was good and the people were bad because they did not wish to put it into practice. Upon reading this motion for a resolution, I found a statement to the effect that the Lisbon strategy is good, but that the bad Member States, who do not wish to put it into practice, are the ‘chief obstacle to faster progress’. This sounds worryingly familiar, and I must concur with the comments made by Mrs Lambert and Mrs Zimmer on the issue. With regard to paragraph 4 of the motion for a resolution, the reference made by its authors to investment in people, research and innovation might lead one to fear that this will, unfortunately, be implemented by favouring the old Member States over Poland, the Czech Republic, Slovakia, Hungary, Slovenia, Latvia, Lithuania and Estonia, as is the case in the provisions of the draft EU budget for 2007-2013. Fine words can, and alas sometimes are, put into practice in a way that is far from fine. After those words of criticism, I should like to commend the Council for having finally recognised the importance of the demographic factor, and the authors of the resolution for having asked the Council that ‘action to deal with the consequences of the ageing of the population of Europe be considered a policy priority’.
Mr President, at present, the Netherlands is in despair, because we are more than ever compelled to reconsider the questions, not only of the balance between freedom and tolerance, but also of how to set boundaries in order to guarantee safety. I wholly concur with Mr Blokland’s congratulations addressed to Prime Minister Balkenende on the way in which he is taking charge, and giving direction in channelling the feeling of our population towards a more tolerant society in which people respect one another. Respect for those values is also something which we in this House will need to defend at all times. Tolerance, however, goes hand in hand with setting and demarcating boundaries. I welcome the way in which the Hague agenda is building on Tampere. My congratulations on the way in which agreement has been reached. I do share the views of Mr Oreja, who stated a moment ago that what matters now is to take concrete action, and to give priorities to concrete action points in the short term. The President of the Council may be able to elaborate on this. I would in any case like to mention one of my personal priorities, one I have mentioned before. It is unacceptable to me that, following the attacks in New York and Madrid, we hear the Justice and Home Affairs Council say that we will now automatically start exchanging information about possible attacks without delay. It is inconceivable that this has not happened to date, that the urgency has sunk to that level again, while we noticed once again that there may be international links in the case of the political assassination and subsequent events in the Netherlands.
I would also like to make a brief comment about the Lisbon strategy. It is the only way, according to Mr Balkenende, and he is right. It is the only way, and we will need to continue on this path. What matters is the way in which we negotiate it. Not with the ‘super-Commissioner’, as proposed in the past by Chancellor Schröder of Germany, but by learning from each other. Does he think it possible that innovation councils chaired by himself would make for a more effective way of exchanging good examples? Does he also think it possible that national parliaments might be called to account much more emphatically with regard to delivering on their share in responsibility for this?
Finally, communication in Europe is also an important item. Indeed, Mr Balkenende, it is essential that the statute should come into being, for as long as we do not have one, we will have a negative image at every election. I thank you. I am interested to see how far you will take this point.
The Council has received the Kok report on revision of the Lisbon strategy. The progress made with this strategy lags a long way behind the objectives set in 2000, something which is down to the fact that far too many priorities were set. Advances have been made on all aspects relating to the Community method, or liberalisation, whereas no progress has been made with any aspects which required the commitment of the Member States and which depended on the open method of coordination, such as investment in research, innovation, training, the quality of social dialogue and human capital. Greater national ownership has also not been achieved, and much remains to be done in this field.
We are delighted that the need to maintain a balance between the three dimensions of the Lisbon strategy, the economic, social and environmental dimensions, has been reiterated, and it is our belief that the European economy needs a higher level of growth and competitiveness in order to preserve the European environmental and social model. Yet we must continue to discuss the links between these dimensions and the conditions required for sustainable growth in Europe.
There appears to be a growing temptation to take the easy way out, namely to have recourse to liberalisation in an ever increasing number of areas, including services, the labour market and welfare systems. If we carry on down this path, there will soon be little left over of the European model, of its uniqueness, its strengths and its advantages, which lie not in a downward adjustment towards the social level of some of our new international competitors – and here I have China and India in mind – but in competition to achieve excellence, quality, top-of-the-range products and innovation.
This is why we are sure that investments in human capital, in a high standard of lifelong employee training, in quality of public services, in European environmental standards and in good social dialogue are all productive factors, competitive factors and prerequisites for ensuring that reforms are adopted as and when they are needed. This is why these things do not merely entail costs, expenses and inflexibility, but instead provide support to ensure the success of a new growth and development strategy for the European Union.
We want growth and jobs to be a priority, and I believe that this also involves better links between all European policy instruments, or in other words a reform of the Stability and Growth Pact to ensure that it has tighter links with the broad outlines of economic policy, the new financial perspective and, indeed, the revised Lisbon objectives.
Mr President, I should like to start with the Lisbon process. I think that Mr Kok’s report is very welcome and that it identifies where things are wrong. Indeed, the remedy is already well enough known; what is lacking is action. Slowly but surely, I am growing a little despondent when I see that we have said this so many times and we still have not found a way of galvanising the Member States into action. I should like to hear from the EU Presidency what it intends to do about this.
Secondly, from time to time, I hear that a false dichotomy is being created between competitiveness and solidarity. Those elements complement each other; they certainly do not contradict each other. We all agreed in Lisbon that liberalisation is necessary, and liberalisation does not undermine our European socio-economic model but in fact strengthens it.
If we examine the facts – and here I am particularly addressing the Left of this House – liberalisation and free markets have brought more products and more services within the reach of more people. That is the reality, and I think that we should not have recourse to the old instruments of protectionism or state support, which is an inefficient way of spending taxpayers’ money, and monopolies.
Secondly, I should like to comment on the Hague Programme. That is extremely welcome and cannot, of course, be seen in isolation from the events in the Netherlands. It is not a Dutch issue, but a European one. What is more, freedom and a peaceful society are the of the European Union, and so we should fight extremely hard to maintain them. That means, on the one hand, that we will work very hard on security, and in that light, I should like to underline that I cannot comprehend the way in which the Member States, over the past few years, have cited national sovereignty as a justification for their unwillingness to step up cooperation. Human lives, our democracy and social cohesion are at stake.
Finally, alongside this unilateral approach towards repression and terrorism, we should also consider the other side of these phenomena. A unilateral approach on its own is ineffective; we might as well be fighting a running battle. It follows that we must also fight hatred and racism. And I should like to conclude by drawing your attention to the tone of this debate which contributes greatly to the solution of this problem.
Mr President, this debate represents a really crucial stage in the development of the European Union. We have put such emphasis on the Lisbon Strategy and, like Mrs Lambert, I welcome the Council's recognition that there has to be a real balance between the economic, social and environmental dimensions. But the cultural dimension also needs to be addressed more effectively, especially if we are to celebrate our diversity, as the Minister said earlier.
I also welcome the emphasis that was put on communication in this meeting. Within the European Free Alliance parties we have different positions on the Constitution, but we all agree with the urgency of improving the relationship and communication between the EU and the peoples of Europe. There is no more effective way of doing that than by using people's own languages and this is why I take the opportunity presented by the Bureau Decision of 13 October to allow the use of other languages in this Chamber. I conclude by saying this in Welsh, even though there is no official interpretation.
Mr President, I wish to comment on the Council’s decisions on Iraq. I believe that the package adopted is expensive and pointless, and Fallujah is its failure foretold. Fallujah is not only a further human tragedy – with 1 500 more deaths, thousands more people wounded, tens of thousands more people made homeless – it is also the graveyard of the January elections. Because of Fallujah, neither the Sunnis nor the Shiites, who oppose the occupation, will go to the polls.
Nothing is guaranteed in the January elections. There is no guarantee that voters will be able to register, nor that opposition parties will take part, nor that the candidates or the voters will be able to move freely and safely.
Iraq’s electoral platform must not be US or British tanks. This is not the way to rebuild hope or restore confidence. Elections must be Europe’s priority in Palestine, however. Arafat’s death points up the urgent need for a new leader who is the indisputable embodiment of the will of its people.
Europe must therefore be on hand to monitor the entire electoral process, so that no doubt is cast upon its transparency. That is not all, however. Europe must tell Israel that what is required is a return to political dialogue and a respite from hostilities – no suicide bombs, on the one side, no collective punishment or selective executions, on the other. Signals must be sent out that voter registration can take place in Jerusalem and that restrictions in the Occupied Territories will be lifted, so that mobility can be guaranteed during the campaign and, most importantly, that Marwan Barghouti can be freed.
Contrary to what George W. Bush thinks, the road to Baghdad passes through Jerusalem. This should constitute the European difference.
Mr President, Parliament will be pleased to know that the UK Independence Party were the lead players in the recent 'No' to the North-East Regional Assembly campaign in Britain. Seventy-three per cent of people in that region said they did not want any more Euro-bureaucracy. I wonder what percentage would vote to get rid of the already-existing regional assemblies, with their awful appointees and their corrupt practices?
We will shortly have the opportunity to say 'No' to the EU Constitution and I mean any European Constitution, because the gap between Euro-rhetoric and reality has never been wider. The pretence here is that there will be no further integration until there has been a referendum. The reality is that the referendum is being pushed ever more backwards, while integration is being speeded up, with, for example, a common visa policy by 2006 and a European evidence warrant by 2005. I could produce 25 other examples, the most important being the common asylum system, which will be introduced in 2005, with coordination in place by the end of that year. All these things will be in place before a referendum takes place.
As Members of this Parliament we are therefore entitled to ask what the effect will be of a nation saying 'No' in a referendum. Does it mean we will remain members of the Fourth Reich? Does it mean we will just be associate members, or will we be out? In particular, does it mean that any prior legislation will perish? We need assurance on this point.
In fact, Europe cannot tell us what 'No' means. Britain will vote 'No' in the referendum by a massive majority, and will show you what 'No' means.
Mr President, the coordination of the economies of Europe is vital for the development of the EU. The European Union must complete the internal market, improve the European regulatory environment and make the whole European Union less complicated.
All new EU legislation must be subject to strict tests to measure its impact on enterprise and competitiveness. The European Union leaders have set the goal that the EU must become the most competitive and dynamic knowledge-based economy in the world by 2010. A strong and well-functioning internal market is necessary if the European Union is to become the most competitive economy and meet the objective of the social cohesion strategy. The internal market has helped to create 2.5 million jobs in Europe over the last 10 years alone.
Europe needs better regulation. That does not mean more regulation; as a matter of fact it means less. A new corporate governance and action plan must be supported, ensuring that European business practice operates at the highest international standards. A new Community patenting system must be put in place within the EU and the Community customs codes must be changed to strengthen and modernise EU customs policy.
I support the action for growth initiative, which will ensure that the research and development investment target of 3% of GDP within the European Union must be met by the year 2010.
These are not easy challenges, but they must be prioritised. The European Union economy is lagging behind that of our counterparts. We must improve our methodology. These are key challenges now facing Parliament, the Council and the Commission. We must ensure that we work together. Like Mrs Evans I should like to say in Gaelic, a language which I hope will become a working language of this Parliament:
There is strength in partnership. Let us get on with it and work together.
Mr President, this House talks about Lisbon, but even after the changes proposed in the Commission you are still faced with electing to offices of great power politicians whose primary qualification is that they failed at home.
Few, if any, bring aptitude and experience to their portfolios, except of course the Competition Commissioner, who has been mixed up in corruption and the manipulation of major commercial contracts for her personal benefit and that of her friends for almost 20 years. I have seen proof of this, and also proof that Mrs Kroes grossly, persistently and deliberately misled her hearing. More than a thousand pages of evidence are now undergoing forensic investigation and we, a handful of MEPs, will finish the job that the nominating governments should have done in the first place.
Assuming that it survives tomorrow, the Council and Mr Barroso should know that his team of Commissioners is unlikely to survive intact for long.
Mr President, while I should like to devote the time that is allotted to me to the Lisbon agenda, I would also like to make one comment beforehand. I have great admiration for the fine results that have been achieved with what is known as the Hague agenda. Unfortunately, these have remained virtually unnoticed in the Netherlands amidst the commotion and unrest in recent weeks. I would nevertheless like to say that it is thanks to Mr Donner, and to the many sound agreements in the area of home affairs, security and justice, that we are one step closer again to freedom for our citizens.
I would now like to turn to Lisbon. I could not agree more – and the Dutch Presidency has certainly played a part in this – that the three pillars of the strategy, namely economic reforms, social cohesion and sustainability, remain the guiding principle for the Lisbon process in terms of balance and coherence.
Social cohesion and sustainability, however, can be achieved only if we can again make Europe a true player in the world market. Economic improvement, incidentally, is not a goal in itself, but a necessary condition if we want to retain for generations to come the European social model that was built on solidarity between the working population and those entitled to benefits, between the young and the old.
The presidency was also successful in another area. As Mr Kok’s report mentioned, the key goal of the presidency was to cut back on the pressure resulting from rules and regulations. Allow me to remind you of Mr Doorn’s report of April 2004; we are reportedly the very first parliament that is also prepared to subject its own amendment proposals to an impact test. That is an example that deserves to be followed by other parliaments.
Finally, Lisbon. The goal is clear. I truly hope that in March 2005, we will be able once again to make the Lisbon strategy into a strategy for opportunity, but then with simpler procedures and tighter agreements, especially for the Member States, as Mr van Nistelrooij rightly points out, where that process is now too strategic, with a consequent lack of positive outcomes. Parliament is happy to lend a hand in this respect.
It is hard to accept that of all the founding ideals and principles that hold together the European Union, there remain shortcomings even today regarding the implementation of human rights, and that fundamental human rights are being infringed. It is therefore appropriate for the European institutions to try from time to time to place human rights in their social context when examining and defining future goals.
This task is not easy. Our whole life is defined by a network of human rights ranging from the inviolability of human dignity to equal opportunities for individuals, communities and generations. Therefore, after the two examples of Tampere and Lisbon, we should be thankful to the Dutch presidency for the Hague Programme and their examination of these questions in their social context.
I would like to highlight the section in the document and in the related European Parliament resolution that tries to bring together the decisions on the protection and exercise of human rights into a complex system and suggests that these decisions should be interconnected and build on one another instead of just following each other. And if this is to happen, then we must think back from The Hague to Lisbon when it comes to human rights.
Why? Because today the strategic programme for competitiveness and social cohesion also sends us messages concerning human rights. People living in a united Europe will only become European citizens if they do not become marginalised, if their security is not breached by the threat of war or terrorism, by the evils of unemployment, the danger of homelessness or the grim prospects of unassisted old age, and if they are not threatened by discrimination and labelling. While welcoming the Hague Programme, therefore, I believe that the forthcoming Luxembourg presidency will also have a lot of work to do in this area, and I would like to wish them good luck with it.
Mr President, the Hague Council took place 48 hours after the election of a new American President – I repeat, a new American President. This is the best way for us to regard that presidency if we want to preserve the transatlantic relationship.
It is very important for Europe now, under the leadership of the Council and the Commission always acting together, to manage at least two very important concerns. If we do that, we will preserve the transatlantic relationship, or at least we will not be blamed for damaging it.
First, we must look to the future and stop thinking about how we got to this point. We must stop thinking about the past and all that has happened in the last four years and must now look to the future in a creative and pragmatic way in order to do our best to solve the different problems on the international agenda.
Second, the Commission, and in particular the Council, must do everything to prevent the United States – willingly or not – from dividing Europe to its own advantage between pro-American and anti-American, pro-Bush and anti-Bush. Our strength will be based only on our unity. If we are united it will strengthen us and then we can solve many problems on the international agenda based on strong cooperation with the new, democratically elected leader of a democratic country, whether we like him or not.
Mr President, I should like to return to the issue of the Hague Programme and to ask the Council a number of questions relating to this Programme, which undoubtedly represents a major innovation in its introduction of a move to qualified majority voting for Title IV. Some Members have expressed reservations with regard to legal immigration, but I should like to ask more detailed questions on the external dimension of asylum and immigration policies, something that is acquiring an ever greater significance. It is apparent that these policies are becoming increasingly dependent on the EU’s ability to conclude Partnership and Cooperation Agreements on returns, readmissions, the strengthening of capacities, border control and police and judicial cooperation, or in other words on a set of agreements with third countries which are not subject to codecision.
We are doubly concerned because we have absolutely no trust in people such as Mr Schily or Mr Pisanu, who have put forward various proposals such as those on the establishment of camps, immigration gateways or checkpoints outside the EU. Despite the fact that these high-flown ideas have mainly been rejected, that they do not form part of the Hague Programme and that they have aroused the fierce opposition of hundreds of NGOs and of a great many members both of national parliaments and of this House, we remain concerned, because the Hague Programme includes a reference to a feasibility study on the processing of asylum applications outside the EU and because we are also aware that EUR 1 million has been released to enable the High Commissioner for Refugees to strengthen its capacities for dealing with asylum seekers in North African countries.
The question we are therefore asking ourselves is whether this does not represent both a violation of this House’s democratic powers and a relinquishing of the duties incumbent upon this House and the EU in the field of asylum and immigration, with these duties being handed over to third countries whose capacities are a great deal less developed than our own.
Mr President, ladies and gentlemen, I appreciate that President-in-Office Balkenende should have begun with the dramatic events in the Netherlands, which have disturbed that tolerant country. The Netherlands of integration, even if that word was completely absent from today’s discourse by the President-in-Office.
I did not appreciate at all, however, the fact that today no mention was made of the grave events in Iraq. Yesterday, devastating images of American marines killing injured Iraqis were bounced into our homes, as if all this barbarity and horror were routine business not even worthy of mention.
I believe that Europe cannot stand idly by at these events, nor can it confine itself to voting appropriations for reconstruction – as the Council did recently – nor limit itself to meeting Mr Allawi or placing confidence in the forthcoming elections as the event that will resolve the conflict.
As regards the Hague Programme, I do not consider there to be continuity with Tampere; on the contrary, I note a qualitative leap based on a misapprehension. The fact is, the issues of organised crime, terrorism, trafficking in human beings and immigration cannot all be thrown into one big pot, as if they all constituted a single problem. What this is in reality is a scheme for limiting Europe’s sphere of action to that of security, leaving out justice and freedom. I believe that Islamic terrorism should be combated by dialogue between cultures and religions. That is not what was done by your deputy, Mr Balkenende, who the day after the murder of Mr Van Gogh declared war on Islam, or what your country does in financing faith schools. I believe instead that we must build a school where Catholics, Muslims, Protestants and atheists can all live together.
In conclusion, trafficking in human beings and immigration are not the same thing. We need to punish the criminals, but above all we must satisfy people’s needs: the needs of those who flee from wars and from hunger, who come onto our territory, seeking shelter in our sympathetic and integrated Europe.
Mr President, ladies and gentlemen, I hope that it has not escaped your attention that the Council of the European Union has already approved one of the most controversial ideas contained in the draft Constitutional Treaty, namely qualified majority voting on immigration and asylum. What does this mean in practice? What it means is that by resorting to a qualified majority, the European Union will be able to force a country to accept asylum seekers, even if that country does not wish to do so. By resorting to a qualified majority, the European Union may decide, for example, that my country, Poland, is ethnically too homogenous, and that it should be sent some Asian or African asylum seekers, as there are already too many of these in other Member States. We would be unable to object to this.
Countries accept immigrants because of their proximity to various neighbouring countries, their former colonial policies or their labour market requirements, and each country must make its own decisions on whether it is prepared to grant asylum and, if so, to whom. It is also for each country to decide on who should be allowed to immigrate. Depriving Member States of the right of veto on such matters is a violation of sovereignty on an extremely important issue. The Constitutional Treaty will be rejected in the referendums, and yet the Council of the European Union is already forcing us to implement one of its most controversial ideas. There is no consensus on this.
Mr President. I acknowledge the first coordination act of the enlarged 25-member group under the Dutch presidency. You have carried it out without any significant problems. Permit me to mention something negative, however. In spite of the fact that all the key documents concerning equality have in their preamble equality between men and women, I regard it as a disgrace to the 21st century and all strategies that the Council you lead was composed (particularly in November) of 25 men and two invited guests, messieurs Chirac and Schröder. We have all criticised Mr Buttiglioni for his views, but this is the reality in this key European Union body.
You have not succeeded in adopting the Statute for Members of the European Parliament, thereby perpetuating the virtual division of Europe and discrimination within this body as well. We are working under different conditions here. In spite of this, we state in the Lisbon Strategy, as a very important chapter, that we should be equal in both rights and responsibilities.
It is a good thing that you have considered immigration into Europe from the security point of view. It would, however, be a good thing, and I would welcome it, if you also looked at emigration in relation to the future. The most valuable people are leaving Europe and are directly assisting our competitors in other countries. Thank you.
– Mr President, ladies and gentlemen, I consider it very important that the European Council confirmed the validity of the Lisbon process and the need to promote it, and it is a fortunate coincidence that this objective is at the forefront of the political platform of the new European Commission, which I believe will obtain a vote of confidence from the European Parliament tomorrow and will take up office. We are therefore waiting for the European Commission's proposals in the run up to the interim review of the Lisbon strategy with great interest. This interim review, which will be carried out at the spring European Council, will be a good opportunity for honest evaluation and intervention on our part, in cooperation with the Member States, the national governments and social agencies at all levels, because this strategy lies at the heart of all present and future economic and social challenges. It includes all the policies which directly concern citizens: unemployment, poverty, job insecurity, the standard of education, health and social protection. An important tool in our work on this interim review and the new impetus which we need to give will be the report by Mr Wim Kok.
We certainly need to find ways to bring this strategy close to the citizens and organised social agencies because, without their participation, we cannot succeed in such complex policies. This issue relates directly to the broader presentation of the Commission to citizens and it is important and encouraging that the European Council in November turned its attention to the subject of an essential information and communication strategy policy for the policy of the European Union. We must not forget the results of the European elections, which prove that citizens are alienated from the development of the European venture. This is not the first time we have noted this, but the time has come for us to take it on board. The time has come for us to understand that the communication and information policies which we applied every year in the past did not perform well. We need to take action because we face major social and strategic choices, enlargement choices which require both information for and the participation of citizens.
Mr President, we harbour great concern at the worsening situation in Iraq. The attack on Fallujah and the way in which the civil population has become embroiled are feeding the spiral of hatred, besides being the umpteenth violation of international law and the Geneva Convention.
I should like us here to turn our thoughts to poor Margaret Hassan, who was brutally murdered yesterday. Both terrorism and war in response to terrorism make the prospect of pacification and democratisation of the country still more remote. We therefore call for the Union to play its part in the Sharm el Sheikh conference on 23 November and to make its weight felt, in the light of the unity we have attained, in insisting on full acceptance by all sides of UN Resolution 1546, based on respect for international law and human rights. In these circumstances, it is valid to harbour strong doubts about the real possibility of holding the elections in January 2005.
The result of the US elections and the replacement of Colin Powell may give even greater encouragement to the extremists, both in Iraq and in the Middle East. As far as the Middle East is concerned, I am less optimistic, as it does not seem that Mr Sharon has conceded more to Abu Mazen during the period of his Prime Ministership than he conceded to Yasser Arafat. On this question, besides renewing our solidarity with the Palestinian people in the loss of their historic leader, we demand that the Union commit itself by political and financial means to ensuring fair local and presidential elections in Palestine, and resuming progress on the currently stalled Road Map. That would make it possible to replace, I repeat replace, the unilateral actions of the Sharon government with honest and proper negotiations, which, by resolving the more controversial issues, such as the settlements and the right of return, would lead to the birth of the Palestinian state and the coexistence of the two peoples.
Mr President, ladies and gentlemen, these Decisions of the European Council come at a time of delicate transition for the institutional life of the Union, following the historic signing of the Constitutional Treaty in Rome and in the excitement of a new interinstitutional dialectic, emanating from Parliament’s refusal to vote in the new Commission.
The text of the Council’s conclusions finds a Parliament that is more aware of the new era of parliamentary democracy that has opened in Europe and deserves some reflection. First and foremost, the goals set at Lisbon must be pursued with more momentum and rigour and with the courage to choose, as Mr Kok maintains. The challenge of global competition forces us not to draw back from our ambition and requires a strong sense of political responsibility and determination from governments in order to carry through the structural reforms and to sustain the change in the field of social security.
A reasonable balance is necessary, however, so that the Lisbon Strategy can remain a fundamental political element of the Commission, as President Prodi has ensured. This is also important in order to achieve progress on the fundamental European Pact for Youth, the lodestones of which are education, training, jobs and research. Such issues require wise, generous and coordinated policies, but above all the certainty of investment.
Finally, the strategy for Communicating Europe and making people familiar with the Constitutional Treaty also requires similar investment, but, until now, it does not seem to me that an adequate amount of expenditure has been allocated to this head.
Mr President, I consider the Hague Programme for fighting terrorism to be insufficient and hamstrung, with measures that in the end should have been effective. Besides, this phenomenon is never called by its name: Islamic terrorism, for that is what is terrifying Europe.
Various measures are called for, the need to counter money laundering as a means of financing terrorism is indicated, but there is no clear statement of the need to police banks and financial institutions, because European banks are also used to launder funds originating from the apparently legitimate activities of Islamic fundamentalism – butcher’s shops, and ostensibly religious networks and support centres. The Netherlands is learning!
I call on the European Union to adopt severe measures against terrorism, measures foreshadowed only after the barbarous murder of the film director, Mr Van Gogh. Europe must follow the good example of the Netherlands, which has had the courage to recommend the most important measure: the closure of all mosques and Islamic centres that have been infiltrated by extremist and terrorist propaganda. These are places where such propaganda is broadcast and funds are collected to fuel the barbarous murder of innocent people, as in Madrid.
Mr President, ladies and gentlemen, in this European Parliament, there is a lot of talk of human rights across the world, but last week in my own country, my own party, the , was outlawed by politically appointed judges, a spectacle applauded by the parties who consider themselves to be democratic.
Following a legal comedy that lasted four years, the Court of Cassation outlawed our party – which is the largest opposition party – after a political centre for the fight against racism, at the request of the Prime Minister, and with public money, instituted legal proceedings against it on account of what was purely the offence of giving an opinion. Politically appointed judges have, no doubt in exchange for some future appointment, dutifully complied with this request from the Belgian state to outlaw Flanders’ largest party.
I therefore hope that within Europe, if this institution wants to retain its credibility, there will be loud protest against the totalitarian methods that are being used in a Member State of the Union to outlaw political parties.
Mr President, Mr Prime Minister, Mr Commissioner, ladies and gentlemen. I welcome the ambitions of the Council of Europe and particularly those of the Netherlands regarding the implementation of the Lisbon Strategy, but at the same time, with a certain amount of disquiet, I have to agree with the Council of Europe that this strategy has not brought the expected results during the last four years. I also agree with the findings of the Kok report on the feeble level of implementation on the part of the Member States.
I am not talking about the problems of distant galaxies, but about a key project of the Union which would bring about the most dynamic and competitive economy by the year 2010, together with a balanced respect for the social and environmental aspects of development. We have fewer than six years ahead of us.
I am convinced that we will not achieve success by repeating what are clearly acceptable goals, but by supplementing, from the technical point of view, a strategy which is essentially a good one. What is genuinely lacking is political will and a European spirit. It would appear that at times of crisis everyone thinks of themselves first, but the history of the Union tells us that it has made progress in the past when it has acted in a spirit of solidarity and with a collective will.
Thus, the lofty ambitions of the Lisbon Strategy will not be achieved through discordant, disunited and partial activity with different rules of the game for different Member States. What is important is the simultaneous action of the key players on all the important fronts and at all levels. I would like the European Parliament, as the most legitimate representative of the interests of the citizens of the Union, to accompany the responsible implementation of the Lisbon Strategy with a contribution to a more powerful political will on the part of the Member States and to the leadership of excellence on the part of the participating collective institutions.
Of course I understand that the global economic context is unfavourable, nevertheless I would not like to perceive it as an excuse, but rather as a stimulus for an enlarged European Union to find the answers to those questions which others cannot answer.
On behalf of my group, I too should like to comment on the spring meeting and the Kok II report. Economic and social policy and sustainability policy are the hallmarks of the Lisbon strategy, and it is right that the report and the Council’s conclusions do not interfere with the coherence of them. Even if growth and employment take centre stage, objectives in the social and environmental areas should in no way be made subordinate.
It is unfortunate that the mandate of the High-Level Group to develop a consistent strategy in a bid to achieve the Lisbon objectives does not focus more on common macro-economic policy at European level. After all, in that respect, there are no longer any economies in the plural, and there have not been any for a long time, but only one European economy.
We were pleased to find out about the intention to involve the European Parliament more effectively in the preparations of the spring meeting and the Lisbon strategy. Mr Balkenende was interested to learn about our plans to set up a standing committee. I can tell him that indeed, we are carefully considering how we would give this shape, but I, in turn, would like to ask him to take into account the timeframe for the various reports, including the planning we need to draw up here in this House. In our experience, there is often too little space to make adequate use of this.
We also intend to involve national parliaments more obviously in the strategy. I think that this is also a very important aspect. Along with the Luxembourg Presidency, we would like to examine how we, together with the national parliaments, can prepare the spring meeting.
It is evident that making the Lisbon strategy more effective depends, first and foremost, on the willingness of the Member States to work truly at EU level. In my view, we are heading for a change from mutual competition among the Member States towards a focus on stronger, common, European strategy. That is where our strength lies compared to other economic blocs, including the US and China which also work as unities. In that light, we should therefore not only consider the balance of revenue and expenditure of Member States in the framework of the Stability Pact, but, as Commissioner Almunia said in the on Monday, we should also consider the quality of public finances. The Council, the Commission, national parliaments and the European Parliament should all join in the discussion about national budget policy. The economic policy could then be more than the sum of the 25 constituent parts. That is the challenge we are facing.
Mr President, I should like to thank the Council for having turned its attention to Ukraine, the EU’s largest neighbour to the East. This is a country of 50 million inhabitants that covers an area greater than France. At present presidential elections are taking place in Ukraine. The Council is to be commended for highlighting the irregularities that occurred during the first round of voting, but I do not believe it has gone far enough in highlighting what is really happening in Ukraine. A civil society is coming into being in that country. There is no sign at all of anything of the kind happening in Russia or Belarus at present. Tens of thousands of people are demonstrating every day in Ukraine, with the aim of making their country democratic and honest, and of ensuring that links are built between Ukraine and the European Union. I do not believe it is enough merely to reprimand the current Ukrainian authorities for their failure to enforce democratic electoral rules. It is essential to boost the hopes of the people of Ukraine and open the door to their European ambitions.
Mr President, it is perhaps a sign that I am speaking on the Lisbon strategy when the member of the Commission with responsibility for development aid is present. Although there is no argument about the fact that the goal of making Europe the world’s most competitive region is the right one, we have to look to see who, in Europe, is responsible for what, and I can tell Mr Balkenende that it is when I look at the Council that I find it intolerable that, every month and every year, heads of government and ministers of the economy meet together, agree upon exalted objectives, make Europe responsible for meeting the goals of the Lisbon strategy, then go home and fail to do their homework when they get there. Indeed, they go even further and stand in the way of those things that Europe has to contribute. Take, for example, the European patent: that would be a step ahead as part of a European initiative. Think of the moves towards deregulation, and how the French President and the German Chancellor delayed them for end-users. What Europe achieves is frustrated in the Council, and what ought to be done by the nation states does not get done. The bottom line is that it is Europe that fails to make a success of the Lisbon strategy.
I am grateful for the Kok report; what we now urgently need – as the Lisbon strategy is the right one – is an orientation for it. The goal, although perhaps too ambitiously defined, is the right one. With Member States like ours in Europe, we can now be happy that the gap between us and America is not widening. We have to put forward a concept for this in Europe, one that compares the nation states, providing a transparent view of which European government is failing to implement this strategy and which is good at it, in order, by way of this transparency in the political process, to make the public aware that we cannot do this other than together. Apart from that, I hope that the presence of the Commissioner with responsibility for development aid is not an indication of the direction in which Europe will be drifting in future.
Mr President, we are undoubtedly at a crucial moment in the development of the Union. Wherever we look, whether it is at the Lisbon Strategy, or the security question and the demand for greater police and judicial cooperation, or even this week's report of the Court of Auditors, we see time and again that Member States that talk about European cooperation do not put it into practice. We cannot continue with a system where Member States pick and choose which bits of decisions they are going to implement and when – and these are decisions they themselves have agreed.
This is undermining political support in the European Union. I hope that once we get a full-time President of the Council he or she will regard this as an absolute priority, but in the meantime, in order to keep the Lisbon process on track, the Commission should publish a regular annual scoreboard outlining which Member States have done what and when. We can then judge, name and shame the villains.
My colleagues Mr Désir and Mrs van den Berg have set out many of the key elements that we would like to see emphasised in the Lisbon Strategy. I would like to add to that the need for more active labour market policies at national level. We seem very happy to pay out money to keep people on the unemployment scrap heap, to pay people to be written off and marginalised, when we should be investing in helping them back into work. There is not enough emphasis on this, although it was originally in the Kok report and I hope will continue to be.
The President-in-Office said that Mr Barroso is to be applauded for drawing the appropriate lessons from last month's debate on the Commission. It is a pity that the same cannot be said about the Dutch presidency. Mrs Kroes undoubtedly has the experience and expertise that will be of benefit to the Commission, but given the concerns that are being raised it is wrong for her to retain the competition portfolio. Whenever she has to adjudicate in a controversial matter, rightly or wrongly her integrity is going to be called into question.
The presidency should act in the interests of the European Union, not from narrow national concerns. I fear that the Dutch presidency has failed in this respect.
Mr President, the words of the Prime Minister about the situation in the Netherlands were loud and clear, and Members of this House have also said a great deal since. I nevertheless regret that the Council has not made use of the European Council of 4 and 5 November to forcefully distance itself from the appalling events in the Netherlands. It was, in my view, the ideal platform for us, including as a Union, to take a hard line against radical Muslims with a fundamentalist interpretation of the Koran.
Unfortunately, European cooperation in the fight against terrorism is currently typified by the well-known sacred cows of the Member States. The declaration that was adopted following the attacks in Madrid, the appointment of Gijs de Vries or the Hague Programme, all of them are of little consequence if Member States do not translate fine words into action. This is where decisiveness, on the part of Europe and of the Member States, is an absolute must.
Mr President, I wish to congratulate the President-in-Office, and the Netherlands presidency as a whole, on the very clear orientation given on the whole issue of competitiveness and delivery of the Lisbon Agenda.
I wish to thank you in particular, Mr President-in-Office, for the lead your government has given on the whole question of tackling the regulatory burden and improving the climate for business in Europe. I was delighted to see in the presidency conclusions the substantial commitment that you, together with other governments – I know the British Government is associated with this – have made to improving the business climate. I was disappointed you did not mention it in your speech, because this is one of the really important parts of your presidency.
It is quite clear – and this is highlighted in the Kok report – that cutting back on regulatory costs and encouraging new business start-ups is crucial to delivery of the Lisbon Agenda. We know about the very effective work you do in Holland, where I believe you set your ministers targets on cutting the cost of the regulatory burden every year. That is an example of best practice that should be copied not only in all the Member States but also within the European Commission.
I say to Mr Nielson, the Commission's representative today, that we expect the Commission to deliver on this. It is one of the commitments set out in the Council's conclusions.
Our side of the House strongly supports this and wants to encourage it, and I would say to all Members that this House has a role to play here.
You asked us, President-in-Office, how we were going to respond to the challenge of the Kok report in becoming more engaged in the Lisbon Agenda. We need an effective committee in this House to look at the Lisbon Agenda. Not one that substitutes for committees like mine, but one that tackles issues that cut across Parliament's work, such as improving the regulatory agenda and acknowledging that we can sometimes be responsible for making life more difficult for European businesses. These are the real issues which I hope Parliament will tackle in future, and I congratulate you and your government on the foundations you have laid for helping us to move this vital agenda forward.
Mr President, in adopting the Hague Programme on 4 and 5 November, the Council has set new priorities for Europe with regard to strengthening the area of security, freedom and justice. We are pleased to see that the Council has heeded this House’s demands, in particular those relating to the move to codecision and qualified majority voting in such areas as asylum, immigration and the fight against terrorism, not to mention, of course, civil justice.
Yet we regret to see that this Programme appears to be yet another example of the Council doing little other than stating its good intentions. It is all well and good for it to congratulate itself on progress made during the past five years, particularly with regard to the establishment of a common asylum and immigration policy, the harmonisation of border controls and improvements to judicial cooperation, yet it would have only been fair to include references to the obstacles which certain Member States have placed in the way of progress in the field of justice and to note that only a minimum level of harmonisation in the field of asylum has been achieved. Although the Council expresses its regret that not all objectives were met, it has made no provision for specific measures to ensure that this does not happen again in future years.
Finally, we are particularly concerned at the parallel drawn between the fight against terrorism, organised crime and illegal immigration. This implies that illegal immigrants are assumed to be potential criminals or terrorists, an assumption which is entirely unacceptable. These are people who have been forced to leave their country of origin as a result of unbearable living conditions or persecution. Whilst it is true that we need a global approach to policies relating to asylum, immigration and external border controls, I am sure you will agree that such an approach should not be adopted at the cost of migrants’ basic rights.
Mr President, today provides a welcome opportunity to thank Mr Nielson and his team for the splendid work they have carried out during his time in office as Commissioner. It is also very good to hear from the President-in-Office of his successful meeting with President Allawi.
I was in Iraq last week. I have a suggestion to make as to how our aid might be most effectively targeted. As we all know, security is the major issue. European Union support, carefully targeted, could make all the difference in the training and the equipment of the Iraqi police service. Security is what the Iraqi people need and the lack of a strategic plan may already have cost many lives and will cost many more if we do not address this effectively. We need a strategic plan worked out with the Iraqi Ministry of the Interior and, as a matter of urgency, proper forensic capabilities. Westernised tactics should be adopted for the use of those capabilities and we should provide advanced surveillance equipment and the right training.
Then there is a real need to train senior Iraqi police officers to plan and manage strategically, and that must be combined with an ethos of service and fairness within the Iraqi police service. In other words, we must move on from a reliance on countering insurgency by military tactics alone to a mixed plan. The police should no longer be treated as a second-rate military force but, with European Union funding, commitment and training, given a real chance of becoming a proper police service.
Finally, the Iraqi people want the election to be held in January. A properly trained and effective police service is integral to its success. With our funding and our training competence, we in the European Union can make all the difference.
Mr President, ladies and gentlemen, let us call to mind our strengths, put our money where our mouth is, do away with the blockages within ourselves, and stop making ourselves ill with worry. Let us fashion a single European policy on Europe rather than several from each nation state!
Mr President-in-Office of the Council, I believe it to be a matter of urgent necessity that you should make the Lisbon objectives concrete and workable. Everyone must know who is to do what and by when; you should see to it that, after every spring summit, every Head of Government makes an official statement in his own country and that the parliaments debate the action plans specific to their own countries and vote on them, that you reinforce the Commission’s prerogatives of monitoring, coordinating and taking initiatives where the Lisbon process is concerned. Let us introduce at European level, in the national governments, and in the national parliaments, a Lisbon Steering Committee with an interdisciplinary approach!
We are not a carbon copy of America. We Europeans do not play off competitiveness against social cohesion, both of which express the European model of the sustainable social market economy.
There is a second point I would like to make about the Constitution. Everyone has signed it. Is that it then? What about a joint publicity campaign by the Council, the Commission, Parliament and the Committee of the Regions? What about a Week of the Constitution, in which all the Member States would ratify it? Why were you so opposed to a Europe-wide referendum? There is more to be done, and more is possible, provided that we have the political will and more determination.
As you have mentioned the Members’ Statute, Mr President-in-Office of the Council, let me tell you that you need only to accept Parliament’s resolution, and then we will have a Members’ Statute, and new rules on expenses. There are some – but in fact only a few – Member States that are engaging in tactical games; put a stop to them!
Mr President, Yasser Arafat’s death means the start of a new era for Palestine, and one which is filled with uncertainty. Under the Palestinian Constitution, presidential elections must be held within a period of 60 days. If elections were to be held today, however, they could be hampered by a number of obstacles.
The first of these obstacles relates to the freedom of movement of Palestinians in Gaza, the West Bank and East Jerusalem, something which is essential both for the electoral campaign and for election preparations, the holding of elections and the counting of votes, but which is far from guaranteed. East Jerusalem poses the most problems, as the Israeli authorities there refuse to allow Palestinians to be registered on the electoral roll. I am therefore calling on the Council to take joint action with the United States in bringing pressure to bear on Israel so that it withdraws the troops currently deployed in the occupied territories.
The second obstacle faced is that of challenges to the eligibility of a candidate. It is up to the Palestinian authorities, and to them alone, to decide who is eligible on the basis of their own criteria.
The third obstacle relates to practical organisational issues and ensuring that the vote is fair, and this is an area in which the EU’s practical experience and support will be essential.
The fourth obstacle is that of ensuring that the elections are safe, something which should be guaranteed for candidates, voters and observers alike. Palestinian police officers do not carry arms, and struggle to ensure the safety of civilians. Political security is dependent on the extent to which extremist groups are kept under control. The recent attempts by Fatah to include Hamas in a government of national unity, as long as it renounces the armed struggle, are something which should be monitored very closely by the EU.
I should like to know what plans have been made at this stage with the Palestinians to ensure that the elections are safe. I am sorry to have to say it, Mr President, but to date Europe’s voice within the Quartet has been almost inaudible, and we should take this opportunity to make ourselves heard. We must now provide Palestine with staunch support to ensure that elections at any level are held freely, and we will of course always do the same for Israel to ensure that the indiscriminate attacks which plunge entire families into mourning are brought to an end. It is my firm belief that, more than ever before, the future of one nation is inextricably bound up with the future of other nations.
– I would like to speak about the present state of the Lisbon Process. I remember the time when Soviet dictator Khrushchev declared that the Soviet Union would catch up with the USA in seven years. I also remember that he failed.
Although the European Union has every opportunity of accomplishing its aims, the Lisbon report is nevertheless a cause for concern. As Wim Kok has said, the dreams of catching up with the USA have been put on the back burner. Instead, the European Union is dealing with the question of how to halt economic decline.
I would join with my colleague Mr Radwan in giving credit to the Dutch presidency, and its bold and vigorous leadership. This is promising. However, in order to regain lost time, we need to concentrate more on one aspect – the motivation of the Process. Indeed, clear and strong motivation, together with an emphasis on results, has been the driving force behind the success of our competitors, USA and Japan.
Second, the European Union should aim for a systemic approach to research and development activities and innovation. Wim Kok’s report stresses the need to give top priority to research and development, but special emphasis ought to be placed on the applied side of research in particular. So what is required is not less research, but more development work.
Third, it is especially important to base all our planned activities on the needs of innovation as a whole, and to motivate business leaders accordingly.
Fourth, the present funding schemes for innovation in research are unfortunately too administration-centred, and do not promote the practical application of results. One of the biggest problems is that funding is often directed into closed and ineffective systems. Therefore it is our task today not just to rely on attractive plans, but to show the political will to actually implement those plans. This is our responsibility to our voters. Thank you.
Mr Balkenende, I should like to offer my condolences on recent events in the Netherlands. Up until now, we had associated the name of Van Gogh with art and bold colours. The painting symbolises sun, warmth and freedom. Is it not an irony of history that a person bearing the same name should die because he exercised his freedom of speech and of thought, and because he sought the truth?
Against this background, it is particularly significant that it was the Dutch Presidency that raised the complex issue of security for the EU, its Member States and its citizens. The public expects, and rightly so, that the EU, an institution that respects human rights and fundamental freedoms, will adopt effective solutions with regard to the area of freedom, security and justice. These expectations are to be met by the Hague Programme. I should like to stress that this programme sets out objectives that were already included in the Constitutional Treaty. Indeed, it meets the majority of those expectations. The announcement that this programme is to include an anti-drugs strategy is also to be welcomed, as is the fact that the Council Presidency has chosen to make information on Europe its priority. It is clear that awareness of Europe must be heightened amongst its citizens, especially given the turnouts in the last elections. The EU must be brought closer to its citizens, but will this be achieved by broadcasting public debates on European issues before Council meetings, an idea contained in the conclusions? Will that be enough to bring the EU closer to its citizens? I am also concerned at the announcement that we will have to wait until June 2005 for a full information strategy. Why should this take so long? We need such a strategy now, especially in view of the fact that the campaigns to inform the public about the European Constitution began immediately after the Constitution was signed.
Finally I should like to turn to one last issue which relates to our future. The leaders of four Member States were quite right when they highlighted the importance of demographic factors for the EU’s future economic and social development, and when they called for a European Pact for Youth to be drawn up. This is a worthwhile initiative. Young people have a different view of Europe. They are well educated, full of energy and free of the fears and prejudices of the older generation. This is a good sign for Europe, for the EU and for all of us. The Pact for Youth should therefore be drawn up as quickly as possible, with the participation of young people.
I should like to pay tribute to Mr Kok, the former Dutch Prime Minister. With the support of a team, he drafted the report on the Lisbon strategy. This coincided with the Dutch Presidency. We all agree with the findings of the report. The European Union is lagging a long way behind, and the responsibility for this lies mainly with the Member States and national governments. I agree that we need to draw up national strategies for the Lisbon process and implement them consistently, but these strategies must be coherent, and not developed separately. We must create added value on the basis of regional cooperation between neighbouring EU Member States, and I can provide three examples of ways in which this could happen. Poland has a particularly large number of extremely well-educated young people, whereas the neighbouring countries of Germany and Sweden have well-developed high-tech industries. There are opportunities for development if we were to join forces. The Baltic countries have particular opportunities for cooperation in the field of secure energy supply, an issue that is important for Europe as a whole. The Czech Republic, Germany and Poland can make the greatest contribution to the implementation of the Kyoto Protocol. To this end, European clean coal and carbon dioxide capture technologies must be developed.
Regional cooperation also involves cooperation with the EU’s new neighbours, and the position taken by the Council on the issue of neighbourly relations with Ukraine is therefore key. We should assure Ukraine that the doors are open to its European ambitions, and we should promptly put in place an action plan for Ukraine with a view to promoting the development of civil society. Indeed there is also a need for measures to improve civil society within the EU. If this does not happen, we will not achieve our ambitious goals and crucially, millions of citizens will fail to understand the Lisbon process.
– Mr President, Mr President-in-Office, a Greek friend who recently visited Holland told me that what had impressed him most was that the police on the streets of Amsterdam gave the impression that they were there to protect citizens and their diversity, not to watch and suspect them.
The tragic events with Van Gogh and the extremists from the other side illustrate, unfortunately, that terrorism is working and what it is seeking: to ultimately suppress the obvious. Racial violence deserves zero tolerance, but the victory of the terrorists will be that we in Europe, unfortunately like others elsewhere, also consider that, in order to combat violence, war means peace and restricting personal freedoms means protecting them. Consequently, congratulations are in order for the Dutch presidency for the fact that, on the very days when these horrendous incidents occurred, it organised an informal conference for the 11 common authorities on the subject of integration. You have got the right emphasis. Integration. Not policing.
I have just three comments to make on the foregoing:
First, the Hague five-year programme which we are debating today makes provision for special funds to return immigrants and guard borders, but it makes no provision for a special integration fund, even though integration is one of the basic actions. We are asking for a commitment that the financing for integration be given the same priority, so that we get beyond words.
Secondly, when we lay down policies for integration, we cannot ignore the fact that we have millions of European citizens in countries the world over who are themselves immigrants. Their experience cannot be ignored. From this point of view, we must be prepared to grant immigrants who settle in the countries of the European Union a similar level of treatment to that which we demand for European immigrants in third countries. Otherwise we are not being consistent.
Thirdly, attention to personal rights when dealing with terrorism. Biometric data in passports and other similar measures may be important; on the other hand, however, they may add little to security in relation to what they take away in civil liberties. Only if they are absolutely necessary and effective in addressing very clearly predefined objectives can they be the subject of discussion in my opinion.
– Mr President, Mr President-in-Office of the Council, I have here the conclusions of the November Council on the Union's foreign policy. I have to say that, while I consider it a good thing that the Council turned its attention to four European foreign policy issues, events lead us to prioritise at least two at the moment.
The first is the situation in Iraq. War is being waged again and the war is condemnable just as, of course, the terrorist action and kidnaps are condemnable. Armed conflicts and operations do not resolve problems; on the contrary, they increase the obligation of the European Union to submit, at long last, a full and integrated programme on the subject of addressing the crisis in Iraq. The first step in this process must be elections. Elections in Iraq must be held and as many forces as possible must participate, so that the elections really are not an end in themselves but a means which will allow Iraq to shortly become a progressive democracy.
The second parallel and related issue is the situation in the Middle East. The post-Arafat era is, of course, a new page in the history of this area. Over and above all, the European Union has an obligation here to intervene so that the political testament of Yasser Arafat is respected, because it is certain that the crisis in the Middle East will be addressed through the political testament left by Yasser Arafat.
Mr President, on 4 and 5 November, as we all know, on considering how to communicate Europe to the citizen, the European Council made a very lucid analysis of the situation facing us. Europe still lacks its own personality; it does not have a face of its own; knowledge of Europe reaches the citizens with difficulty and it therefore has a long way to go in terms of selling the idea of European political union.
The Council was naturally extremely concerned, given the very imminent challenges we are facing, including the ratification of the European Constitution by each of the Member States. And it made a very specific recommendation, taking a practical approach that I would like to praise, which is to promote television debates in each of the countries in order to stimulate interest in this process of ratifying the Constitution amongst the citizens.
I would like to draw the attention of the honourable Members to a problem facing us: the first country to have called a referendum on the ratification of the European Constitution is Spain. Spain is governed by the Socialist Party, which is the Party of the President of this House, Mr Borrell, as we all know, since he does nothing to hide it. Although, given his role as arbitrator, he should take care to keep his ideological positions rather more hidden.
We are facing a dilemma: this Parliament, which should occupy a vigilant position, can either promote party positions or promote institutional positions. From that point of view, Mr President, I would like to call on everybody to bear this in mind, and not to abandon that vigilant position, and we should make it very clear that this European institution must also put aside sectarian or party political behaviour and think of the common project we have before us.
Mr President, I congratulate the Dutch Presidency on developing the area of freedom, security and justice. It is vital to ensure the general public’s security and fundamental rights, mutual trust and the primacy of law throughout the EU.
I congratulate the Council particularly on its decision to implement in full Article 67 of the Treaty, so that qualified majority voting and a process of codecision can be applied for a range of topics under Heading IV. This is a step forward not only in terms of efficiency, but also in terms of democratic legitimacy, as it reinforces Parliament’s key role in adopting standards on topics as sensitive as asylum and immigration policy and all policies involving the general public’s fundamental rights.
The five-year post-Tampere period has come to an end, with significant achievements in the area of freedom, security and justice. Not all of the objectives have been met, but progress has been made. The balance is clearly in the black, something to which Commissioner Vitorino’s work contributed greatly. An impressive body of legislation has been built up, but we regret that, as regards its transposition into national legislation, major shortcomings have come to light, in terms both of meeting deadlines and of the quality of transposition.
I welcome the Hague Programme for the next five years. It is now up to the Commission to table practical initiatives and to set out a timetable for adopting and implementing those initiatives. I welcome the Hague Programme, but I should point out that, here too, if we are to construct Europe we will need the necessary financial resources. There is no point in stating our priorities if we do not allocate the necessary resources.
I particularly welcome the fact that the second phase of creating the European asylum system is underway. It is only by means of a common European asylum and immigration policy that we will be able to address problems such as illegal immigration and trafficking in human beings. In view of issues such as civil and corporate justice, cooperation in the area of criminal justice and, lastly, EU security, which remains one of the major priorities – the importance of condemning any kind of violence, but especially terrorism, cannot be over-emphasised – it is essential that Europol and Eurojust work in close cooperation. Thank you very much.
First of all, I would like to congratulate the committee on its report and I will comment on only one aspect, the Lisbon strategy. The Wim Kok report is undoubtedly an important step on the bumpy road toward achieving the goals set forth in Lisbon. It is apparent today that it will be almost impossible to adhere to the original schedule without deeper political commitment and serious effort.
The submitted report makes a valuable contribution to accelerating the Lisbon process and every, and I would like to stress , recommendation in the document is worthy of consideration. The holistic approach suggesting a direct correlation between the question of job creation, the need to increase employment and developments in the macroeconomic environment is especially valuable. It also points out the important role of slowdowns and acceleration in economic growth trends.
Nevertheless, a few of the statements connected with this in the Report should be treated with caution. I am sure the few sentences adopting a critical tone with regard to the Stability and Growth Pact did not escape your attention either. As far as sustaining economic growth is concerned, the report paints a rather negative image of such an important instrument of public finances and budgetary discipline. We must not forget that the Stability and Growth Pact plays an important part in ensuring economic stability and consequently in ensuring that money retains its value. It must be emphasised that the assumption that reforming the Stability Pact and slackening economic discipline would in themselves create jobs through additional expenditure is something of an oversimplification of economic logic. It is evident that this assumption would only be true if governments used their budgetary expenditures only for development purposes. This, however, is far from the truth.
Therefore, I do not believe that fundamental reform of the Stability and Growth Pact would be in the economic interests of the Union; quite the contrary: it would reduce competitiveness even in the short-term. Nevertheless, the criticism of the Stability Pact expressed in the Wim Kok report undoubtedly addresses real concern, namely the key role of economic growth in creating and increasing employment. I, for my part, would suggest a different approach to solve this problem: I am thinking primarily of creating an enterprise-friendly economic environment.
.  Mr President, I should first and foremost like to thank your Members of Parliament warmly for their contribution. You have dealt with issues that affect the European citizen directly at great length. I have also noticed that there has been support from many quarters for the keystones discussed by the Council, namely more cooperation in the field of justice and home affairs, working on safety in Europe, working on more balanced economic growth, the Lisbon strategy, and promoting public involvement.
Let me start with the Hague Programme. Mr Schulz was right to draw attention to Commissioner Vitorino’s important role, because the excellent result has been achieved partly thanks to his input and influence. I think that now is an appropriate time to thank Mr Vitorino for this. Mr Mayor Oreja was right to talk about the importance of priorities being set in the programme for freedom and security. For example, these priorities are in place for the first item, being asylum and immigration. We are working on better decision-making. Qualified Majority Voting is being introduced and an asylum procedure will enter into effect in 2010. With regard to terrorism, we need to take decisive action to fight it and that is exactly why, as Mrs in ‘t Veld already stated, cooperation between police, justice and intelligence services needs to be stepped up. Terrorism will also be discussed in more detail at the meeting of the European Council in December. For the rest, I would draw your attention to the action plan to be compiled by the European Commission.
Mr Schulz was right to indicate that certain ingredients should always be present, namely security for the citizen, together with the promotion of safety on the one hand and respect for basic rights on the other. I think that the Hague Programme succeeded in striking the right balance in this respect. Mrs Kósáné Kovács has drawn our attention to the need to do justice to fundamental rights in Europe, in which context she defended the Hague Programme. Mr Alvaro spoke about a good combination of scope for investigations and doing justice to basic rights.
Subsequently, the subject of what is meant by QMV, Qualified Majority Voting, has also been raised. This is already in place in many areas, but not in respect of illegal immigration. That will change when the new Constitutional Treaty enters into effect, for then QMV will apply across the board. Mr Giertych mentioned the fact that Member States are given compulsory immigration quotas. It so happens that asylum immigration, in terms of procedures, is a joint responsibility. That is why the Hague Programme is also so important, but that does not mean that in respect of QMV, immigration quotas can be imposed on Member States.
Mr Eurlings spoke wise words when he talked about the meaning of values and tolerance in society. Particularly in Europe, people should approach each other with respect, but that presupposes two things. On the one hand, due account must be taken of respect for the different values which typify Europe; on the other hand, boundaries must be set when people resort to hatred, intimidation and humiliation. This is exactly how we want to build on freedom and a peaceful society. That also means that we must watch the place hatred and racism take in the debate. Respectful cooperation and co-existence are precisely what is required. In that respect, you also have to choose your words carefully. I have noticed, also in my contacts with representatives of the Islam community, that extremism and terrorism are unequivocally repudiated in the Islam community too. That is why it is dangerous to immediately associate Islam, for example, with terrorism. It is precisely the terrorists who take advantage of religion in order to commit immoral deeds, which must be emphatically repudiated. That is why it is also so important for different groups, whether they be Christian, Humanist, non-religious or Islamic, to join forces in order to put a stop to violence and extremism. In this Parliament, the importance of aid to victims was mentioned, and rightly so; this was a question raised by Mr Mayor Oreja. There is a European action plan against terrorism that was laid down in the European Council of March, which contains a section on solidarity with victims of terrorism. The Dutch Presidency plans to elaborate on that aspect in the December European Council.
Mrs Lambert mooted the idea of a human rights centre. The Commission published a communication about changing the European Monitoring Centre on Racism and Xenophobia in Vienna to a European human rights centre. That is currently being discussed in the Council and decisions in this respect will be taken under the Luxembourg Presidency.
Finally, with regard to the Hague Programme, Mrs Flautre has spoken, and expressed her concerns, about reception in the region. It is useful to note that when we mention reception in the region, this will always be done in consultation with the UNHCR.
I should now like to turn to the Lisbon strategy. I have noticed that there is much support for the strategy within this Parliament too, which is geared to strengthening Europe’s economy, and the need for reforms has been underlined. In that context, I would also refer to Mr Kok’s report, the report of the Employment Task Force, that was discussed some time ago. In addition to these favourable comments, though, some voices of criticism have also been heard. Mrs Lambert and Mrs Zimmer spring to mind. They claim from time to time that there is no alternative to the Lisbon strategy. Is that true? I should like to note once again that the Lisbon strategy combines economic dynamism, social cohesion and doing justice to sustainable development. It is the combination of those three components which has also come to the fore in the conclusions of the European Council. I therefore beg to differ with those who claim that Mr Kok, along with his high-level group, has paid insufficient attention to the social and environmental dimensions. The environment has been sufficiently covered, particularly since it is based on the idea of a win-win situation. In the European Council, Mr Kok maintains that we need growth precisely in order to retain the European social model.
Finally, I would refer to Paragraph 5 of the conclusions of the European Council in which it is stated, and rightly so, that a balanced strategy with economic, social and environmental dimensions is needed in order to strengthen competitiveness.
Mr Blokland claimed that Mr Kok put the ball back in the court of the Member States, and went on to enquire after the Dutch Presidency’s agenda for the near future. I should like to draw your attention to three things in this respect.
First of all, we have analysed the remarks, suggestions and opinions of the Heads of Government during the informal working lunch.
Secondly, we will be consulting the Luxembourg Presidency about future conclusions and needless to say, we will be in contact with the President of the Commission, Mr Barroso, provided he and his team receive your consent.
I have also noticed that you demand concrete action. What is needed is not only declarations, but also that we simply examine what the matter in hand is and deal with it. In that framework, the suggestion made by Mr Eurlings is interesting. He states that different Member States boast innovation platforms and that those should, where possible, join forces. Mrs van den Burg was right to draw the attention to cooperation between the European Parliament and the national parliaments. Mrs in 't Veld also re-emphasised the need for action. We will convey this message to the Luxembourg Presidency. It is useful to remind ourselves that liberalisation, the very element we need in order to strengthen market forces, does not have to be at odds with the European social model. Mrs Oomen-Ruijten was right to point out that the actions must be concrete and that national responsibilities must, in fact, be taken. It is also for that reason that I, as President of the European Council, have opted for a different working formula, namely for a very in-depth dialogue during the working lunch to exchange experiences with regard to the reform policy in the different European Member States. I think that that was a sound formula. I also think that Mrs Oomen-Ruijten was right to talk about the need for better regulations and an easing in the rules with a view to strengthening the entrepreneurial climate in Europe and economic growth. I agree with you that there, too, the European Parliament can play an important role.
Finally, Mrs Staniszewska mentioned the Lisbon objectives in relation to the financial perspectives. These objectives will obviously be given a prominent place in the new financial perspectives and needless to say, we have yet to agree on the level of those amounts.
I will now turn to the third item, that of communication. People from different political persuasions have pointed at the need for good communication. Mr Eurlings was right to point out that a prompt solution must be found to the problem of the statute, and that of your provision of income, because continuous discussion of this subject does not create a good impression. Mr Nicolaï, my European Affairs Minister will also commit to this matter for that reason. Certain Members have raised the subject of language, and we had the pleasure of hearing Welsh and Irish. I have understood your message. The Constitution was also mentioned. In this context, the idea of a referendum week was mooted. It so happens that referendums deal with different situations in the Member States. Legislation is not the same everywhere. There are a number of practical and legal objections to having the referendums in the space of one week. Mr Nicolaï discussed this with your Committee on Constitutional Affairs yesterday, and this produced three elements.
First of all, it is recognised that this primarily concerns national matters. Secondly, the European character can be emphasised by, for example, joint and simultaneous action, which also accommodates what you stated here before. We will also be working on subtle coordination by, for example, ensuring that consultation between the European Affairs Ministers is good in terms of planning campaigns, and suchlike.
Mr Knapman raised the possible issues that could arise when the referendums and decisions made at Member State level have a negative outcome. You know what the deal is. It has been agreed in the European Council that, if ratification has been completed by 4/5 of the number of Member States and if a few Member States were to have issues at that point, the situation will be discussed. A treaty cannot be signed and ratified if not all countries sign. However, I urge you to do what we can in order to have a positive outcome and in order to receive support for the Constitutional Treaty. In all honesty, I have high hopes and high expectations. Let there be no mistake, though, it does require excellent communication.
Finally, also in the framework of communication, Professor Grabowska mentioned a youth pact. She supported us in this and I am pleased with what she had to say.
Finally, different remarks have been made about external relations, foreign policy and the concern that exists about various developments in the world. This brings me to the remarks made by Mr Catania, Mr Dimitrakopoulos and Mrs Napoletano concerning the situation in Iraq. We cannot turn a blind eye to the events in Iraq. Obviously, international legal rules will need to be adhered to. We assume that the US authorities will be mounting an in-depth investigation straight away further to the images we saw yesterday and will take measures in order to prevent similar events in future. I would also like to express my abhorrence in respect of the persistent attacks and hostage takings in Iraq, the recent low being the killing of aid worker Margaret Hassan. We sympathise with the relatives of the victims of the atrocious violence in Iraq. At the same time, we must all contribute to stability in Iraq. The conference to be held in Sharm El Sheikh next Tuesday offers the neighbouring countries and major international actors a good opportunity to send a joint message to Iraq and the Iraqi people. I hope and trust that this will be a clear message in support of the Iraqi interim government, together with democracy, freedom, security and justice in Iraq.
Mrs De Keyser expressed concerns about the Middle East. I should like to emphasise that the Union will pull out all the stops to ensure that the Palestinian elections are a success. That was also the reason for the short-term programme that we in the European Council have approved. Mr Bot and the High Representative, Mr Solana, are in consultation with Arab countries and with the members of the quartet of the party involved. We in the Presidency are also working in close consultation with Javier Solana on a package of direct measures to support the Palestinians, particularly in the run-up to the presidential elections.
Let me finally turn to Mrs Staniszewska’s observation about Ukraine. There is no doubt that the Union is offering Ukraine a prospect for the future, and it is not for nothing that we developed an action plan, with and for Ukraine, in the framework of the European neighbourhood programme. Hopefully, this will be laid down formally in December, which will give us a fresh basis for future cooperation. In this respect, we will not be considering who will win the elections, but the way in which those elections are being held. Only by fair and free elections can the Ukrainian Government demonstrate that it observes European standards not only in words, but also in deeds. This brings me to the end of my speech. On behalf of the Presidency, I should like to thank the Members of this House for their in-depth and interesting contributions. You have sent out signals that are important for future international policy-making. Europe means a great deal to the public. Communication will be tremendously enhanced when Europe contributes to employment, to a prospect for the future for the economy, when Europe helps reinforce security and if Europe succeeds in achieving results in these areas. I will naturally convey your opinions to the Council, and would thank you again for your input.
. Mr President, during the debate it was said that to talk about there being no alternative to the Lisbon Strategy was questionable, but that reflects an incorrect perception of what it is really about. It is not a simple and easy fix that drew us to defining this position in Lisbon, it is a more complex and broadly defined strategy. It is not an list, available for selective political shopping, but one balanced menu. Of course it is complex, and that is why we needed to re-evaluate where we are and how we can improve performance. If we did not have it at all, we would have to invent it.
One aspect links the challenge of the ageing population in Europe with the challenge of increasing competitiveness. In a broad sense, that aspect is education. In my view, we are not entitled to life-long earning without life-long learning and this has to be very broadly defined. It is not just about elevating the elite in Europe, it is also important to look at the broader definition of education for the labour market. Here, the challenge for Europe to improve its competitiveness is not to say 'work harder' but to say 'work smarter'. This is the only way forward and is also why increasing the focus on education is essential.
Money is also essential. One per cent is not enough! It does not make sense to talk about ambition and to define and identify with the ambition of Lisbon without doing something to the budget. This is not just about the Community budget, but it does include it. We cannot have a credible ambition for Europe without a credible budget for Europe.
Mr Titley suggested a scoreboard to show the performance of Member States' implementation efforts. I see the Kok report as an initial step along those lines. I am totally convinced that President Barroso and the incoming Commission will do its utmost in this respect.
Mr Harbour mentioned the need for the Commission to reduce red tape and to simplify procedures. An important point on the European agenda should be to look again at the existing of directives and find out whether they could be simplified by transforming them and clarifying things to have more regulations and fewer directives. This would make it easier for economic players in Europe to find out what the existing legal situation is by reading it in a regulation instead of having to find out how directives have been implemented in all the different Member States.
To mention just one example, the Prodi Commission has reduced the different ways of tendering from 48 to 8. This is not the answer to all the problems and I would say that the Financial Regulation is still a monster. We have not reached the point of simplification that we had hoped for. One reason for this is that in reacting to the problems of the previous Commission, we perhaps added too many layers of futile controls. I hope the Commission and Parliament will continue to look at the Financial Regulation. Confidence-building between our European institutions is necessary, but it is now necessary to build self-confidence. We can do better.
Let me turn now to some final remarks on external relations. I add my voice to the sympathy being expressed to the family of the aid worker, Margaret Hassan, particularly because we in the Commission have been funding her work and the work of her organisation in Iraq over many years.
It seems to be perpetually necessary to remind the strongest power in the world about the need to respect international humanitarian law. I was totally shocked to learn the other day that Red Crescent aid workers were not given access to Fallujah by the United States Army there. This is very, very bad and the international community – if we have one – should react very strongly against this type of behaviour. We, as Europeans, cannot create a credible basis for our relationship with an emerging democratic Iraq if we do not invest and do not clarify that it is possible for our views to differ from those of others on some points.
On the issue of the readmission problem I would also say that confidence-building is necessary. It is not just about telling our neighbours and some developing countries far away from here that they have to take back refused asylum seekers from their own country or maybe their neighbouring country. We have to consider Europe's image in this. We have to offer some burden-sharing when we do these things. We must make it clear that we should not fund these activities with money earmarked for development cooperation. We have to talk about additionality, because we are adding to the list of things to do.
This is the last time I will address this House. I want, on a personal note, to thank you for five very good years, both on the level of the results we have achieved together and on a personal level.
Thank you, and good luck.
Thank you, Mr Nielson. On behalf of Parliament, I should also like to thank you for your work.
I have received six motions for resolutions to wind up the debate, and a vote will take place on these at 12.30 p.m. today. The debate on the Council and Commission statements is now closed, and I should like to thank all speakers, as well as Mr Balkenende and Mr Nielson. The sitting will resume at 12 noon, when we will examine the issue of ..., when there will be a formal sitting on South Africa.
The European Council of 5 November was the first since the Treaty establishing a Constitution for Europe was signed in Rome on 29 October. It is therefore important that we highlight our opposition to this Treaty and our criticisms of economic, monetary and competition policy. The Treaty contains a profoundly neoliberal slant, to the detriment of social policy, and a narrow outlook on social rights and fundamental freedoms, with the emphasis placed on centralism and federalism in their various forms. As highlighted in the motion for a resolution tabled by the Group of the European United Left, the conception of a European security policy in the Treaty contains a major military dimension, and provides for close cooperation with NATO and an increase in Member States’ military efforts.
As regards the mid-term review of the Lisbon Strategy, we strongly criticise the Kok report on the interim review of the Lisbon Strategy, particularly in view of its emphasis on ‘competitiveness’, on further increasing the flexibility of labour markets, on structural reforms in the internal market and on the liberalisation and privatisation policies, despite the disastrous impact that those policies have already had. We strongly believe that the Stability and Growth Pact must be revoked and replaced with a Growth and Employment Pact, as stated in our Group’s motion for a resolution.
Mr President of the Republic of South Africa, ladies and gentlemen, it is a great honour and pleasure for me to welcome Mr Mbeki, President of the Republic of South Africa, on behalf of the European Parliament. I would also like to welcome Mrs Mbeki and the Ministers and Members of Parliament accompanying the President, who are seated in the gallery.
Mr President, the European Parliament has always followed events in your country very closely. During the apartheid era, not so long ago, we adopted numerous resolutions condemning those practices and supporting the humanitarian aid that the European Commission provides via numerous NGOs. A delegation from this Parliament also participated as observers in the first democratic elections held in your country in April 1994.
On this 10th anniversary of your country's freedom, it is truly extraordinary to see the profound changes that have taken place in South African society in less than ten years, between apartheid and your Presidency of the Republic.
Mr President, we know that your life has been characterised by your fight for freedom and democracy. Since you were 14 years old you have been linked to the activities of the African National Congress in South Africa and in many foreign countries, then as Vice-President of Nelson Mandela's government, and now as President of your nation.
Yes, we should all be amazed and delighted by the incredible development of your country over these last ten years of democracy, the improvements in living conditions, access to housing, running water, education and health. The economic results are also very positive: you have recovered sustainable growth, controlled inflation and a significant increase in your currency reserves. Apart from these achievements, however, the most important thing you have achieved is national reconciliation.
It does you honour, not just you but the whole of humanity, to have put an end to racial separation, not just in a physical sense but also in your citizens’ hearts and minds, where it is surely more difficult to make changes, moving from apartheid to an interracial society, which is more egalitarian, in which there are no gender inequalities either.
Of course, a decade is not long enough to resolve these problems completely. We know that you are facing difficult challenges, particularly in relation to combating Aids and security amongst your citizens. Our relations have developed significantly by means of the multilateralism represented by the Cotonou Agreements and also by means of the agreement between the European Union and the Republic of South Africa in the field of trade and development, which is now fully in force following ratification by all the States of the Union.
Finally, I would like to refer to the important role your country is playing as a mediator in the regional and civil conflicts afflicting your continent. Your country, and yourself personally, have demonstrated this in the Great Lakes region and you are doing so at this very moment in Ivory Coast.
Mr President, believe me that this Parliament has followed the creation of the Pan-African Parliament with great interest, which is now in the Republic of South Africa and with which we hope to maintain close relations in the future. For all these reasons, Mr President, it is an honour for the European Parliament to have you here today, and I am sure that what you are now going to say will be of the greatest interest to all of us.
You have the floor, Mr President.
. Mr President, honourable Members, on 31 January last year, the published an article by a David Harland, described by the newspaper as 'a senior policy adviser on humanitarian affairs with the United Nations in Geneva'. Headed 'Talk of emergencies misses the point', the article discussed the situation in Africa.
In part it said: 'Overshadowed by the Iraq crisis, quite a lot has been happening in Africa recently. Ivory Coast, having first taken a step away from war, may be edging back towards the precipice. Sudan is walking a fine line between war and peace, with an agreement possible to end what is now Africa's longest-running conflict'.
It said: 'Civil wars in Burundi and even Congo may be a little closer to resolution than they were a year ago. Sierra Leone seems to have put its horrible civil war behind it. As has Angola, until recently the scene of Africa's Thirty Years' War.' It said that the peace between Ethiopia and Eritrea is holding and then asked the question, 'Is Africa rejoicing offstage while the world worries about Iraq?' In reply it said, 'Not at all'. It said that despite the small flashes of good news, Africa remains in a horrible mess. It said that Pliny the Elder said that 'out of Africa there is always something new.' . Mr Harland said that these days it seems the opposite is true: out of Africa there is always something depressingly familiar. Africa's weak states need long-term assistance.
Six months after this article appeared, on 13 July, published yet another opinion about Africa. This one, entitled 'An invitation to disaster' was written by one Arnold Beichman, described as 'a Hoover Institution research fellow'. Returning to Pliny's famous expression, Mr Beichman wrote, 'Pliny the Elder, Roman naturalist and philosopher, wrote in his multivolume 'Natural History': '', or for those who have forgotten their high-school Latin: 'There is always something new out of Africa'.
He asked what could be more new than Africa south of the Sahara, supported by the United Nations, pleading with Europe and America for a return of western soldiers to bring peace to Liberia? Pleading, if you please, for American troops to oust Liberia's President Charles Taylor, since it was American slaves who had been freed and sent to form their own country in 1847.
He said how strange it was for Europe's one-time African colonies to have made such a request, even if it could mean many years of occupation of Liberia by once-hated western armies. From African emancipation to African reoccupation.
He said, 'So what am I yakking about? No American troops in Liberia or any other part of Africa. Not one. We've done our share, more than our share in Afghanistan and Iraq. And we're still not finished in those two countries and we won't be for years to come. Let Europe - Britain, France, Belgium, Italy, Germany, the Netherlands, all one-time colonial powers - send in their troops. Enough already.'
Arnold Beichman's response to David Harland's observation that Africa's weak states need long-term assistance was to suggest that rather than the United States, the countries of Europe represented in this esteemed Parliament should reoccupy Africa, and be prepared to stay on for some time, just as the United States, according to Beichman, is prepared to stay on in Afghanistan and Iraq.
If indeed this were the eventuality with which all of us must contend, that to solve the problems of the developing south the developed north has to resurrect old colonial empires, then the well-used expression '' would necessarily have to be rewritten to extend beyond the African shores.
I am certain that you will understand that as Africans we have absolutely no desire to entertain Arnold Beichman's wishes, and have no wish to have it said that the newest thing out of Africa is its recolonialisation. I am equally certain that neither do you, or the peoples of Europe that you represent, want to impose on yourselves what the British writer, Rudyard Kipling, arrogantly described as 'the white man's burden'.
But before I go any further, let me return to Pliny the Elder. The motto of the South African Museum, the premier museum in our country, says in Latin: ''. This translates into 'Africa always brings forth or contributes something new'.
You may question why this corruption of a famous Latin saying, that is seemingly so beloved to observers of African actuality, has come about. If I may digress briefly into the world of the study of ancient languages and literature, let me explain how the South African Museum arrived at this particular rendition of the famous saying by Pliny the Elder.
It transpires that Pliny translated into Latin what had originally been written by the Greek philosopher, Aristotle. Referring to what he described as a common Greek saying, Pliny wrote, ''.
The expression '' is a later adaptation of what Pliny actually wrote. It is for this reason that, for its motto, the South African Museum reverted to the original Pliny.
As a repository of extraordinary exhibits that contribute something new to our understanding of the evolution of our common universe, the earliest being the first fossils of prehistoric animals to be found in our country, the Museum chose a motto that says Africa always contributes something new to human knowledge.
I want to argue that as you are doing in Europe, Africa is today involved in an extraordinary and creative endeavour that might contribute something new to the understanding of the capacity and ability of human beings to overcome adversity and build a new world of hope.
I come from an African country whose future was highly uncertain a mere decade ago. As we approached the end of three-and-a half cruel centuries of white minority rule, many in the world held their breath, foreseeing a cataclysmic clash of races that would transform the streets of our towns and cities into rivers of blood.
However, because of what the black and white Africans of South Africa did, understanding that the taking of even one life would neither remove the great harm that had been visited on millions for centuries, nor create the possibility to repair the damage that had been done, Africa's South Africa is today at peace with itself.
Black and white South Africans, and others from elsewhere in the world who have chosen to join in this effort, are hard at work, striving together every day to build a new African country that will, in all respects, truly belong to all who live in it.
Many across the globe who feared for the worst describe what has been achieved as a miracle. If it is, it is, remarkably, a human miracle brought about by the triumphant resurgence of everything that is good and noble in the human soul. As Africans, we are proud that this, in addition, is an African miracle.
Ten years ago, a mere 21 days before South Africa held the first democratic elections that gave us our freedom, the most terrible genocide began in the African country of Rwanda. In a hundred days a million Africans had been butchered by other Africans in a barbaric and savage manner that would have been difficult to imagine and is still difficult to understand.
The Government and people of Rwanda have left some of the places where the slaughter occurred as they were when the murderous insanity was brought to an end.
So today, a decade later, you can see the skeletons with cracked or punctured skulls of those who were butchered mercilessly and for no reason except as an expression of the same criminal hatred for other human beings that resulted in the annihilation of millions of Jews in the Holocaust that took place in Europe, as Nazism gave meaning to its vile project.
But even as a South African, well educated in the unbridled savagery of human beings towards other human beings, I have wondered at what could have driven the to commit the high crimes that were visited on the people of Rwanda.
But, much more than this, I have marvelled at the unfathomable depths of forgiveness that have allowed the people of Rwanda to sit together in village assemblies to discuss what happened, the killers, together with those who carry the indelible scars of the savagery or who lost relatives and friends as a result of the blood-letting orgy.
I have marvelled that simple African folk could convene under the African sky, without even the sophistication of a simple village hall, the hunters and hunted together, and decide to forgive, choosing the path of national reconciliation rather than angry vengeance.
In the end, I have felt proud that other Africans, the Rwandans, could give our continent and all humanity the priceless gift and the miracle of understanding what it means to say 'let bygones be bygones'.
Because the thunder of the guns broke the uneasy silence in Ethiopia and Eritrea, in the Democratic Republic of Congo and Burundi, in Algeria and the Côte d'Ivoire, in Sudan and Uganda, it has seemed to some that Africa is defined by the chatter of the weapons of war rather than the striving for peace, exemplified by what the African peoples of South Africa and Rwanda have, within the last ten years, sought to do, to address some of the grossest injustices that have occurred on African soil or, indeed, the peace that has prevailed in the overwhelmingly majority of African countries. Nevertheless, as an African, I will make bold to state what I believe are some incontrovertible truths about my continent.
Under the leadership of African Algeria, the war between Ethiopia and Eritrea came to an end. Whatever Africa needs to do to ensure that these two sister African countries do not go to war again to resolve border disputes, Africa will do. As Africans we rejoice that peace in this part of our world is holding and will hold.
Under African leadership the wars in the Democratic Republic of Congo and the Republic of Burundi have come to an end. As Africans we again rejoice that peace in this part of our world is holding and will hold, and that these two sister countries continue to advance, despite the odds, towards the formation of new governments that will be elected by the African masses in democratic elections, which will be held during 2005.
Under the leadership of the African Republic of Kenya, Sudan is about to end the long drawn out war between the Northern and Southern parts of this sister African country, and proceed to the formation of a new Government of National Unity.
Similarly, under the leadership of the African Union, and whatever the current difficulties, the conflict in Darfur and other parts of the Sudan will be resolved, leading, among other things, to the redesign of the Sudanese system of governance to entrench the principles of tolerance and unity in diversity.
The terrorist wars in Algeria and Uganda are also coming to their conclusion.
Difficult as this may be for some to understand, as Africans we have no doubt that the people of Côte d'Ivoire will find one another and will together establish a stable peace, reunify their country and join together in electing a government representative of the people of Côte d'Ivoire as a whole. The commitment of the leadership therefore to the holding of elections by October 2005 is an important signal of their common commitment.
You will have recognised the fact that what I have tried to communicate exemplifies the new Africa that is striving to be born. This is the new Africa defined by the African Union and its socio-economic programme, the New Partnership for Africa's Development, NEPAD. Accordingly, I am talking about an Africa that is using enforceable legal instruments to commit itself to the fundamental objectives of peace, democracy, respect for human rights, good governance, development and a better life for all.
This is a new Africa in the process of birth, which has established or is in the process of establishing such institutions as an African Commission similar to the European Commission, a Pan-African Parliament, a Peace and Security Council, Pan African Criminal and Human Rights Courts, an Economic, Social and Cultural Council representative of African civil society, an African Peer Review Mechanism specifically dedicated to the objective of promoting good political, economic and corporate governance and, of course, the NEPAD programme.
This is a new Africa that has taken firm steps to give concrete meaning to the goal of the political and economic integration of Africa, in pursuit of the objective of African unity that is based on the understanding that, as Africans, we share a common destiny. It is a new Africa that has finally made the statement to itself that it must take responsibility for its destiny, that it must take ownership of its own future.
In that sense I speak of an Africa that is saying it must be its own liberator from the ills of war and conflict, dictatorship, corruption and the regression that have characterised much of Africa over the last few decades.
In this context, we therefore contest the assertion made by David Harland that 'out of Africa there is always something depressingly familiar.' I also contest the argument advanced by Arnold Beichman, that Europe must dispatch expeditionary forces to our continent to rescue the hapless African masses from weak states.
A long history of interaction and interdependence binds Europe and Africa together. That history, as well as current realities, dictate that our two continents should build a mutually beneficial partnership for change.
The Africa you know so well is poor. Yet it is committed to engage in a struggle to eradicate that poverty. It is underdeveloped. But it is determined to extricate itself from this terrible condition. It continues to suffer from such conflicts as you experienced not so long ago in the Balkans. Nevertheless, it is resolved to act firmly and consistently to guarantee itself the gift of peace.
It exports some of its best-prepared human resources to your countries to your benefit. It is obliged to receive back into its borders those driven by hunger to undertake hazardous journeys out of Africa, to enter Europe illegally, and whom you catch and expel.
Current global realities that threaten us all, concerning failed states, seemingly unbridgeable ideological differences and international terrorism, are other factors that communicate the message that during this period of globalisation, no country or continent can be an island. In the end, the European Union will not succeed in its noble objectives if neighbouring Africa fails to achieve the same objectives.
As you have worked to build the new Europe after the costly Second World War and the end of the Cold War, you have taken firmly on board two related and critically important objectives of cohesion and solidarity within the EU. On this basis, you have made the determination that you are one to the other your brother's and sister's keeper.
Through what you have done and are doing through your Regional Policy, you have succeeded to combine what is practically necessary with what is morally correct. As a consequence of this, millions throughout the Union have had their human dignity restored, guaranteeing the possibility for all to thrive in conditions of peace, friendship, mutually beneficial cooperation, and prosperity.
We would like to believe that your experience, stretching over many centuries, will have communicated the message to you that were these ever to be built, the walls of a 'Fortress Europe' would always be easy to breach.
We would also like to believe that as you act to help the millions of Africans who are working to help themselves, you would understand that, as you come to help us as Africans secure our own human dignity you would guarantee for yourselves, as well as ourselves, the possibility to thrive in conditions of peace, friendship, mutually beneficial cooperation, and prosperity.
Simply put, it is difficult to see how Africa can extricate itself from its terrible condition of poverty and underdevelopment without resort to the development model epitomised by the EU Regional Policy, which has recorded the successes it has with regard to the poor and underdeveloped regions within the EU.
In this regard, I believe that we should engage in a serious dialogue between ourselves, to answer the question of whether the existing framework of cooperation between Africa and the EU, to address a challenge of poverty and underdevelopment greater than that experienced within the EU, is informed by considerations akin to those that inform your own internal regional policy. Perhaps the European and Pan-African Parliaments could take the initiative to begin this dialogue.
It would seem obvious that we should avoid a self-fulfilling prophecy whereby, because of what was not done, we would say that David Harland was correct when he said that 'out of Africa there is always something depressingly familiar.'
I would like to thank you most sincerely for the opportunity you have given us to speak to you, fully aware of the heartfelt importance of this gesture of solidarity. I would also like to take this opportunity to wish you the best as you grapple with the challenge, among others, of making a success of the enlarged Union.
I am certain that you understand this better than I do, that the more you succeed to establish a strong, effective and successful European Union, the more your responsibilities will increase to contribute to the realisation of the goal of a better world for all.
Success breeds its own responsibilities. And one of the greatest responsibilities of our time is to end the obscene reality of endemic poverty for millions when the means and know-how exist within human society to achieve the goal of a better life for all.
As I end and thank you very much again Mr President and Members of the European Parliament for having us, and salute you for what you did to end the system of apartheid, a victory of which we celebrate the 10th anniversary this year, I would like to assure you that regardless of what the sceptics might say, '. Something new, Africa will always contribute something new.
I thank you very much, Mr President, and thank you all for your attention.
Thank you very much for your words, Mr President. I am sure your presence here today has satisfied our expectations.
I would also like, Mr President, to thank the President-in-Office of the Council of the European Union, Mr Balkenende, for being here today. Parliament appreciates his presence.
The next item is the vote.
(1)
Mr President, I would like to point out that there has been an error by the services of the House and that this amendment has not been presented by the PPE-DE Group. Naturally, we are against.
Thank you for pointing that out, Mr Salafranca. I note that it is not a PPE-DE Group amendment.
(2)
That concludes the vote.
. – The proposed directive also privatises the certification of seed for sowing, which has been turned into a speculative commodity. In other words, certification has been awarded to private individuals by the state, which will check them randomly and, more importantly, in a very small ratio.
The report finds that this new procedure will not significantly downgrade seed standards. In other words, they are expected to fall, but not significantly. The question which arises is, why propose replacing a system when the new system not only does nothing to improve the existing system but is worse and more costly?
The objective is to extend the profitability of private capital which, in addition to production and sales, will also have certification, and to reduce the corresponding public spending by the Member States, which will be passed on to farmers many times over.
The sanctions provided for in the directive for private individuals are irrelevant to farmers, because they neither protect them from losses nor compensate them. In my country, horticultural seed, which is supposed to be guaranteed by the manufacturer, has deteriorated to the point that the farmers using it have gone bankrupt, have not received compensation and have become embroiled in fruitless and costly court proceedings.
For these reasons, we shall be voting against the report and the proposal for a Council directive.
. I voted in favour of the proposal for a Council directive on seed produced in third countries, because I feel that this proposal – aimed at simplifying procedures in the area of official certification of seed, at widening the scope of field inspections to all crops producing certified seed and at widening the scope of equivalence of EU seed to all types of seed produced in third countries – is a positive step and I believe that it does not harm the interests of Portuguese farmers and consumers.
. Following a long period of experimentation in the sampling and testing of seed, aimed at ascertaining whether such techniques may constitute alternatives to the official certification processes, it was concluded that it would be possible to simplify the procedures without significantly reducing the quality of seed.
Accordingly, the proposal for a directive, which covers four sectors of production (fodder plant seed, cereal seed, beet seed and the seed of oil and fibre plants), might contribute to the desired move towards simplification, and widen the scope of field inspections under official supervision to all crops and increase the scope of ‘equivalence’ of EU seed to all types of seed produced in third countries.
Given that the legislative amendments tabled in the proposal are intended to remove bureaucracy and that they are conducive to development, I voted in favour.
. I voted in favour of the reports by Mr Gauzes on taxation of savings income in the form of interest payments (Andorra and Liechtenstein), because I believe that by promoting the internal market and fair competition, it does not harm the general public’s freedom, and by means of these and other mechanisms, helps in the fight against money laundering.
. We are aware of the pressure to accord tax sovereignty – the ability to raise taxes – to the EU, and are firmly opposed to this, because sovereignty in this area is an essential element of a country’s sovereignty. We are similarly aware of the dangers of progressive tax harmonisation, the aim of which is to move gradually along the path towards a federal Europe. We would never, however, oppose greater tax coordination aimed at taxing the unbridled circulation of capital, at combating tax fraud and tax evasion, at putting an end to tax havens and at stopping money laundering.
The savings directive, which forms part of what is known as the Monti package, contributes, in spite of dangers and shortcomings, towards a system whereby Member States’ tax administrations exchange information – including lifting banking secrecy – so that they can tax their citizens on interest accrued in another Member State. Accordingly, the Council has authorised the Commission to negotiate agreements with Switzerland, the USA, Andorra, Liechtenstein, Monaco and San Marino on implementing measures to prevent flights of capital. We welcome those agreements, not, as the rapporteur claims, due to barriers to the internal market, but because coordination is needed to tax capital and to combat tax havens, not least when the
. This proposal is the result of the authorisation conferred by the Council on the Commission (decision of 16 October 2001) to negotiate agreements with Switzerland, the United States of America, Andorra, Liechtenstein, Monaco and San Marino aimed at preventing cases of individuals and collective entities managing to avoid any form of taxation in their State of residence on interest accrued in another State.
This proposal fosters mechanisms for combating unfair tax competition and will naturally lead to an improvement in the running of the internal market. Furthermore, it establishes another effective instrument in the fight against money laundering, in this case in relations with Andorra.
The fact that it received a unanimous vote in the relevant committee is ample proof of the desire to press ahead with all of these objectives.
I voted in favour.
. The ARGO programme under-performed in 2003, due to the under-implementation of funds, which occurred firstly because the programme is not sufficiently well-known to national administrations and secondly because they have difficulties in mobilising the necessary co-financing.
The purpose of this funding programme is primarily to promote cooperation between Member States in the areas of asylum, immigration, crossing external borders and visas.
The aim of the proposal before us is to amend the ARGO decision, so as to make funding possible for projects undertaken by a single Member State that do not involve direct participation by other Member States. Given that such projects concern the EU’s external borders, which form part of an area of free movement, they are naturally of common interest to all Member States.
I voted in favour of the proposed amendments, because whilst this is not an ideal solution, it is, however, as much as we can do at this time – before the new Financial Perspectives for the post-2006 period – to contribute towards burden sharing in integrated management
Various points should be raised with regard to the objectives of the ARGO Programme, which is a programme that we believe should be rejected outright.
The aim of this programme is to foster the communitarisation of the management of Member States’ borders, and of the policies on visas, asylum and immigration, with funds from the Community budget that require national cofinancing. In other words, this is yet another tool used to construct a ‘fortress Europe’ built on restricting the fundamental competences of Member States’ sovereignty.
It strikes me that the implementation of this programme is one of those instances in which the overbearing eagerness of the most federalist plans is at variance with reality.
This is firstly because there is no evidence that there is any actual need for the departments in the Member States – along with partners from other Member States – to organise and mobilise the resources required to carry out those projects and secondly because, as we have stated, given the monetary policy and the implementation of the Stability and Growth Pact by the European Central Bank and by the governments of the 12 countries of the euro zone, Member States have not been able to mobilise the national resources required to obtain funding for this programme. As the saying goes, every cloud has a silver lining.
The report is aimed at amending what is known as the ARGO programme by enabling financial contributions to be made to national projects concerning the EU’s external borders. The June List supports the idea of cofinancing surveillance of the external borders, especially when enlargement eastwards has meant that financially weak Member States are hit by high costs for such surveillance.
The ARGO programme nonetheless contributes to achieving the EU’s objective of setting up, step by step, an ‘area of freedom, security and justice’. This means implementing a common policy of measures concerning visas, asylum and immigration, something to which the June List is opposed. These issues should be dealt with by the Member States themselves in their own national parliaments.
We are thus voting against the proposal.
. – The ARGO programme, which was decided in June 2002 in the run up to the Seville summit (renowned for its anti-immigration and repressive decisions), made provision for EUR 25 million to finance joint actions by at least three Member States in the field of guarding borders over a period of four years.
The appropriations were not taken up, not because there was disagreement on the orientation of the programme, but because the ruling order of each Member State of the European Union wishes (for the moment at least) to retain responsibility for its borders and to decide on the basis of its own interests how many immigrants it is in its interests to squeeze dry. Nonetheless, the Commission proposal to the Council under debate makes provision for doubling the original amount and even for financing the initiatives of each country individually, which clearly demonstrates the persistence of the European Union in armouring a European area of repression and policing.
The pilot purpose of the programme is clear: to pave the way for everything being set in motion more clearly today in the light of the new, more reactionary Hague programme which succeeded Tampere and was decided at the recent summit.
The parliamentary report is fully in keeping with the decision by the EU institutions and the Commission proposal.
. I voted in favour of the report on the ARGO programme, firstly because border management is one of the most important issues involved in implementing a genuine area of freedom within the EU, secondly because the resources of the programme have been under-implemented whilst the Member States should be paying closer attention to these issues, and lastly because Portugal has been advocating simplifying the programme in recent years.
. The practical implementation of the ARGO Programme – an action programme for administrative cooperation in the fields of external borders, visas, asylum and immigration, established by Council Decision in June 2002 – has suffered a number of setbacks, particularly because the proposed actions were found to be excessively bureaucratic. Another problem was the difficulties experienced by Member States, along with their partners from other Member States, in organising and mobilising the necessary cofinancing to carry out the projects.
In order to promote the general objectives of the ARGO programme, the Commission therefore proposes to increase and diversify the various actions proposed on external borders.
The award of financial aid to national projects in the area of external borders, aimed at offsetting certain structural shortcomings that have occurred at strategic border crossing points, fulfils a wish, often expressed by both the Council and Parliament, for greater coordination between the various Member States as a crucial response to the challenges posed by today’s world.
I wish to point out that the recent enlargement virtually doubled the length of the EU’s land border.
I therefore voted in favour.
. The main purpose of the proposal for a directive before us is to take account of the recent EU enlargement and the specific situation in new Member States as regards meeting objectives of recovery and recycling, by giving them more time to adapt their national systems to Community targets. We have no objection to this in principle.
Despite the fact, however, that the Commission has agreed to draw up a report on the implementation of the Directive by 30 June 2005, we must, once again, emphasise the importance of reuse and prevention when it comes to packaging and packaging waste. Priority must be given to reuse and prevention over recycling.
To reduce the impact of packaging on the environment, prevention must be the first course of action, reuse should be the second and anything that cannot be reused should be recycled. As such, the current Directive may have adverse effects on existing reuse systems. Greater incentives should therefore be introduced to set up new packaging reuse systems when existing systems offer no benefit to the environment.
. On behalf of the VVD delegation in the European Parliament, Mr Manders has voted against Mrs Corbey’s Amendment No 4 to the Packaging Directive, because that amendment does not call for examining the manner in which packaging material is reused which is best suited to the Internal Market.
By doing this, the VVD delegation in the European Parliament is not voting against the environment, but it fails to see how this amendment offers any additional environmental benefit, it being unclear, in the case of single-use packaging being refilled, what costs are incurred for such things as extra transport, use of cleaning products and the associated water pollution. Moreover, 80% to 90% of single-use packaging is already at present being recycled successfully.
Furthermore, extra environmental measures may not lead to a disruption in the Internal Market, as did the deposit system for single-use packaging in Germany. This system, which is still before the Court of Justice awaiting a final ruling, has, since its introduction, resulted in some EUR 0.5 billion worth of damage to the customer, industry, and has, last not least, dealt a devastating blow to employment.
. I voted in favour of the report by Mrs Corbey (A6-0027/2004) on the proposal for a directive of the European Parliament and of the Council amending Directive 94/62/EC on packaging and packaging waste.
On 31 December 1994, Directive 94/62/EC on packaging and packaging waste entered into force. At the time when the proposal for the revised packaging directive was submitted to Parliament and the Council, accession negotiations with ten countries were ongoing. The new Member States have now acceded to the EU as of 1 May 2004. At the time of the adoption of the revised packaging directive, however, the transition periods for the original directive were not yet finalised for all acceding States.
Furthermore, information on the conditions for further increasing the recovery and recycling targets in the acceding States was insufficient. The revised packaging directive does not therefore contain specific proposals for the acceding States in its operational part. The current proposal lays down a deadline of 31 December 2012 by which the ten new Member States must fulfil the targets for recovery and recycling of packaging waste. I feel that this entire report is crucial because it fosters systems of reusing packaging with the aim of ensuring
. As I have said on a number of occasions, the recovery and recycling of packaging waste must be stepped up throughout EU territory, in order to reduce its impact on the environment.
The positive results achieved by the EU Member States in the Union of 15 can and must also be achieved by the new arrivals. The proposal before us accords the acceding States temporary derogations with respect to the targets set in the ‘Revised Packaging Directive’, which will allow them to make the step soon.
I welcome the rapporteur’s proposal based on the idea that all Member States should still be encouraged to implement packaging reuse systems, with the aim of achieving a high level of environmental protection and giving the new Member States a period in which to adapt properly.
Mr President, ladies and gentlemen, permit me first of all to congratulate you on your Presidency. In particular, I notice that your English is perfect. Next, I shall explain why I voted in favour of the Samuelson report, which establishes the European Agency for Reconstruction.
A few days ago, I was in Venice, at the theatre of La Fenice, at a performance of the opera , with my dear colleague, Mr Karl von Wogau. Near us in the audience there sat a very old lady from Serbia, and I asked her how I should vote on this report, which provides among other things for the reconstruction of Serbia. She answered, ‘You must vote for it, of course. It is a good thing to reconstruct what was destroyed in our country by Communism and by Milosević, but you who have a Prime Minister, Mr Berlusconi, who has even reconstructed his face, could you also reconstruct the faces of us old people, as that would give us so much pleasure?’
. This proposal for a Council regulation amending the Council Regulation on the European Agency for Reconstruction has political implications for the Republic of Cyprus that we feel are extremely serious.
As has previously been stated, what is being proposed is to use an EU agency to manage future Community financial resources earmarked for the Turkish Cypriot Community, when that agency was created to manage Community financial resources earmarked for the Balkans, following the break-up of Yugoslavia.
In other words, the plan is now to use the agency, which administers financial resources earmarked for third countries, which obviously does not apply to Cyprus, to provide ‘assistance’ to the Turkish Cypriot community living under occupation by Turkish troops. This measure will in fact result in the tacit recognition of the occupying authorities and of the illegal Turkish Republic of Northern Cyprus, which is only recognised by Turkey.
What is thus being proposed is a financial aid package to the Turkish Cypriot community, which completely overlooks the fact that part of the territory of the Republic of Cyprus, an EU Member State, is under Turkish military occupation, and that is unacceptable.
I also wish to highlight the paradox of voting on the use of the agency for the practical implementation of a regulation
There are reasons for questioning the setting up of new EU bodies for supporting regional economic development. We see the risk of these bodies’ becoming permanent and of this, in turn, creating a growing, and ever more expensive, bureaucracy. We therefore believe that the European Agency for Reconstruction should be phased out by 2008.
Financial incentives should be used to promote peace and stability. There must therefore be an overall solution bringing about peaceful and stable development in Cyprus before the EU contributes funds, through the European Agency for Reconstruction, to support Turkish-Cypriot population groups. We thus support the Commission’s original wording in this part.
. We are in favour of the European Agency for Reconstruction and we are in favour of giving aid to the Turkish Cypriot community.
However, we do not want to give any form of recognition to the so-called government in the occupied territories of Cyprus.
Cyprus is a Member State of the European Union and even though the are suspended in the occupied area this does not cease to be territory of the Republic of Cyprus.
This is the reason why we have to abstain in the final vote on the Samuelsen report.
. – The European Union, through the European Agency for Reconstruction, which is the vehicle for the economic and political spoon-feeding of the states to emerge from the dirty interventions in the Balkans, is taking another step towards the euro-partitioning of Cyprus.
The Commission, following the Cypriot people's refusal to accept the partitioning Annan plan, considering Cyprus in practice as a third country, is putting the financing of occupied Cyprus under the European Agency for Reconstruction of the Balkans.
This revealing decision proves that the integration of Cyprus into the ΕU is being used for the essential acceptance of the direct or indirect partitioning of the island.
With the financing decision, the northern part of Cyprus occupied by the Turkish army is being recognised by the EU as an independent state.
The MEPs of the Communist Party of Greece are voting against the two reports on the financing of the pseudo-state of occupied Cyprus and support the set position of a united, sovereign, independent and demilitarised Cyprus.
. I voted in favour of the report by Mr Samuelsen (A6-0031/2004) on the proposal for a Council regulation amending Council Regulation (EC) No 2667/2000 on the European Agency for Reconstruction.
I feel that the Agency’s work is essential, particularly because South-Eastern Europe is a key region for the EU. Parliament must not fail, however, to carry out its responsibilities as a budgetary authority, and must ensure a structured and stable future through the competences and activities of the European Agency for Reconstruction.
Broadly speaking, it would appear that the Agency is effectively performing its work of managing the main Community aid programmes in the region. Parliament looks forward to the Commission’s report clearly dividing the tasks and responsibilities between the Agency’s operational centres and the Commission’s delegations, and containing an analysis of how the regulation will operate.
. The European Agency for Reconstruction has, according to recent assessments, proved amply capable of carrying out the policy of assisting development in the Balkan region that is enshrined in the Community Assistance for Reconstruction, Development and Stabilisation regulation (CARDS), and has achieved the objectives of its mandate.
The Lisbon European Council of March 2000 confirmed that the fullest possible integration of the Balkan countries into the political and economic mainstream of Europe remained a key objective and that the stabilisation and association process was the cornerstone of its policy in the Balkans. The Vila da Feira European Council of June 2000 conferred on these countries the status of potential candidates for EU accession.
We must therefore follow up the assistance policy, which has been implemented and whose relevance and effectiveness have been proved, by extending the Agency’s mandate, given that there is a stable Community financial framework until 2006.
I voted in favour.
. – The European Agency for Reconstruction is an EU mechanism for the control, economic plundering and political spoon-feeding of the peoples of the Balkan states formed following the reversal in the former socialist countries, with armed intervention by the USA, ΝΑΤΟ and the ΕU, which resulted in the carving up of Yugoslavia and the bloodshed of the people.
This sort of 'assistance' is a mockery and an alibi for political spoon-feeding, strengthening big business and imposing capitalist restructuring on the states in the area. The criminal bombings with depleted uranium in Yugoslavia by the USA and ΝΑΤΟ, with the participation of Member States of the European Union, with thousands of civilian victims, the destruction of monuments and the across-the-board destruction of the environment, are having painful consequences for the peoples of the Balkans.
The problems in the Balkans and in the area as a whole cannot be resolved where the imperialist powers themselves have incited ethnic hatred in order to justify their interventions and continuing military presence in the area.
The rise in unemployment rates and the misery and poverty in the countries in the area as a whole, are a time bomb which the USA and EU are ready to ignite by encouraging the expansionist intentions of Albanian nationalists in the Balkans as a whole.
We believe that all foreign interference must stop and the foreign armies must withdraw from the area.
Mr President, a few days ago, I was wondering whether the appropriations intended for the Turkish Cypriot community, which amount to EUR 114 million in 2005 and EUR 139 million in 2006, would go, at least in part, to the pensioners living in the Turkish part of Cyprus.
While I was pondering this, I closed my eyes and, in my reverie, I clearly saw Mrs Mechtild Rothe, who said to me in reply: ‘But what are these doubts of yours, Mr Fatuzzo? Most of this money will go above all to the old and the pensioners on the island.’ How could I thus not vote for this document?
. One of the key questions discussed in this proposal is respect for the complete integrity of the Republic of Cyprus.
Parliament cynically asks the Council to take an ‘impartial’ decision. From whose point of view would such a decision be impartial? We need to ask this question. Can one ever demand impartiality between the occupied and the occupier, or between the attacker and the victim?
Parliament seeks a ‘fair’ decision. We wish to state that there is no genuinely fair resolution that does not involve condemning the occupation of Northern Cyprus by Turkey and calling on Turkey to withdraw its troops and to comply with UN resolutions.
Respect for the territorial integrity and sovereignty of the Republic of Cyprus must, therefore, be a prerequisite for any solution aimed at the ‘economic development of the Turkish Cypriot community’.
It would not be acceptable for the EU to pursue direct business relations with occupied Cyprus, detrimental to and bypassing the Cypriot Government.
As the Cypriot authorities have claimed – entirely legitimately – EU business with occupied Cyprus must effectively involve the Cypriot Government.
Hence our vote.
We have not forgotten that Cyprus suffered military invasion 30 years ago, at a time when the international situation was admittedly tense. We have also not forgotten that it was, and still is, split in two, nor that the Greek population was driven out of the north of the island and robbed of its property and land. Nor have we forgotten that the north of Cyprus is still occupied by a foreign power which brought tens of thousands of its citizens to the island and, in doing so, followed up military occupation with colonisation on a huge scale.
We do not object in principle to either Turkey as a country or the Turkish community, which has held Cypriot nationality for several generations.
We believe, however, that as long as the problem of military occupation has not been resolved, it would be inappropriate for the European Union to grant significant amounts of money to Turkey, the occupying country and yet a country which it is preparing to welcome into its ranks.
We cannot support such a state of affairs, and we will vote against the Rothe report.
For the past 30 years, one third of the island of Cyprus has been occupied by the Turkish army. This army has committed ethnic cleansing by driving Orthodox Cypriots from their land in order to give it to Turkish settlers from Anatolia.
Not only have the European institutions failed to condemn this violation of international law which affects a Member State; from now on they will be funding it. Why is this the case?
The reason is that our leaders wish to remove all obstacles to the accession of Turkey, an Asian and Muslim country, to the EU. After having flouted the basic rules of geography which tell us that Turkey is not a European country, they are now flouting the principles of international law, although they constantly claim to adhere to these latter in order to preach at the rest of the world.
The only course of action left open to European nations is to reject the Constitution of this Brussels-inspired Europe next year.
. –I am voting in favour of the reports by Mrs Rothe and Mr Samuelsen because I believe that the Turkish Cypriot community in Cyprus needs economic and development aid with the objective of reuniting the island. However, I am obliged to justify my vote because there are certain ambiguities, which have already been touched on in public. The first ambiguity concerns Amendment No 3, Article 1, point 5 of the Samuelsen report and the other concerns paragraph 5 of the opinion of the Committee on Budgets attached to the Rothe report.
I voted in favour on the basis of the following criteria: first, that the final decision by the European Council will not leave any grey areas, nor will the sovereign and other rights of the Republic of Cyprus be eroded and that assistance to the Turkish Cypriots will not sow seeds of division but will result in the reunification of Cyprus. Secondly, that the decision by the Committee on Budgets of the European Parliament will state that financing for Turkish Cypriots will be provided under heading 3, from which money is paid to Member States, and not from heading 7 or 4 relating to candidate countries and external aid.
. After 40 years of separation and 30 years of Turkey’s military presence in the North, there was finally an opportunity at the beginning of this year to reunite Cyprus as a federal state. The solution essentially provided guaranteed self-governance for the Greek-speakers and Turkish-speakers each in their own part of the country, based on the successful model with which Belgium managed to solve the tension between the Flemish and the Walloons.
Unfortunately, the Greek-speaking majority, in a referendum, rejected this peace solution, which had been presented by UN Secretary General Kofi Annan. No solution differing greatly from this one will ever receive the approval of both population groups separately. I have sympathy for the Greeks and Greek Cypriots who would prefer Turkey to resign itself to a minority position in an overwhelmingly Greek-speaking country, as was the case between 1960 and 1964, but that remains impossible.
The division will therefore continue to be in place for the time being. I welcome the fact that the European Commission has looked for ways to prevent the Turkish-speaking minority, who wanted peace and conciliation and voted in favour of the peace plan in the referendum, from being penalised for the fact that it was impossible on 1 May to include their area in the EU. As long as the present situation persists …
. Irrespective of the result of the referendum held in Cyprus, the EU must continue to provide financial support for the Turkish Cypriot community, given that this would clearly not jeopardise compliance with the EU’s position on this matter.
I therefore voted in favour of the report by Mrs Rothe (A6-0032/2004) – Instrument of financial support (Cyprus).
. The proposal for a Council regulation before us is intended to promote the economic development of the Turkish Cypriot community, thereby giving practical form to the intention expressed in the Council Statement of 26 April 2004 ‘to put an end to the isolation of the Turkish Cypriot community and to facilitate the reunification of Cyprus by encouraging the economic development of the Turkish Cypriot community’.
Indeed, the Turkish Cypriot community expressed a clear wish to ensure that its future lies within the EU in its referendum held on 24 April 2004, a wish that has similarly been expressed by the EU on a number of occasions. Nevertheless, the overall framework, as we know, ultimately made it impossible to use the amount provided for in the Financial Perspectives for 2004-2006.
I therefore agree that the EU should provide assistance to the Turkish Cypriot community, particularly in the areas of economic development, the economic integration of the island and improving contacts between the two communities and with the EU, in order to facilitate the reunification of Cyprus, which is also proposed in the Regulation.
I welcome this important proposal and voted in favour.
Mr President, I was in Reggio Calabria catching a plane to come to this session of the European Parliament. The local organiser of the Pensioners’ Party in Calabria, Carlo Rositani, had accompanied me to the airport. We were early, and so I was talking to him about this document, which seeks to limit and regulate arms exports from the European Union.
Spreading out his arms, he said to me: ‘Mr Fatuzzo, you must not only vote in favour of this regulation but also demand that no more arms be exported at all, with or without regulations. In Europe, at the European Parliament, all the governments of the world must be made to understand that arms must not be exported from anywhere.’
This observation seems right to me and it is with pleasure that I repeat it today, here in this Chamber.
The system of blocs in place until the collapse of Communist totalitarianism led both sides carelessly to sell and distribute arms to all and sundry for use against the local ideological opponent.
Given the current strategic situation in the world, it is increasingly important to control arms exports and to ensure transparency in this field. Indeed, the splintered nature of the threats against the free world, as illustrated by the tragedies of 11 September and 11 March, demonstrates that strict conditions must be placed on international arms sales, for the sake of overall security.
The EU’s Code of Conduct is a significant step forward. The actions given priority status and the cross-checking of confidential data are welcome contributions to enhancing our knowledge of the arms market in Europe. Various missionary organisations have repeatedly warned of the serious proliferation of light arms, especially in Africa, and of the violent conflicts that those arms facilitate and exacerbate and the millions of innocent victims that they tragically cause. I have on a number of occasions joined in these condemnations and appeals. This report by Mr Romeva i Rueda, which I welcome, and the Code of Conduct are steps in the right direction and offer fresh hope. I voted in favour.
.I'll be supporting this report. Almost a decade ago I presented to this House the first ever report on the Arms Trade, calling for the introduction of a code of conduct on arms sales. In 1998 this groundbreaking measure was introduced. Yet already we see it needs to be strengthened, become legally binding and widened to cover arms brokering, the transit trade and activities of EU nationals outside of the EU.
In the debate the continuing embargo on arms sales to China was argued. It was entirely right to have an embargo after the terrible events of Tiananmen Square in 1989. Yet China is now transformed. The economy is booming, millions are lifted out of poverty. Human rights albeit far from perfect, have begun to improve. Democratic practices are being introduced at village level.
With the code of conduct this embargo is no longer necessary. China should be treated the same as everyone else. Many arms sales would be forbidden under the code of conduct and rightly so. But it would encourage China to continue its tangible progress on human rights if each transaction was to be judged on its individual merits rather than by a blanket ban.
We are of the view that individual Member States should monitor arms exports through their national legislation and through cooperation within the framework of the United Nations. We resolutely oppose consideration being given to setting up a European arms export control agency.
Regarding the issue of an arms embargo against the People’s Republic of China, we have chosen to abstain in the votes on this issue in the report. We believe it is an issue for each of the national parliaments, such as Sweden’s, to decide upon.
We have also chosen to abstain in the final vote on this report because it deals with issues upon which the national parliaments should decide.
The delegation chose to vote against paragraph 25. We wholeheartedly support the Code of Conduct, but are opposed to talking at this stage about legally binding provisions and full harmonisation of the Member States’ arms export control policy. We prefer political decisions in this area and want the Member States to be allowed to retain the ultimate right of decision.
We also believe that the issue of a special tax on the arms trade (paragraph 40) does not belong in this report. The notion that the more weapons that are sold, the more the victims benefit is also contradictory. We cannot support this proposal without further information and preparation.
. The European Parliamentary Labour Party supports this resolution, in particular calls to strengthen the Code of Conduct through the current review process.
However, the interesting debate on a possible future EU-wide tax on Arms Sales is still in its infancy, and there are many implications that need to be fully explored and discussed, as outlined by the Dutch Presidency in the debate yesterday.
I voted in favour of the amendments recommending that the arms embargo imposed on the People’s Republic of China in 1989 after the suppression of pro-democracy protests on Tiananmen Square in Beijing be kept in place, as China remains a dictatorship under which human rights are not observed.
I do not believe that this embargo should be lifted merely because the Beijing regime has used pressure or even blackmail, and it should in particular not be lifted on economic grounds, given that there are 600 missiles aimed at Taiwan.
It would be a grave error to lift the embargo without insisting that the missiles posing a threat to stability and peace in the Taiwan Strait should first be withdrawn. In this context, we should not forget that Taiwan is home to the only one of the four major Chinese communities in Asia where democracy exists and human rights are respected.
In the People’s Republic of China there is no such thing as democracy, and human rights are not respected. In Hong Kong, human rights are respected, but not democracy. Given this state of affairs, why do we continue to shun diplomatic relations with Taiwan, whilst missing no opportunity to stand up in this House for democracy and human rights?
. I have just voted in favour of Mr Romeva i Rueda’s report. We Europeans have committed ourselves to making a contribution to global peace and security through arms limitations and disarmament. We attach high priority to strict controls on arms exports.
There is not the least reason to lift the arms embargo on the People’s Republic of China merely because Member States have an interest in developing their lucrative trading relationships with it.
When the Council, in 1989, imposed by unanimous vote the embargo in response to the massacre in Beijing’s Tiananmen Square, it was quite right to do so. How, then, is it to be annulled now? Has China perhaps ratified the UN Covenant on Political and Civil Rights? Has it amended its constitution to extend civil rights? Have torture and the death penalty been abolished? Have political prisoners been given fair trials? Are Tibetans being allowed to practise their religion, or enjoy their cultural activities? Have Uigurs and Mongols gained more rights? Despite reforms in recent years, China is a long way from meeting the standards of the rule of law.
The EU must, as a matter of urgent necessity, keep in place its restrictions on the sale of weapons to the Chinese. No longer must the EU-China dialogue treat human rights as marginal – they deserve to be given pride of place.
. – The very title of the debate is an insult to the people mourning the dead from the new imperialist order of affairs and an insult to the workers of the EU who pay dearly for arms.
Such a debate is ironic when the ΕU is promoting the financing of research in the military sector, the development of the arms industry and increased sales of all types of weapons to various countries.
References to child victims of conflicts are an insult to people's intelligence when the ΕU intervenes militarily in countries in order to increase the influence and control of new markets, fomenting local and regional crises and conflicts, when the Member States and the EU itself are allied with occupying armies.
The references to smuggling and, more importantly, to increased use of private security or the provision of military and police services are monumentally hypocritical, because it is precisely the arms companies and the EU itself which are promoting these policies.
An ΕU which is in the process of militarisation, which cooperates with the USA and ΝΑΤΟ against the people has no right to refer to codes of conduct on arms exports and disarming.
The promotion of disarmament can be achieved through the fight of the peoples to overturn the sovereign political forces. To expect such measures from the Europe of imperialism and war is to delude oneself.
. Although I take issue with some points, there are important reasons for voting in favour of the report by Mr Romeva i Rueda (A6-0022/2004) on arms exports.
Above all, I agree with the idea that effective control of arms exports on a worldwide scale can only be achieved by means of an international arms control regime. Stringent international rules on arms exports should therefore be promoted, in view of the 2006 UN Review Conference on Small Arms, which is aimed at a legally binding international Arms Trade Treaty and includes measures for converting and restructuring enterprises producing military goods.
Maintaining the embargo on arms sales to China is a welcome sign of where the EU’s priorities lie in this field.
Today, the European Parliament has adopted a report on the European Union’s Code of Conduct on Arms Exports.
I voted in favour of the report as a whole. That the Code of Conduct on Arms Exports should be binding and that the Council and the Member States are being urged to maintain the arms embargo against China are important signals in the report.
The report also deals with the introduction of a special tax on arms exports. The principle behind such a tax, the income from which is intended to benefit victims of armed conflicts and the combating of poverty in general is laudable. In order to be effective, such a tax should, however, be levied at global, rather than European, level. Moreover, a tax on arms exports should be seen in the context of other possible global taxes. Nor has it been made clear how the taxation system would work in practice. I have therefore chosen today to abstain from voting on the specific issue of a tax on arms exports.
Mr President, Althea is a practical test for the European Union’s ability to guarantee, through its foreign and security policy, stability on its own continent, and it is with a great deal of excitement that we await this mission, which can be a success only if it, once and for all, puts a face and a name to our policy on South-Eastern Europe. This is a region in which there is great confusion, combined with great mistrust of the multifarious international organisations, which are opaque and appear to be monitored by nobody. For example, Paddy Ashdown, the High Representative in Bosnia-Herzegovina, appears, like them, to function completely in isolation.
Althea is a unique opportunity to take real action as a European Union – initially in terms of security policy, and eventually, it is to be hoped, politically too – and to have this action democratically monitored, as it needs to be, by the European Parliament, so that intergovernmental organisations, which are inscrutable and distant from the people, can give place, once and for all, to orderly and transparent monitoring by a European Parliament that takes its foreign and security policy responsibilities seriously.
Peacemaking and confidence-building measures in Bosnia and Herzegovina are extremely desirable. We nonetheless object to some of what is written in the motion for a resolution from the Committee on Foreign Affairs.
We do wish, as the committee proposes, to regret this military operation’s being financed from outside the EU’s normal Budget (paragraph 2).
Nor do we support the wording to the effect that ‘this operation should establish further the collective capacity for planning and management of European military operations at EU level’(paragraph 11).
The above wordings, together with the general spirit of the motion for a resolution for an increased military capacity for the EU, are the reasons why we are voting against this resolution.
. The EU is treating Bosnia-Herzegovina as a protectorate, prescribing how the government should be organised, how the police and border control must function and even what the tax system should be like.
Unfortunately, the opportunity to carry out a critical assessment of how nine years of foreign military presence have affected that country has not been taken. Meanwhile, huge billboards across the country are advertising the fact that the EU is, in December, taking over NATO’s responsibility for foreign troops.
According to the billboards, this is the EU’s contribution to the country’s integration into the EU, and this creates the impression that Bosnia-Herzegovina is being annexed to the EU by means of occupation. This will undoubtedly engender negative reactions among the Serbs who may view this as a means whereby they will be cut off from Serbia for good. I argue in favour of an EU policy that particularly takes account of the different wishes of the three peoples in that country and that restricts itself to helping them to resolve their internal problems in a peaceful manner and to live alongside one another as good neighbours.
. I voted in favour of the motion for a resolution on the ALTHEA military operation in Bosnia and Herzegovina B6-0162/2004. I feel that the ALTHEA operation must strengthen the EU’s global approach towards Bosnia and Herzegovina and support progress in the country.
The purpose of this operation is to strengthen the capacity of the local police and to combat organised crime by gradually handing over responsibility for security to the local authorities. The Stabilisation and Association Process in Bosnia and Herzegovina constitutes an essential framework for the country’s journey towards stability and development.
I wish to reiterate that the country should rely principally on its own efforts for its journey towards peace and stability. I welcome the EU’s decision to have recourse to NATO assets and capabilities for the ALTHEA mission, thereby confirming the collaboration between the two organisations and implementing the agreement of December 2002 on EU access to NATO planning and command facilities ('Berlin Plus').
. Parliament’s resolution concerns the ‘first European military mission on a relatively large scale’, with approximately 7000 military personnel.
Others add that this is ‘above all’ a matter of handing over command from NATO to EU ‘without major changes to the composition of troops on the ground’.
It has been written that this ‘mission’ will step up the ‘preparation for Bosnia and Herzegovina’s eventual accession to the EU’.
Lastly, among many other points too numerous to list here, Parliament regrets that the approximately EUR 71 million, officially earmarked as the cost of the ‘mission’, are not covered by the Community Budget.
We say that this is about giving continuity to NATO’s military occupation of this Balkan country now through its European pillar, the ‘EU’, as part of a process of accelerated ‘transatlantic’ militarisation.
To paraphrase Greek mythology, as the current warlords – those responsible for the terrible effects of war – have cynically done, one might say that ‘Mars’, the god of war, with more pressing concerns such as the war on the Iraqi people on his mind, gave his wife, ‘Althea’, the task of looking after Bosnia and Herzegovina, but always under his ‘protective’ military wing.
The ones who lose out are the people and peace.
. The fact that the ALTHEA operation is the largest-scale mission yet undertaken by the EU should make this an opportune moment to foster political and popular debate on the limits and the independence (and potential interdependence) of the Member States’ defence policy.
It would be useful to monitor the operation carefully and to foster debate on defence within the European framework, perhaps within the context of the debate on the Constitutional Treaty.
I welcome the fact that NATO is to keep a headquarters in Sarajevo and is to remain closely involved in the operation. The available experience, the success achieved in Bosnia and the fact that this is the most important military structure, containing contingents from most Member States, are the factors that ensure that we do not overlook its relevance and its vital role within a geo-strategic context that is urgently sought on both sides of the Atlantic.
The difficulties that Bosnia and Herzegovina still face at the present time are evident. In addition to terrorism, the difficulty in imposing good governance and endemic corruption, reports coming from military personnel involved in previous operations suggest that there is still latent animosity, which may yet trigger inter-ethnic conflict.
Given the needs of the people of Bosnia and Herzegovina and the EU’s duty to show solidarity, I voted in favour.
. – The declarations by the Commission and the decision by the ΕU to organise a mission code-named 'Althea' to send an expeditionary force of 7 000 soldiers to Bosnia-Herzegovina in order to change the guard, in order to replace the occupying military forces of the USA and NATO, confirm the aggressive and imperialistic character of the ΕU and its identification with the strategy of the USA against the people.
The objective of this new Euro-army force is to maintain the occupation in the Balkans, in order to protect and promote the interests of big business in the area as a whole.
The demagogic pronouncements of the ΕU, that the sending of the expeditionary force to Bosnia-Herzegovina will allegedly help democracy move forward, is an insult to the Balkan people, who have paid for the imperialist armed interventions in the area with blood and misery.
Recent developments following the intervention of the USA for FYROM, despite the fact that there were discussions with Greece within the framework of the UN, the fact that 2005 will be crucial for the situation in Kosovo, within the framework of the competition between and interventions by the imperialists in the area as a whole, are creating a minefield for the people.
The people of Yugoslavia and of the Balkans in general need to unite in their fight against imperialist plans and interventions in order to remove all foreign military forces and bases in the area.
The Moderate delegation in the European Parliament has today voted in favour of the resolution on climate change. We regret, however, the fact that the resolution does not deal with the issue of what serious measures we might adopt in order to guarantee future energy supplies.
The resolution should emphasise that the premature phasing out of the safe nuclear power that quite a few Member States go in for indisputably leads to increased carbon dioxide emissions. These countries should instead be encouraged to continue using nuclear energy – an efficient energy source that does not cause harmful climate change. Otherwise, it will not be possible to comply with the requirements of the resolution.
Global climate change constitutes a problem we believe there are good reasons for dealing with at international level. We nonetheless question whether a common strategy is needed for what action the EU is to take at the Buenos Aires Conference on Climate Change. In our view, the individual Member States should determine independently their respective national positions prior to this conference.
Over and above this basic position, we question paragraph five of the resolution, to the effect that the European Parliament should call on those countries that have still not ratified the Kyoto Protocol to do so. We are of the view that countries should each decide their positions on this protocol at national level.
We are also opposed to the idea that the Commission and the Member States should stress the need for climate protection when conducting dialogues with other countries. We believe that Member States must each be allowed to decide their national positions themselves.
The European Parliament is here using an important global environmental conference to increase the supranational element of EU cooperation.
. –The resolution is a wish list which is not up to the serious problem threatening the future of the planet.
While it is a good thing that direct allocation methods are supported, they are not expressly mentioned. They confine themselves solely to renewable energy sources, to the strengthening of energy performance and to the production of energy from biomass, without including other measures such as using biofuels as partial substitutes for mineral fuels, making greater use of the heat generated in electricity stations, improving the techniques available for reducing emissions of greenhouse gases per produced energy unit and providing essential protection for and developing forests to absorb CO2 from the atmosphere.
The endeavours of the ΕU to 'set an example' are belied by the Commission's data, which illustrate that the EU of the 15 is well behind schedule if it is to meet the target of reducing greenhouse gases by 8% in 2010 compared with 1990.
We confirm our categorical and unwavering opposition to trading in greenhouse gases as inefficient and hypocritical. As the resolution not only accepts but also strengthens trading in pollutants, proving that the multinationals and their political mouthpieces can pollute as long as they pay and that they have little interest in really reversing these dangerous developments, we shall vote against the motion.
. I voted in favour of the motion for a resolution on Climate Change B6-0129/2004. I feel that the Kyoto Protocol is only a first initiative taken by the international community in the fight against climate change. This does not mean that other measures aimed at reducing greenhouse gas emissions taken at national level should be accorded lower priority; on the contrary, they should be seen as complementary.
The EU must take a leading role in the negotiations at the COP-10 Conference in Buenos Aires. COP-10 offers a good opportunity not only to build on the decisions taken at previous Conferences of Parties, and in particular in Bonn, Marrakesh, New Delhi and Milan, on implementing the Kyoto Protocol, but also to start a wide-ranging debate on the main issues for the second commitment period with a view to attaining the EU objective of the average global temperature increase peaking at less than 2°C above pre-industrialised levels; reiterates its position that in the long term the principle of equal rights for every world citizen must be applied.
. The issue of climate change and its effects on the planet forms part of the framework of increasingly accentuated globalisation and forces us to rethink our view of the world and of the development models in use.
Studies into climate change suggest that its impact has become sharply worse. Phenomena caused by climate change, which continue to occur, have serious social, environmental, economic and public health consequences.
Whilst I feel that preventing climate change must involve each Member State adopting policies and measures aimed at reducing greenhouse emissions, I also believe in the relevance of the Kyoto Protocol, which is the most important international instrument in the fight against climate change.
The EU delegation to the Buenos Aires Conference must, in my view, take a leading role in negotiations. It must seek to warn its international partners of the need to protect the climate, and must instigate frank, open and sensible dialogue with the United States to persuade it to reverse its decision not to ratify the Protocol.
I voted in favour.
Mr President, a few days ago, I was leaving Genoa, where I had met the local official of the Pensioners’ Party in that city, Mauro Rossi. Greeting him and my beloved, beautiful home city of Genoa – a city which, since it is now dinner time, I remember with pleasure, most of all for its famous trenette with pesto – I asked Mr Rossi for advice on how to vote on this report on Cuba.
‘It is easy, Mr Fatuzzo’ he told me. ‘The text of the resolution reads well. But you must ask the European Parliament, as the representative of the Pensioners’ Party, to send you to Havana to speak to Fidel Castro and offer him a good pension. Fidel Castro will not relinquish power because he is not sure of getting a good, fair pension. Make them send you, and persuade him to leave work; it is right that he should enjoy a good pension like everyone else. In my opinion, that would solve the Cuban problem,’ Mr Rossi told me, and I agree with him.
Mr President, it is important that we should send a quite unmistakeable message to Cuba, to the effect that Castro’s dictatorship must be done away with once and for all. The fact is that, firstly, what we are dealing with here is an oppressed people, obliged to contend with one of the last of the Communist dictatorships that have been in existence since the Second World War, or, in this instance, since the 1960s; secondly, Cuba continues to be what one might call a source of infection for Latin America. We see Castro suddenly enjoying renewed prestige in a whole array of Latin American states, and that is something we cannot simply wink at.
Although we do not support a policy of unilateral sanctions, we do see democracy and human rights as fundamental, and if the observance of basic human rights is not introduced into Cuba at long last, then not only does that make proper relations between Cuba and the European Union impossible, but it also imposes a burden on Latin America as a whole.
The resolutions tabled by the different party groups contain many well worded and well designed proposals for achieving the objective for which we are all striving – an open Cuba, with parliamentary democracy as its form of government.
We nonetheless believe that the European Parliament is the wrong forum for dealing with this issue. The work with a view to achieving a democratic Cuba should be done within the framework of the UN and through exchanges with Cuba, the nature and scope of which are decided through the national parliaments around the world.
We accept a common trade policy for the EU and therefore call upon the EU to embark upon negotiations concerning a trade agreement with Cuba, as well as with other Latin American countries.
. The European Parliamentary Labour Party supports parts of this resolution, in particular its opposition to the US embargo on Cuba and the deep concern expressed about the human rights situation and restrictions on basic freedoms in Cuba. The resolution is right to call for urgent action by Cuba in defence of freedom of expression and political association, and for the release of political prisoners and prisoners of conscience.
However, we could not support this resolution because paragraph 6 seeks to undermine efforts to resume a constructive dialogue and engagement with Cuba, by setting the release of all political prisoners as a precondition for any review of the EU common position.
. – The statements by the Commission that the EU is well disposed to apply a new policy against Cuba have to do with better, more efficient management of its economic interests and trade relations with Latin America. They do not constitute a change of policy. Together with the USA, they are endeavouring to overthrow socialism on the island of the revolution. That is why they have tolerated for so many years the disgraceful embargo by the USA and have not denounced the new measures which it has imposed on Cuba.
That is why, on the pretext of supposed violations of human rights, they took unacceptable measures during the Greek Presidency. They have nothing to say in the face of the despicable statements by Mrs Palacio.
We express our solidarity with the government and people of Cuba and their revolution, we demand an end to the embargo, for the new measures by the USA to be denounced, for imperialist interference in Cuba's internal affairs and for support for mercenaries who call themselves the opposition and political detainees to stop.
We support the normalisation of relations with Cuba and the lifting of the measures taken by the ΕU. We support Cuba's request to ratify the Cotonou Agreement.
The defence of Cuba is the people's affair. It is the duty of every progressive person to support the ideals of independence, freedom and socialism, which are the response to imperialist barbarity.
. I voted in favour of the proposal for a joint resolution on the situation in Cuba. I am appalled by the human rights violations that are continuously perpetrated in Cuba and that we hear about on a daily basis.
The expulsion of three Members of Parliament from EU Member States and of two NGO representatives by the Cuban authorities is unacceptable. Cuba’s political future must be based exclusively on the will of its citizens. Furthermore, all political prisoners must be released, Mr Payá Sardiñas must be granted authorisation and significant progress must be made on promoting democracy, respecting human rights and respecting basic freedoms for there to be any change in the EU’s common position on Cuba and in the measures adopted unanimously on 5 June 2003.
. Yet again, ‘his master’s voice’ speaks and most Members of the European Parliament trot out the US policy on Cuba as though it were their own.
They naturally included a point highlighting the ‘counterproductive nature of the embargo imposed on Cuba by the United States and the consequent need to lift that embargo’. The overriding message, however, was that they seek to stop the Council from making any changes to the EU’s common position on Cuba or the sanctions imposed on the country by the EU. That is the central aim of this resolution.
There are also calls, however – coming from here, there and everywhere, on both sides of the Atlantic – for solidarity with Cuba and with its tenacious and intelligent people, and those calls are becoming increasingly powerful. People are raising their voices against the illegal and criminal embargo imposed on the country over forty years ago by the USA. People are demanding an end to the EU’s ‘common position’ and its unacceptable sanctions on Cuba.
People are demanding an end to the embargo, and this has once again been approved by the United Nations General Assembly, with 179 votes in favour, only four – the United States, Israel, the Marshall Islands and Palau – against, and one abstention, Micronesia.
. Without referring to those who tabled the amendment to the EU Common Position, in the brutal terms of Vargas Llosa, I have no choice but to deplore and condemn this initiative outright.
Recalling Oswaldo Payá’s letter of 11 November, I feel that the firm ethical position adopted by the EU on human rights breaches in Cuba cannot be ‘diluted’ without it coming across as an embarrassing surrender. If the EU intends to take on the role of promoter and defender of civil liberties and human rights, it has no choice but to condemn a totalitarian regime that not only brazenly challenges the international order but also chokes its own people.
Naturally, we want dialogue with Cuba. We look forward to Cuba at least returning to the difficult, yet hopeful time of December 2002, when Oswaldo Payá was able to come to Strasbourg to receive the Sakharov Prize. For this to happen, however, it is Fidel Castro and his regime that needs to change, and urgently.
I voted in favour of the proposal by the Group of the European People’s Party (Christian Democrats) and European Democrats, of which I was one of the authors, which is the proposal that best conveys this line of thinking.
In spite of the appalling attacks by the left, the plenary remained clearly on the side of freedom. This is reason to be pleased and hopeful.
Mr President, ladies and gentlemen, I voted for this European Council resolution. However, I must say that I should have voted for it even more willingly if the Council had realised that, among the very many objectives it set itself, it would have been good to include that of re-establishing trust between the citizens and the governments of European countries.
How? Restoring trust in governments means ensuring that citizens always receive a pension in every case, without the continual rule changes in the pension system every time the statisticians discover that old people are living longer. With this thought I wish you and apologise for having detained the Presidency, fellow Members, and all the interpreters.
The Brussels European Council of 4 and 5 November stated, in clear terms, that the objectives laid down in the Lisbon Agenda have yet to be achieved in the way we had hoped for. It is true that the desired knowledge-based economy has not developed as we would have liked and it is clear that the internal cohesion that such an economy would entail has not taken place.
Given that I welcome the progress towards the overall target, I understand the well-founded concern among the Member States that it should be fostered through practical and feasible measures. I believe that Parliament’s closest cooperation or the monitoring of the implementation of the Lisbon Agenda will be inadequate without the cooperation of Member State national parliaments, the direct representatives of the citizens.
I welcome the fact that the Council has placed great emphasis on the area of freedom, security and justice and I reaffirm what was expressed in a report on this subject during the last legislature, which I was fortunate enough to draw up. I should like to stress the need to respect the plurality of opinions in Europe and therefore highlight the need to ensure that the ‘Explain Europe’ initiative is not implemented so as to force the spread of a falsely narrow and rigid idea of what the European project was and will be. I voted in favour of the proposal by the Group of the European People’s Party (Christian Democrats) and European Democrats. Thank you very much.
. We voted against the joint resolution because we disagree with its content and because proposals we tabled were not adopted. Those proposals were in areas as important as the area of freedom, security and justice, and the Hague Programme, to which we are firmly opposed, given that, on the pretext of fighting terrorism and the fight against ‘illegal immigration’, we run an increasing risk of unilaterally prioritising ‘security’ over ‘justice’ and ‘freedom’.
We deplore the fact, for example, that the following proposals tabled by our Group were not adopted:
- Rejects the general idea of introducing biometric parameters in EU identity documents, such as visas, residence permits or passports, because of the high risks to data protection and to the protection of privacy, because there is no clear justification based on need, functionality, efficiency and because of the potential knock-on effects of including such identification parameters in identity documents.
- Strongly opposes the establishment of a European return fund and the appointment by the Commission of a special representative for a common readmission policy;
We are probably the only Members of this House who find the conclusions of the Brussels Summit unacceptable.
It is impossible for us to lend our support to the Lisbon strategy as a whole. If one strips away the strategy’s commendable goals, which include jobs, training and economic growth, and the way in which these goals have supposedly been achieved, namely by means of coordination, one is left with an instrument whose real purpose is to bring about a greater level of harmonisation of national economic and social policies. Its ultimate aim is to dismantle public services and downgrade our social welfare systems.
We are strongly opposed to an accelerated Europeanisation of immigration policies, the aim of the latter being merely to organise migratory flows so that Europe’s ageing populations are replenished. Europeanisation of this kind provides for even fewer internal border controls, without any guarantee that Europe’s external borders will be strengthened. Giving the Commission a right of initiative and Parliament the power of codecision on such matters while depriving the national parliaments of any power, albeit only that of control, and depriving the Member States of their right of veto is a sure way of ensuring that lax proposals are made even more lax by this House.
This is why we will vote against all the motions for resolutions tabled today.
This motion for a resolution outside legislative procedures contains a number of sensible views in various areas, but also a number of views with which we cannot agree, for example when it comes to the demand for a ‘coherent and comprehensive European asylum and immigration policy’ (paragraph 11). In the same way, many of the amendments tabled are issues for the national parliaments to deal with.
We have chosen to abstain in the votes on most of the amendments to the joint motion for a resolution, as well as in the vote on the draft resolution as a whole. We have also voted against Amendment No 2 by the Group of the Alliance of Liberals and Democrats for Europe, since we do not believe in the idea of founding a European School for Judges within the EU.
. –The summit on 4-5 November took decisions of strategic importance for the faster promotion of the anti-grass roots and repressive policy which will unhesitatingly hit the mass grass-roots movement and the workers of Europe over the next five years.
The faster promotion of the Lisbon strategy and the suffocating control of progress in its implementation by the Member States, as contained in the Kok report, show that the European monopolies are in a hurry to apply mediaeval labour conditions of partial and temporary slavery with no working times, security or rights for workers.
At the same time, because they consider that grass-roots movements will intensify, they are armouring their inhumane exploitative system with new repressive measures: the Hague programme. With immigration policy and the prevention and combating of terrorism as a pretext, they are introducing biometric details, they are strengthening central data exchange facilities, they are laying down a strategy for managing crises within the EU which affect vital infrastructure and public order and security in the EU, or so they maintain. In other words, they are armouring the European monopolies in order to manage the rising grass-roots movement.
They are also claiming a share of the spoils in Iraq, which is why they are strengthening the occupying government of Iraq with hundreds of millions of euros from the peoples' money, at the same time calling the Iraqi resistance terrorist violence.
We MEPs of the Communist Party of Greece are voting against the report.
. I voted in favour of the motion for a joint resolution on the European Council of 4 and 5 November 2004, which addressed key subjects and took important measures, not least concerning the Lisbon Strategy.
I welcome the validity and the relevance of the Lisbon Strategy and am pleased that a balanced strategy combining the economic, social and environmental dimensions has been drawn up. That balance is crucial both to society’s view of Europe and to Europe’s competitiveness in the world. As regards the area of freedom, security and justice, the European Council clearly stated that illegal immigration must be reduced and that the only way to achieve this is by adopting a coherent and comprehensive European policy on asylum and immigration.
It underlined that resolving the Middle East conflict is only possible if a firm and definitive peace agreement is negotiated, as laid down in the roadmap for peace. As regards Iraq, there is great concern about instability, indiscriminate violence, terrorist attacks and hostage-taking, all of which claim countless victims, given the difficulties that have come to light in establishing security and the conditions
I am delighted that, as a result of efforts made by a number of EU Member States in response to the pressure brought to bear on them by this House, we can today be confident that a majority will vote in favour of the investiture of Mr Barroso’s new team on Thursday 18 November.
Another positive decision which came out of this Summit was that of providing a fresh boost to the Lisbon strategy, the aim of which is to make the Europe of 25 one of the most competitive areas in the world in future years. The European Union must demonstrate its desire to make our businesses more competitive whilst safeguarding the future of the European social and economic model.
Contrary to what the French socialists would have us believe, economic dynamism cannot be achieved by reductions in working time and increases in costs and bureaucracy; it can only be achieved by flexibility and tax incentives.
European debates on the Constitution and on Turkey’s place in Europe are front-page news in all of our countries. I can only encourage the Dutch Presidency of the Council, as well as its successors, to use their imagination.
That concludes the explanations of vote.
The next item is the debate on the Statement by Mr Barroso, President-elect of the Commission.
. Mr President, ladies and gentlemen, I should first like to welcome the President-in-Office of the Council, the Prime Minister of the Netherlands, Jan Peter Balkenende.
Ladies and gentlemen, three weeks ago, I suggested that we stop the clock. The time has now come for us to set it in motion again and to submit my team for this House’s approval. The decision to postpone the vote was widely welcomed, both inside and outside Parliament, as a means of laying the foundations for this process to come to a positive conclusion. This is a process that shows European democracy in action.
Tomorrow Parliament has the chance to give the incoming Commission a ringing endorsement and, in so doing, has the chance to deliver yet another victory for European democracy. It is in your hands to approve the Commission, and I shall strive, as I clearly indicated in July, when I received the honour of your support as President-designate, to ensure that this Commission will enjoy a close relationship – or positive complicity, as I like to call it – with Parliament. This is a Commission that, with your support and partnership, can drive forward a European agenda that can make Europe matter to its citizens.
Ladies and gentlemen, I have paid a great deal of attention to your comments. You have stressed the need for a strong and competent Commission, and a Commission which is there for all European citizens. I have made a number of changes in order to meet these demands, changes which I believe to be fair and necessary, but which have not entailed a completely new line-up. In the process of doing so, I have had to take account of a number of different and sometimes contradictory expectations, both from political groups in this House and from Member States. As you will be aware, I had to choose the members of my team in agreement with each Member State, and the responsibility is therefore shared, which is a point I should like to stress. During discussions with my colleagues in the Council I made sure that Parliament’s concerns were raised, and I proposed the changes I believe to be necessary.
To sum up, I have brought two new Commissioners onto my team, Mr Frattini and Mr Piebalgs, and I have reallocated Mr Kovács’s portfolio. All three of these Commissioners have now appeared before hearings held by parliamentary committees, and this has made it possible both for Members of this House and for the wider public to become better acquainted with them and to gain a better understanding of their vision of Europe. I should also like to express my thanks to Parliament for the flexibility it has shown in organising these hearings, which nevertheless retained all their substance and stringency. These hearings provided you with an opportunity to ask the Commissioners-designate serious and complex questions, and I believe that the answers they gave to these questions were very good ones.
Whilst presenting my team to you today, I should of course like to reaffirm my commitment to the establishment of a new group of Commissioners responsible for basic rights, the fight against discrimination and equal opportunities, as well as my intention to put forward proposals on a series of ambitious measures aimed at strengthening our respect for basic rights. This is an issue which touches upon all areas and which all Commissioners must bear in mind, and this is why I myself will act as chairman of the group with Mr Frattini, Vice-President of the Commission, as vice-chairman.
Finally, I have taken other steps as announced before the October part-session, which include the putting in place of extremely strict procedures to avoid any conflicts of interest with regard to competition policy.
Taken as a whole, these changes have made it possible for us to retain the balance of the original team. The new Commission still has a higher proportion of women than any Commission before it, and the Commissioners bring with them a broad range of political experience and an in-depth knowledge of the European Union. It should not be forgotten, however, that the Commission gains its strength from the collegiality it embodies, which is enshrined in the Treaties and which forms part of the history and beliefs of the Commission. Provision is made in the Treaty for the Commission to be approved as a whole. I would therefore call on you, when voting, to judge us on our capacity to serve the European interest, both individually as a Commission and jointly with this House.
I can assure you that we are intent on working in an open and transparent fashion. I hope that our work together will be based on mutual respect, which has been strengthened during the approval process and which I hope will be reflected in a renewed framework agreement. If this is the case, we will be able to provide constructive answers to the issues raised in the motions for resolutions upon which you will be asked to vote, and to which I shall respond tomorrow.
I want to return to my invitation last July to build a partnership for Europe, a partnership for prosperity, solidarity and security. Now we urgently need to get back to work. Both in July and last month, I set out our policy priorities and concerns in some detail, so I do not wish to repeat them today. Nevertheless, whatever our priorities and objectives, we can do more by acting together than we can by acting separately.
Let me add two comments. First, I believe the Union, the European Commission and this Parliament can emerge stronger from this process of approval. We may not agree on every issue. Like any family, we will have arguments and differences. However, let me assure you that this Commission will, with your help, play its leadership role. It will strive to lead a dynamic coalition reflecting the views of this Parliament and promoting the common European interest.
Second, with this new strength comes greater responsibility; a responsibility to work together; a responsibility to forge a relationship built on mutual respect and shared confidence in Europe's future; a responsibility to deliver results which make a difference to the lives of Europeans.
It is time to shift the focus from who we are and where we have come from to where we want to go. We must implement a positive agenda for change. We must create the conditions for growth and jobs, sharing prosperity and opportunity across the whole Union. To do this we must put a premium on innovation, education and research. We must exploit knowledge to promote growth.
If I refer to the economy first, it is not because it is an end in itself, but because a strong and dynamic economy is a precondition for our ambitious social and environmental goals. We must reinforce European democracy, reconnecting the Union with the people, and work towards the ratification of our new Constitution. We must reach out across our continent to make a success of our recent enlargement. We must work to improve the quality of life within a modern European model based on economic dynamism and social justice. We must reaffirm the Union's pre-eminent role as an area of freedom and justice and we must consolidate our leadership in striving for peace, security and sustainable development around the globe. We must, therefore, shape a Europe for future generations and capture the imagination and enthusiasm of our young people.
Today, I ask you for your confidence so that we can start this task. With your support we can build a better Europe. My team is ready and anxious to play its part. So let us now get on with our job!
.  Mr President, Mr President-in-Office of the European Council, Mr President of the Commission, ladies and gentlemen, we often have words of criticism for the Council, when we see that their seats are empty yet again, and if we want to be fair, we have to express our appreciation when those seats are occupied.
When the President-in-Office of the European Council is present, he deserves our appreciation for it. I would ask you, Mr President-in-Office of the European Council, to persuade your successor to follow your example when important debates are held in this House in the future.
It was on 29 June, Mr President of the Commission, that the Heads of State or Government nominated you to your position. The Group of the European People’s Party (Christian Democrats) and European Democrats strongly welcomed this nomination and still does so from where we stand today, knowing as we do that you possess the capacity and willingness to head up a strong Commission. On 22 July, here in this Chamber, you were elected President of the Commission with 413 votes, representing far more than the absolute majority. It was with a large degree of unanimity that our Group expressed its confidence in you, which it still has today and without reservations. On 27 October, with no certainty of a majority for them, you took the decision not to put your team to the vote. Had a vote taken place, the college of Commissioners would have had the PPE-DE Group’s virtually unanimous endorsement. What it would not have got was support from two of the other groups, which it might have had expectations or prospects of receiving. This being the situation facing you, your decision not to put your Commission to the vote on 27 October was the right one; I might add that it was the one we recommended to you. On 1 November, Mr Buttiglione, whose convictions had been the subject of a surge of emotionalism hitherto unknown in either this House or among the European public, told a press conference in Rome that he was no longer available to serve on the Commission, adding that he wanted to open the way to broad support for the Commission with you, Mr Barroso, as its President. Speaking on behalf of the PPE-DE Group, I would like to express our gratitude and appreciation to Mr Buttiglione for this noble gesture.
Mr Buttiglione’s decision opened the gate to more changes. The Italian Government put forward Mr Frattini as its new candidate. It became apparent from the hearings that Mr Frattini is an outstanding personality, competent, persuasive, and astute, with an in-depth knowledge of his brief. Mr Piebalgs, the new candidate from Latvia, gave a convincing and impressive account of himself. Let me also add – quite soberly and calmly – that many of our group would have welcomed it if the Hungarian Government had followed the example of its Latvian counterpart and changed its candidate.
What, now, are the conclusions we should draw from the events of the past few weeks? Let me put forward three of them. Firstly, we must call to mind our European values. Underlying our liberal European society is respect for the dignity of each and every individual person, as well as tolerance, pluralism and the rule of law. Every human being has the right to freedom of thought, conscience and religion. Our European cultural identity derives its strength from our acceptance and toleration of cultural differences. If we abandon that, I am convinced that Europe will collapse, and what that means is that nobody in the European Union, nobody in Europe, nobody in the world, must suffer discrimination, not even on account of his or her religious convictions.
My second conclusion is this. We want a strong Commission and a strong European Parliament. The Commission and the European Parliament are allies in the defence of the community of Europe. At the same time, Parliament exercises parliamentary control over the Commission, and so what we expect of you, Mr Barroso, and of the Commission as a whole, is that you and all the Commission’s members should make yourselves available to Parliament whenever the European Parliament so requires. We propose that we should hold a debate here in this House in December on Parliament’s political priorities for the legislative period leading up to 2009, and from what we say in it you will be able to come to your own conclusions as regards the programme that we expect from you from January onwards.
Thirdly, the Council and the governments must in future give the President greater discretion when it comes to appointing individual Commissioners and allocating their portfolios. Our expectation of the governments is therefore that they should work together better with the President-designate of the Commission in future.
The hour of decision is now upon us. In the vote, a very large majority of the PPE-DE Group will be expressing its confidence in the Commission. The PPE-DE Group wishes you, Mr Barroso, and all your Commission, every success in the onerous task of working for the well-being of the citizens of the European Union and for the unity of our continent.
.  Mr President, ladies and gentlemen, the speech you delivered today, Mr Barroso, demonstrates that substantial changes have taken place since your last speech, when you were presenting your proposals for the Commission – these have been changes in the right direction, changes demonstrating that you have drawn conclusions from what happened before the last plenary part-session here in Strasbourg. We believe that you should have learned those lessons earlier, but never mind; you have arrived at the right answers, and the proposals you have announced today and will be presenting tomorrow are better than what you put forward a fortnight ago. This Commission is of higher quality. That is progress, and it could have been much better than it is. It is at this point that I will address Mr Balkenende and say that it could have been much better than it is if your government, Mr Balkenende, had acted to resolve an issue about which we have had very lively discussions and will continue to do so.
However much regard I have for your Presidency of the Council and for you personally, I found it regrettable that the Italian Government took a more flexible approach than did its Dutch counterpart. I think we will have to have further discussions about the conclusions we should draw from what happened. Mr Barroso has alluded to some of them, and it is a subject to which I shall shortly return.
One thing, though, is perfectly clear, and that is that if this House has become stronger in relation to the Commission and also the Council – and it has become stronger – then my group has played a decisive part in that. Of that I am proud, but, as we have just heard, there are always many who can claim a share in credit for victory. That those who sat out the battle hiding in the bushes should now, apparently, be the loudest in proclaiming victory, may well be understandable in human terms, but it is not politically justified.
There are another two points that we will have to sort out with Mr Barroso. Firstly, you have announced that you will be carrying on with the agreements that Mr Prodi made with Parliament following the change of Commission in 1999. You will have to be more precise about what you mean by that. This is an issue to which we have returned in the resolutions we have submitted. Making things more precise means that we assume that the undertaking still stands according to which Commissioners leave the Commission as and when you demand that they do so and that this will initially be dealt with within the Commission. We also take it as read that you accept, in individual cases where there is hard evidence from Commissioners’ conduct in office of incompatibilities with their previous activities, that you will have recourse to this when Parliament requires it. That is what we expect of you, and I think there were indications in what you said today, that you do, and that you will go into more detail about it tomorrow. It also features in our resolution and is something on which we insist.
In the previous part-session, Mr Barroso, you attempted – and were, I think, ill-advised to do so – to get together a majority to defeat the Socialist Group, but in that you did not succeed. If there have been changes in this Commission, they have come about as a result of proposals made by the Socialist Group and of vigorous pressure exerted by it. If you want a broad majority in this House, you will not get one without the Socialist Group.
For that reason, and also because a large proportion of your Commissioners belongs to our political family, I recommend that you seek our group’s cooperation. A Commission supported by a broad majority in this House is a strong Commission; that would in any case be better than to depend on the votes of the extreme Right. That, today, is something I want to have set down.
If you gain our approval, that is approval for the composition of this Commission and a signal for the work to begin. It is not a statement about the legislative programme that you will be putting forward in January, which we will judge, not by the people in the Commission, but by its contents. The 200 Social Democrats sitting in this Chamber were elected because the people of Europe have expectations; they do not want the social achievements that we, the European Left, have successfully fought for in the Member States of the European Union to be cut back by a Commission in Brussels; on the contrary, they expect that Commission to secure them. That is particularly true of the Lisbon process, which is a process of growth, but must also be a process leading to social cohesion and social stability. By that we shall judge you.
It is for that reason that we are willing to cooperate constructively with you and with your Commission. Mr Barroso, I have had many opportunities for discussions with you over the past weeks, and it was only yesterday that I saw at first hand your own hard work, for which you have my personal respect. I sometimes wonder whether that hard work is a response to the pressures of the situation. If it were no more than that, that would be a bad thing, but if what we have here is an ongoing endeavour, if you – as you stated in your speech – know that the Commission whose President you are is composed of diverse political tendencies, the same as are to be found in the Council, in the make-up of the governments represented in it, and in this House, and that in all three institutions Social Democrats have a decisive role to play, and if you bear that in mind in your own personal work, in the work of the Commission and in your legislative proposals, then you can expect the Social Democrats in this House to support you. If you fail to take that to heart, then remember October 2004, for that is what will then happen again.
,. Mr President, every visitor to the Member State that Mr Barroso knows best learns that Portugal's national symbol represents the cockerel that got up from the dinner table and crowed to save the life of a condemned man. Four weeks ago, Mr President-elect, your rooster refused to crow. Tomorrow I believe it will.
On balance, Liberals and Democrats were satisfied with the performance of the new reshuffled Commission. Mr Piebalgs and Mr Kovács did well. Mr Frattini was soft on specifics, but sharp in general. He has the capacity to be an impressive Commissioner for Justice and Home Affairs, although he might need to disown much of the record of his patron in Rome in the process.
This is a better Commission. I challenge anyone in this House to say otherwise. I challenge anyone to say that Parliament was not right to demand that you remake it.
Liberals and Democrats stand by our approvals with the same conviction that set us against Mr Buttiglione. We were forced to define your college by its weakest link. That link has been replaced and today we acknowledge the strengths of the college. It has real talent and deep reserves of competence.
Our Parliament is asked to do the work of scrutinising the Commission, but given only the rudest tools for the job. The Treaty gives Parliament the bluntest possible instrument; the heaviest possible sanction and nothing else. In political terms, the Treaty offers only the possibility of destroying the town in order to save it.
A system of checks and balances that has no middle ground between the cosmetic and the crisis is not worthy of European government and for that reason the Alliance of Liberals and Democrats for Europe must attach a price to our support tomorrow. We expect that if, during your term, Parliament withdraws its confidence from any of your Commissioners, you will come before this House to address the failing. You will either defend that Commissioner on your personal authority or you will ask for a resignation.
In July you wrote the principle of individual responsibility of Commissioners into your speeches. Well, today we want that promise in stone.
The current framework agreement stresses that the Commission President will 'seriously consider' any such withdrawal of confidence. That is not enough. This House wants more than 'serious consideration' and we will not consider your Commission serious without it.
For our part, we must now rise consistently to the challenge of critical partnership that we laid down a month ago. There has been too much talk of political retribution in this House; there have been too many attempts, here and elsewhere, to govern this process as if it were a sideshow of the internal politics of Parliament and not the selection of a European government.
Mr Schulz, my Group may not agree with your assessment of individual Commissioners, but we acknowledge that you have sought a dialogue with Mr Barroso which respects the necessity and the inevitability of compromise. To the green and red banners of the permanent opposition, I would say this: there is no dignity or honour or even refusenik glamour in voting against an agreement on this Commission which respects Parliament's complaint within the constraints of the possible.
Mr President-elect, the Alliance of Liberals and Democrats is ready to give you and your Commission its support.
. Mr President, ladies and gentlemen, the Group of the Greens/European Free Alliance has considered it very important to fight for the European Parliament to make its own voice heard on an important issue: respect for a common European feeling in the matter of freedom and non-discrimination.
The choice of those – among whom I include you, Mr Pottering, Mr Watson – who cried sacrilege, an apocalyptic crisis over something so mundane as the demand to change a team that was not working, has proved to be mistaken. Contrary to what was thought, public opinion has understood and supported what happened here perfectly. This, it seems to me, is something that should be strongly emphasised. Nevertheless, my group has decided unanimously not to support your Commission.
The modifications that you have made are minimal, and even if they have cleared the field of the awkward presence of Rocco Buttiglione, they have not solved the more serious problems. Above all, they keep your Commission in an unacceptably weak and vulnerable position. It is true, Mr Watson, this Commission is better than the one we had on 27 October, but we could have had one that was better still.
We continue to regard it as an error, leaving aside his personal competence, for a Commissioner for Justice to be nominated who is a minister who has signed a farcical law on conflict of interest and who comes from a government led by a man, Silvio Berlusconi, for whom a sentence of eight years’ imprisonment for corruption has just been demanded.
Yet, alas, the Berlusconisation of Europe proceeds apace, and with your Commission conflict of interest becomes a European vice. It is precisely from the Netherlands, a country that is always ready to deliver grand lectures on morality, that there arises a case that we see as more problematic. Without wishing to underestimate the negative impact that Mrs Fischer Boel’s conflict of interest may have on the common agricultural policy, it is the clear that the case of Mrs Kroes represents the most dangerous landmine on the road to credibility for your Commission, Mr Barroso.
The ridiculous statistics produced by the Commission on the basis of invalid calculations cannot disguise the fact that if Mrs Kroes had been in Mr Monti’s post, she would have had to stand aside in no less than 35 cases. What is more, the statistics indicate that there are three cases at the moment on which the Commission will be a lame duck and will have little credibility: reform of the competition rules in the maritime transport sector, the investigations under way in the so-called ‘bitumen cartel’ (which is a particularly serious case because Mrs Kroes was until a few weeks ago a member of one of the businesses in question), and finally, the inquiry into a possible abuse of its dominant position by the British mobile telephone operator .
Competition – frankly, it is a little ridiculous that a ‘Green’ should bring this to Parliament’s attention when it and the Commission are full of liberals – represents one of the cornerstones of the Union’s credibility, and the responsible Commissioner must be above all suspicion.
Now, please explain to us why you want to make Europe run this risk. Why, after having lived through the Santer crisis, the Eurostat polemics and the Buttiglione psychodrama, do you take responsibility for weakening your Commission to this level? It is true that you are not alone in sharing this responsibility: Messrs Shultz, Poettering and Watson have helped to shoulder it. They took fright at their great success on 27 October and wished to return to being an acquiescent Parliament.
That is not for us and the responsibility will not be ours if there is trouble. The responsibility for the future of your institution will lie with you, and with the groups who have offered sacrifices to contingent party interests and to counting how many Commissioners belong to their own political families.
In closing, Mr President, in our opinion the choice of Stavros Dimas for the environment is not by chance. It reflects the precise hierarchy of priorities in your Commission, where the environment is not to be found. Nevertheless, we are certainly ready to try a sort of charm offensive towards Commissioner Dimas and also to admit that we were wrong if he proves to have more energy and more competence.
Very quickly, Mr President, I should like to conclude by saying that not only is the composition of your Commission a problem but also the direction in which this Commission wishes to go. We shall try to act as an opposition in an absolutely constructive spirit, and we hope occasionally to convince you that our road is the correct one.
Mr President, my group had delivered a basically critical judgment on the initial version of the Barroso Commission. This assessment did not relate just to the tip of the iceberg, that is to say the Buttiglione affair, but to the overall profile of this college, marked by unbounded liberalism. The holders of the competition, internal market, external trade, agriculture, environment, and a few other, portfolios were particularly targeted, as well as the holder of the justice, freedom and security portfolio. In the meantime, the President of the Commission has had to distance himself from the person who brought about the scandal so as not to run the risk of an additional and, in this case, probably definitive defeat before Parliament.
It has to be said that, setting aside this key concession, Mr Barroso has applied homeopathic treatment where the disease required a surgical operation. The patient is in danger of suffering greatly in the future as a result of this serious diagnostic error. Frankly, I fear that it is not so much a diagnostic error as a deliberate choice. One need only consider what I have had occasion to call, if you will excuse the term, the double provocation caused to a large minority of MEPs and the millions of people they represent by confirmation that the highly significant competition portfolio and the justice and freedom portfolio had been awarded to, respectively, Mrs Kroes and Mr Berlusconi’s right-hand man.
The former is known for her deep involvement in the business world, a position particularly conducive to confusion between public responsibilities and private interests. Mr Barroso is thus taking the risk of putting in place a veritable machine for producing conflicts of interest and of doing so in the Commission’s main area of competence, that in which it has discretionary power.
The latter Commissioner-designate has emerged from a select band of people who will scarcely go down in history as the most assiduous defenders of justice or as unrivalled promoters of freedoms. The date on which the Commission takes up office is even in danger of coinciding with the general strike of Italian magistrates in protest against the future justice and freedom Commissioner’s godfather, accused of corrupting magistrates and liable, it has been said, to an eight-year prison sentence.
The European Council has just decided to launch the programme. Where the Commission is concerned, this has got off to a rather bad start. Unfortunately, what we have here are not just mistakes in casting but considered decisions. That is much worse.
Mr Barroso, your team will no doubt be confirmed in office tomorrow, but will be so without our support.
Mr President, almost all the members of my group are voting against Mr Barroso’s Commission. The fact that a Christian and Eurosceptic has now been removed has not mollified us. We have not obtained the assurances of transparency and public scrutiny we requested. Mr Barroso’s Commission was not inclined to promise that the EU’s auditors and the European Parliament’s Committee on Budgetary Control could now be given permission to audit every voucher for the use of EU money.
Nor has Mr Barroso’s Commission promised us full details of the Commission’s more than 3 000 working groups. Who is involved in these groups, what do the groups do, who set them up and what do they cost the taxpayers? Where is the will to draw a line under the sins and errors of the past? When will apologies be made to heroic whistleblowers such as Paul van Buitenem and Dorte Smith Brown? When will sacked chief accountant Marta Andreasen have her dismissal notice exchanged for a medal in recognition of her services? Those employees who help clear up fraud and who prevent fraud must be rewarded rather than punished.
The people who should be punished are those who conceal fraud, who are responsible for its being possible to go on committing fraud and who refuse to introduce the public scrutiny that exists in each and every one of our countries. We need a Commission that will introduce general law and order. Let us hope that Mr Barroso will support his Vice-President, Mr Kallas, and that they will together show uncompromising openness and zero tolerance of fraud.
Each country should elect its own Commissioner and hold him or her politically responsible, while Members of the European Parliament should be able to monitor their conduct as European administrators and, if need be, request the Court of Justice to sack them for dereliction of duty.
. Mr President, we have many hopes of this new Commission, for which we shall cast our vote in favour tomorrow. Briefly, we expect the creation of a Europe that can at last take on an effective and realistic role. There are many aims that cannot be postponed further: in the first place, we need the much discussed revision of the Stability Pact, so that it becomes a pact for growth and development also. On that subject, we shall insist on the inclusion of the so-called ‘golden rule’ – the rule that allows spending on research and investment to be removed from the computation of public debt.
Another fundamental subject is the fight against illegal immigration and terrorism. This cannot be reduced to repression alone, but must be directed towards the implementation of a plan for economic aid to the poorest countries of the Middle East and to developing countries, thereby acting on the most basic causes of the problem, which can be identified first and foremost as lying in poverty and social exclusion.
Finally, the common foreign and security policy. After the implementation of monetary union, we need finally to take realistic steps to ensure that Europe plays a leading role on the international stage. It is therefore fundamentally important to open a debate on reform of the United Nations Security Council, such that the European Union can afterwards lay claim to a decisive role. What matters is that this Europe does not stay looking on, in its torpor and its rhetoric, but instead makes itself active and efficacious in practice on the international scene.
In conclusion, I should like to remind Mr Schulz that the European Commission has the precise and democratic duty to deal with the whole of Parliament and must not reach an accommodation – as he maintained – with one political group alone. His observations amount to – and excuse me for using a term that may be a little too vehement – vague blackmail, and are unworthy of a major group such as that which he represents.
Finally, allow me a closing line: we hope that the same degree of fervour employed by one part of this Parliament in the anti-Buttiglione, and also somewhat anti-Italian, crusade will be directed in future to the better cause of a Europe that is a practical and effective exponent of the aspirations of European citizens.
Mr President, ladies and gentlemen, in spite of the arrangement between the independent members of the European Parliament, I count myself as a euro-realist and, on behalf of the Slovak People’s Party and my other euro-realist colleagues, I would like to support the choice of the new Commission as it starts its work. At the same time I would like to draw its attention to questions of economic growth. The European Union began life primarily as an economic grouping which, on the basis of growing economic power, could have a positive effect on foreign policy processes. I therefore consider it to be a warning sign that the economic growth of the Eurozone is noticeably lagging behind that of its major world competitors such as the USA, China, Russia, and others.
The Lisbon Strategy has foundered without even reaching the halfway point, and the crucial developmental instruments of the European Union are failing. The enormous resources invested in the agricultural sector mainly serve to remedy inefficient production or to encourage a decline in production. Resources aimed at structural operations that would stimulate the economy of the European Union have largely dried up, while the commitments remain. Thus we are silent witnesses as the total sum of the legally founded budget obligations of the European Union reaches EUR 200 billion , corresponding to the equivalent of five years‘ contributions. Moreover, the pre-accession and post-accession aid to the new Member States is also lagging behind. In tandem with the Parliament and the Council, the specialists on the European Commission must look for the root causes of low economic growth, the high level of unemployment and the growth of national debts within the Eurozone. So we say to the new European Commission, get down to work!
Mr President, Mr President of the Commission, you have previously said, both inside and outside Parliament, that you would make the changes needed to set up a Commission that has credibility and most importantly – and I stress ‘most importantly’ – one that is able to work in partnership with the Council and in conjunction and partnership with Parliament.
I must congratulate you, because the hearings have shown that you acted swiftly and intelligently. You have managed to create the climate required for that essential partnership to take place. It is essential because, let us not be under any illusions, what the general public and Parliament hope for from the incoming Commission is a clear vision and clear guidelines for action on the Lisbon Strategy, on Transatlantic relations, on the Financial Perspectives, on enlargement and on negotiations with Turkey. In short, they hope that we shall finally have a Commission with a vision, a Commission that is not afraid to take risks, a Commission with objectives, a Commission that is able to work with the Council and with Parliament.
We are sure, in our Group, and, I believe I can say today, in Parliament, that you have the necessary personal attributes and that you have set up a Commission with the necessary attributes to make the incoming Commission a great one for Europe, one that serves us well in all three Institutions. Good luck. Thank you very much.
Mr Barroso, let me start by congratulating you on a much-improved Commission, one that is yours not least through our cooperation, and for that you can be truly grateful to us. I believe that this is a triumph for you personally, but also for the Commission, for this House and – most important of all – for the people, for the voters in this Europe of ours. The fact is that quite a few voters have said to me – and, I am sure, to other Members too, ‘Now I know why I voted in the elections for the European Parliament’. I hope the reason why all those people who tell me that turned up to vote was because it had dawned on them that actually turning up to vote, and the way they voted, makes a difference. I believe that means that it is not just a victory for individuals, but a victory for us together, and I also believe that both the Commission and Parliament have come out of this process stronger.
Secondly, Mr Poettering, let me turn briefly to the business with Mr Buttiglione, around which so many myths have gathered. One of your vice-chairmen said at a discussion in Vienna that it was quite extraordinary that a Communist could become a member of the European Commission, whereas a Catholic could not, and that, precisely, is what I find extremely problematic in view of the myths that are being generated. We all know and respect many of the Presidents of the Commission who were Catholics, and I take it as read that former Commissions – and certainly this one, although I have not checked – included or include many Catholics and persons of other faiths. That is perfectly acceptable, but that is not what it was all about. What it was about was whether Mr Buttiglione was suitable for the office to which there were plans to appoint him.
There is something else I have to tell you, Mr Poettering, because you had a lot to say about tolerance and because I can thoroughly agree with much of what was in your speech: when the same Member attended the hearings of Mr Kovács and used the same argument with reference to him – a man who helped to bring down the Communist regime, who played an active part in bringing about a single and shared Europe – there were those in your group who regarded it as disgraceful that one of their party colleagues should take such a line. That Member is not here, but I hope that, today or tomorrow, when we give our broad support to this Commission, a stop will be put to underhand moves of this kind, and we will be able to cooperate constructively with the new Commission. I also hope that is what your approval of the Commission means.
Let me consider two more points of substance, the first of which has to do with the social dimension. Mr Schulz has already gone into detail about it: at these elections, we have seen how many citizens – by no means all of whom voted for us, although most did – are affected by a high level of unemployment and by the renewed increase in poverty on this continent; this means that there is an obligation on this Commission to do everything possible to create more jobs and also put social security systems on a sustainable footing. That is not an argument against reforms, but we are profoundly sceptical about much of what is to be found in, for example, the Working Times Directive or in the Services Directive. The problem is not that there is more competition, but it is problematic when competitiveness is won at the price of worsening social benefits or deteriorating working conditions.
My final comment must be that cooperation with the United States of America is of particular importance. The United States of America is getting a new administration, which is in part the same as the old one. They are getting a new Secretary of State. Our Commissioner with responsibility for foreign relations will have to work together a great deal with Condoleezza Rice, but let me recall what you, Mr President, said at the outset of your Presidency, that we wanted to work together with America as equals, and what we expect of your Commission is not some kind of anti-American policy, which would be foolish, but we do expect an independent policy, one that can enable us to be proud of it as Europeans and to work confidently together with America, correcting it where it makes mistakes and telling it so, frankly, honestly and clearly. Such are our expectations of your Commission, and I hope you will be able to meet them.
Mr Barroso, democracy is not comfortable and nor is this European Parliament in which we sit. You will have noticed that. I am convinced, though, that democracy must be fought for day by day, and that, if we want democracy in Europe, we cannot wait for permission to be given before going into battle for it. So we urge you to prepare yourself; we Liberals and Democrats will be a critical partner over the next few years. We expect you, even now the composition of the Commission has changed, to put people and citizens’ rights first. We also demand that you pursue an economic policy guided quite explicitly by the principles of the market economy and one that takes to heart the truth that you cannot distribute what you have not earned.
This will be a policy that requires reforms of the kind that are so very necessary in many Member States, including my own country, and so I ask you to very carefully observe whence criticism of your policies or even of individual Commissioners comes. It may be that it is not so much about the individual; perhaps it originates from that quarter that questions the principles of the market economy and is afraid of liberalism.
Mr Barroso, we also hope that you will join with us in a common commitment to bring more democracy into Europe. We – your Commission and us in this House – should be allies against the national defenders of the status quo, who are to be found above all in the Council. For that, it is necessary that you should respect this House not only in extreme situations, and should also see us for what we are – the assembly of Europe’s citizens. As Karl Popper once put it, who rules is not important; what is important is that bad governments should be able to be voted out of office, and on that we take our stand.
Mr President, what happened during the last plenary part-session was important for the European Parliament. Forced by the democratic will of the Chamber, Mr Barroso had to withdraw his proposal. That was important in strengthening the European institutions and Europe itself as a political entity.
The danger of a Commission not supported by this Parliament forced Mr Barroso to make new proposals and that was a good day for our institution. The most visible problem was supposed to be Mr Buttiglione's controversial statement during the hearing, but that was merely symptomatic. In the past we have had several Commissioners with the same opinions and nothing happened. In fact, the problem was that the majority of Parliament thought that the Commission should be a better one, more in accordance with real European needs and with European institutions and more sensitive to European peoples and stateless nations.
The members of the European Free Alliance, part of the Verts/ALE Group, are convinced that your new proposal is not substantially different from the old one. Mr Barroso, when you asked for more time three weeks ago in Strasbourg, we hoped you would bring us a better proposal. But we have seen that you are in a way a prisoner of the will of the Member States. You are not free to build a Commission based on the general interests of Europe, as distinct from the interests of each Member State. We parliamentarians have no freedom to choose the Commission and each of its members on our own. For that reason, Mr Barroso, we cannot back your proposal.
The EU is going through a period of immense change and in the months ahead countries will debate and vote on key issues, most notably the EU Constitution. There was a real opportunity following enlargement to come forward with a Commission which was open and progressive and which could have a positive impact on those inside and outside the European Union's borders. Unfortunately, this has not happened.
Last month, we in Sinn Fein expressed our opposition to the incoming European Commission because we were deeply concerned at the political and policy complexion of that Commission. For us this was never about individuals or the personal convictions held by some within the European Commission. Our analysis is rooted in the manifesto that we presented to the Irish electorate in this year's European elections. In that manifesto we set out a clear and radical vision of Europe based on principles of equality, justice and human rights. We also made clear our opposition to the continued erosion of public services and social welfare provision Europe-wide and the role that the EU is playing in this regard.
During the September hearings, many of the proposed Commissioners outlined support for social and economic policies that will actively undermine equality, justice and social solidarity. There are also, as previous speakers have noted, a number of proposed Commissioners who have serious questions to answer with respect to their record when acting as ministers in their home states.
Whatever the rhetoric, the Commission that you present today, Mr Barroso, represents only minimal and cosmetic changes to your team. It is on this basis, and not through any desire for refusenik glamour, that Sinn Fein MEPs cannot support the European Commission team.
Mr President, ladies and gentlemen, the upholders of French sovereignty will vote against what is known as the Barroso Commission for, in the first place, reasons of principle of which I have already spoken in this House. We are opposed to this mockery of a state which the European Union aspires to be, as well as to a Commission that is playing at being a government and that apparently needs to be confirmed in office. Obviously, we cannot tolerate all that.
Nor can we tolerate the atmosphere in which your Commission has been constituted, Mr Barroso: that of a witch-hunt. Firstly, let it be noted that the Member States have been dispossessed of their last prerogatives in respect of the Commission, since two of them have had to back down. For us, that is, of course, a worrying phenomenon. Then there was the sacrifice of Mrs Udre who, far from just being suspected of prevarication, was accused of being critical of Europe. Apparently, the totalitarian enterprise known as the European Union cannot tolerate the slightest internal criticism. Finally, we dislike the general atmosphere because of the fate reserved for Mr Buttiglione, who was thrown to the lions in the Coliseum. By signing the would-be European Constitution on Capitol Hill on 29 October, the Heads of State or Government also turned their backs on the Vatican and on our Christian roots, a wayward move that, in our view, is unacceptable.
I hope that French Catholics – indeed, French and European Christians – will remember this episode and know that Europe is, without a doubt, turning its back on its roots. I think it is an illusion to believe that, in such conditions – that is to say, by severing our roots – we can make much progress.
Mr President, ladies and gentlemen, the Law and Justice (PiS) delegation within the Union for Europe of the Nations Group was faced with a serious dilemma. On the one hand, we supported Mr Barroso and we are not ashamed of this. We believe we were right to do so, as he is a guarantee that this Commission will achieve good results and be a good European Commission. We also believe it is in the interest of many Member States, especially those whose economies are weaker, for us to have a strong Commission, and we hope Mr Barroso’s Commission will be a strong Commission serving the idea of European solidarity.
On the other hand, however, we were confronted with an extremely worrying precedent, namely that under the influence of the extreme Left in this House, and of ideological prejudices held by Members of this House, Mr Buttiglione’s, nomination was withdrawn. We believe he would have been a good Commissioner. In fact, Mr Buttiglione is no longer a member of this Commission. By way of contrast, this House was ready to overlook the totalitarian past of certain Commissioners and their membership of the criminal Communist Party. In our opinion, this means that double moral standards are currently being applied. The standards applied to European citizens who hold conservative views, notably Catholics, are not those applied to Communists, people who worked to promote a criminal ideology and the subjugation of their own countries.
For the members of the Law and Justice (PiS) delegation within the Union for Europe of the Nations Group, however, the principle of Member States’ sovereignty is of paramount importance. We recognise that the European Commission as it stands has been negotiated by sovereign states and the sovereign governments of sovereign European nations, and we therefore reject this House’s right to question the decisions of the Member States. We cannot, however, vote against this Commission, because we believe, and this is a point I should like to stress, that the House has no right to question the decisions of the Member States’ governments. For the reasons I mentioned earlier, however, we will at the same time be unable to vote in favour of this Commission, despite our great respect for Mr Barroso and many of his Commissioners. Without wishing to stand in the way of the Commission’s election, we intend to abstain from voting, whilst wishing Mr Barroso and his Commission the best of luck in their work for Europe.
Mr President of the Commission, those who are not blind to Brussels’ shortcomings are rubbing their eyes and saying that the mountain of the EU has laboured and brought forth a new Berlusconi mouse. Nothing else has changed; we now know that there are serious things lurking in the appointees’ pasts. What does Mrs Kroes want to take decisions about? How careful must Mrs Fischer Boel be if she is not to take the wrong decisions? As for Mr Kovács, he has apparently, in the space of nine days, become a tax expert, having previously known nothing of the subject. If such a thing is possible, then any European citizen, soon perhaps even a woman, could take a fortnight to become Pope.
This is no way to go about things; an opportunity is being squandered. There is no transparency, and the Commission is more neo-liberal than any of those that have gone before it. What a pity that there are so many in this House whose courage has deserted them; there has not, in fact, been that much change as yet. We must once again take it as read – indeed, we already know – that the party leaders and Heads of Government, be they Schroeder or Blair or anyone else, have been on the phone, not only to you, Mr Barroso, but also to the widest possible variety of their colleagues.
You yourself, Mr President of the Commission, spoke of yourself as going on a blind date, as you could not choose people for yourself. That is a bitter pill for Europe to swallow; it is a structural defect, and so it is that the very opposite of what you, Mr President of the Commission, said is true: it is not by our endorsing you now that democracy is strengthened; it is strengthened if we continue to show ourselves opposed to such practices.
Mr President of this House, Mr President-in-Office of the Council, Mr President-elect of the Commission, we know your team, we have heard the actors, and it is with satisfaction that I expect the kick-off to take place tomorrow, so that your team can get started under auspicious conditions.
We are in any case bound by the provisions of the Treaty. The composition of the Commission requires interaction on the part of the institutions. It is the responsibility of each of the institutions, ourselves included, to ensure that a Commission actually exists at a specific moment in time. This time, the delivery has not been an easy one, but, Mr President-elect, as soon as the child is strong enough, he will certainly be able to develop and flourish.
It is to this that we must devote our shared efforts, each with our own task to perform, and so let us work together honestly, faithfully, constructively and productively – not for the sake of our own comfort, but because it is what people now expect of us. People are not bothered about who does what; they judge by the final balance, by what the EU does for them, and they want to have their say. So, Mr President-elect, let us make the partnership work to which you have made reference twice before, a partnership between the institutions, the Member States, the social partners, consumers and the public.
Let us therefore get to work with an ambitious programme, concluding agreements that allow us the maximum of opportunity to get to grips with the real challenges that face us. And, whilst this obviously means putting enlargement into practice and promoting the ratification of the Constitution, it is also and primarily incumbent on us that we work out how we can help to realise the Lisbon targets of growth, work, prosperity and a better quality of life. For us, it means that we sort out asylum and immigration policy and do so in a humane manner. It means that we combat terrorism without tampering with fundamental freedoms and that the EU can play an important part on the international stage.
We wish you much success with it, Mr President. You can count on our cooperation.
Mr President, today sees us holding the second debate on the appointment of the new European Commission under Mr Barroso’s leadership. The first debate, three weeks ago, primarily concerned itself with problems around the nomination of a number of new Commissioners and with the lack of cooperation between Parliament and the incoming President where the composition of the new Commission was concerned. Then, the eyes of all Europe’s media were upon this House. Everyone was asking themselves whether a majority in the European Parliament would be prepared to accept the logical consequence of the work done in the hearings over the previous weeks. The specific question was whether a majority in this House would be able to summon up the discipline and the courage to deliver, in their final resolution, a substantial, fact-based weighing-up of the qualities of the individual Commissioners and of the new European Commission as a whole.
What eventually came out was the statement that ‘No, we do not have the confidence that the Commission, as at present proposed, will in the best possible way be able to defend the interests of the European public’, and this represented a manifest victory for Parliament. Through, , the united stance of my own group, it became apparent that the European Parliament was prepared, and able, to make the best possible use of the options available to it to get Mr Barroso to make the necessary adjustments to the Commission he had presented. The hearings we have had this week with the candidate Commissioners have indicated that, in terms of quality, the Commission has been improved by this.
It has to be said that it appears that everyone has emerged stronger from the dispute surrounding the appointment of the new Commission. Parliament formulated its position in a serious and open debate, and in an open process of hearings. This enabled it to make clear that its position, having been reached openly and on the basis of consideration of the facts, deserves to be respected and to be taken very much to heart by the other European institutions, the Commission and the Council. Parliament’s position and prestige are thereby very definitely reinforced.
The Commission, and its future President, have, however, albeit at a very late stage in the proceedings, found a way to cooperate with this House and resolve the outstanding problems. This new way of cooperating will ultimately also mean that the Commission will be in a stronger position, something that will be useful to it in discussions and negotiations with the Member States over the years to come.
As we see it, one group, united, has been able to make it clear that it is not possible, in European politics, to push through resolutions with the support of just one political force in this House. We are prepared to take upon ourselves responsibility for the future policy of the European Union.
The actual core point that I want to make, though, is that the real winners are the European public. They have been able to see that this House is willing to take seriously the battle to make Europe as good as it can be. The debate, which was at times hard-fought, on the putting together of the Commission, has given their votes in the European elections a manifest added value. Parliament and the Commission also have, as I see it, the grave obligation to flesh out, over the coming years, the added value that we have gained for ourselves over past weeks; in my experience of contacts with people in the Netherlands who voted for me, these events have in any case considerably enhanced Parliament’s prestige.
Mr President, Mr President-designate, I voted for you in July but, today, I wish to share my worries with you.
At the first presentation of your Commission, you in fact took until the last second of the last minute of the last hour finally to appreciate that there was a problem. You gave way before our Parliament, not so much out of respect for our institution but because you had no other option. As I see it, that showed how indifferent you were for a time to what we were saying. The fact is, it was your responsibility and your duty to understand us, to hear us and to support us in this matter. You should have been on our side. Mistakenly, you chose to be on the side of the Heads of State or Government. You then deliberately chose to offer us a merely partial and limited response.
In the space of a few weeks, you had two historic opportunities, Mr Barroso, to affirm your independence of the Council, and you decided not to do so. That does not augur well for all those who do not want an intergovernmental Europe but who, instead, want to construct a genuinely political and democratic Europe. Tomorrow, there will be no suspense. You will receive the formal approval of our Parliament. You will still, however, have the most vital task ahead of you: that of finally winning the confidence of the majority of MEPs.
Mr President, ladies and gentlemen, I should like to draw your attention, on behalf of the Group of the Greens/European Free Alliance, to the importance of the common agricultural policy and of the role of the Commissioner assigned to the agriculture portfolio.
The CAP, to which the European Union still devotes almost half of its budget, does indeed loom large for the EU. What, moreover, is at stake is the future of our rural areas, our food, our health and our relations with developing countries, as well as making a success of enlargement.
In fact, the position of the majority of farmers is now very difficult, and this in spite of a food-processing industry that, in itself, is flourishing. What with the disappearance of small to medium-sized farms due to the persistent injustices linked to subsidies; trade wars that have little to do with the fair competition otherwise enjoined upon us; the deterioration of the environment, including our soil and water; and ever more standardised and artificial food, the CAP has, in our view, a very great deal to answer for.
The reform adopted in 2003, which is still very liberal in its inspiration, does not, unfortunately, enable these problems to be treated satisfactorily, and your answers on the subject have been particularly feeble and evasive. We would therefore ask you right now to take a very serious look at these issues. We cannot approve a Commission that comes up with such feeble answers in this area.
Mr President, ladies and gentlemen, I address myself to you, Mr President of the Commission, by paraphrasing the first of Cicero’s speeches against Catiline in the Senate: Do you wish to abuse our patience for the next five years? You continue to say that you will rely on the support of Parliament and then, by sleight of hand, you present us with a team that does not answer the questions posed by this institution in any way whatever.
There was a Dutch Commissioner criticised for her conflict of interest and there still is; there was a Hungarian Commissioner who was inadequate for Energy and who has been promoted to Taxation; there was an Italian Commissioner for Justice who has been rightly removed and another Commissioner, an Italian again, for Justice, to emphasise that the government of that country – whose Prime Minister has notorious judicial problems – needs to be protected by your Commission. You know, President Barroso, that in the matter of justice the conduct of the Italian Government, of which Minister Frattini is still part, has provoked a joint strike of magistrates and lawyers.
Finally, let Parliament be the judge of how the Commissioners have replied in their hearings and I assure you that the letter of the Committee on Civil Liberties, Justice and Home Affairs on Commissioner Frattini is by no means a pass with full marks. An answer please – how long do you want to abuse our patience?
Mr President, ladies and gentlemen, the Independence and Democracy Group was and still is opposed to the European Commission, both the outgoing Commission and the Commission-designate, as it is a non-democratic and non-transparent body that retains vast decision-making powers for itself. We therefore observed the Commissioners-designate who took part in hearings before the individual parliamentary committees very closely. There was one of these 25 Commissioners-designate whose abilities were unquestionable, and who, as a lawyer, political scientist and experienced statesman, met the necessary criteria in every respect. Yet Mr Buttiglione fell victim to blatant discrimination in this House because of his Catholic beliefs, even though these beliefs would have had no bearing, as he assured us, on the quality of his work. I therefore fully concur with the view held by Cardinal Friedrich Wetter, Archbishop of Munich. The Archbishop pointed out that not one of the founding fathers of the uniting Europe would have any chance of becoming a Commissioner in today’s European Union. It follows from my previous statements that the way in which the EU currently operates is a travesty of the ideas of Jean Monnet, Alcide de Gasperi, Robert Schuman and Konrad Adenauer.
Mr President, the Commissioners are appointed by the national governments and, just as the governments are of different political colours, so are the Commissioners’ political positions different. Out of respect for the right of Member States’ governments to appoint the Commission, I intended to vote in favour of the Commission initially presented by Mr Barroso. It was an expression of the pluralism in European politics, and Parliament had to live with the fact that there were Commissioners with whose positions we disagreed. As is well known, a majority of this Parliament did not wish to approve the Commission because of a single conservative Catholic Commissioner-designate, Mr Buttiglioni, who had some old-fashioned views on homosexuality and the position of women in society. Now, Mr Buttiglioni has been replaced following negotiations between the President of the Commission and Parliament’s group chairmen – not because of his actions but because of his personal views. There are still nominated candidates with a Communist past. Someone is still designated Commissioner for Competition who scarcely has the required independence for that post.
The right of the Member States to appoint Commissioners themselves is therefore contested when the Commissioners concerned are Catholics with right-wing leanings but not when they are Communists and people with special financial interests.
I am not a Catholic, and I do not share Mr Buttiglioni’s view of homosexuals or of female equality but, in the light of the clearly dictatorial censorship of opinion in the opposition to Mr Buttiglioni, I intend to vote against this Commission, which has been constituted in a way that does not reflect the various political positions in Europe. The EU contains, for example, Communists, as well as Catholics with right-wing leanings who share Mr Buttiglioni’s position. Only the first of these political positions is permitted according to this Parliament’s majority view. What is happening in this case is a very dangerous enforced orthodoxy, and I do not wish to be a party to approving this.
Mr President of the Commission, tomorrow I will cast my vote for you. Before I do so, however, I should like to remind you of the comments you made when you asked this House for its vote of confidence in July. You said that Europe must first earn itself a welfare state, and I am sure that you will not lose heart or flinch before the task of giving an effective boost to the European economy.
Today we were told by Mr Balkenende, President in Office of the Council, that the leaders of the Member States would like there to be a parliamentary committee on employment and growth. Yet a parliamentary committee would not guarantee new jobs, it would merely take more money out of taxpayers’ pockets. There is only one way in which economic productivity can be increased and jobs created, and I am sure you are well aware of what this is: businesses must be persuaded that the European Union is the right place to be if they are to flourish. This is the task facing you and your Commission.
I have here an EU flag which I bought on the floor below this one. There is nothing remarkable about it on the whole, except for a small label upon which is written ‘Made in China’. This shows that it is cheaper today for businesses to manufacture EU flags in China and then import them all the way from China to the heart of the European Union. This is, unfortunately, a direct result of the economic policies which have been pursued to date, and this is something which must be acknowledged.
Mr Barroso, I believe that you will make your fellow Commissioners conscious of the fact that we cannot create a welfare state on credit, in so doing frittering away our children’s future. I would ask you to encourage certain of the leaders of the 25 EU Member States to show similar courage, so that instead of creating parliamentary committees they begin to reform their welfare systems, lower taxes and make savings. I am keeping my fingers crossed for you and your Commission.
Mr President, Mr President of the Commission, the Council had taken you hostage. Tomorrow, Parliament will free you, and it is time it did so, for there is work awaiting you. Your task has not been easy, faced with the inertia of the Council, which is more concerned about defending national interests than about presenting a vision of Europe. Mr Barroso, the events of these last few weeks will, I hope, have brought you closer to the European Parliament.
Admittedly, we have regrets. We regret that the Dutch Government did not accept our recommendation of a change of portfolio for Mrs Kroes. Her task will not be easy, for all her decisions will be subjected to debate. We regret that you have been required to keep Mr Kovács. I have the gravest doubts as to his ability, given his origins, to deal with tax issues. That being said, we appreciate the withdrawal of Mrs Udre, and bravo Mr Frattini for his very commendable performance. We were already able to gauge his interest in a more efficient EU.
We shall therefore put our confidence in your Commission, Mr Barroso, for you have shown responsibility. Let us look at the future, then. Our Parliament has spoken, and it intends to play its role alongside yourselves. It will be your partner for, as I have already said to you, Europe will only make progress by means of a strong Commission and a strong Parliament working in tandem. We are in fact only too aware of the paralysis due to the Council. Your task is a huge one, involving a vote in favour of the Constitution, together with the issues of employment, competitiveness and support for our SMEs and our self-employed. What we expect from you is a genuine industrial policy conducive to supporting growth.
Above all, however, priority should be given to defending the interests of Europeans. What I took from your speech was your desire to create an EU that speaks to young people and to their generation, an EU that, as I myself see it, should pave the way for their future through professional training and through language learning accessible to everyone. Two major challenges await you: the ageing of the population and the demographic downturn. If you have the required will and the required ambition, President Barroso, you will be able to count on us. What we ask of you is that you lead a visionary team for Europe.
Mr Barroso, what has happened is in actual fact not only a victory for the European Parliament, but also a victory for yourself. Overcoming difficulties always makes people stronger, and I believe that you too have become stronger now that you have seen things through. You have now put together a Commission that is better than the one you chose not to present to Parliament. You deserve that recognition, also accorded to you by my group chairman. I should also like to accord you the same recognition on behalf of the Socialist Group in the European Parliament.
You said today that you wanted to strengthen the connection between ordinary people and the European Union. That is incredibly important, and I believe that your Vice-President, Margot Wallström, has the required talents and ability to communicate. I sincerely hope, therefore, that you and the whole of the College will correspondingly give this high priority.
The European Union’s problem is, however, not just a problem of communication but also one of action. For ourselves in the PSE Group and for the party of which I am chairman, it is now very important for you to confirm that your highest priority – as you expressed it within the confines of the European Union – is jobs, jobs and more jobs. You have to understand that there is a prevailing uncertainty among people in Europe. They wonder if they will be able to get jobs in the future and what will happen to their children and families. Genuine answers can only be given to those questions if the European Union can present a comprehensive strategy that provides jobs, jobs and more jobs. If we are to deal with globalisation in a pro-active, rather than defensive, way and if we are to offer a pro-active response during the forthcoming trade negotiations with the United States, China, India and all the developing countries, we must be able to create jobs, jobs and more jobs in Europe.
I therefore believe that, in the last analysis, it is perhaps the governments that are the most important interlocutors. The Lisbon process – which all of us, or many of us in any case, are solidly behind – must be taken seriously by the governments. I would appeal to you to make an effort to ensure that, in particular, the responsible ministers in the governments – that is to say, most notably the finance ministers and, of course, the prime ministers – understand that social security and economic growth are not incompatible but are prerequisites of each other. It would be of vital importance if you could confirm this in your response.
Mr President, Mr Barroso, I participated in the vote partly in order to obtain a Commission with more women in it than the present Commission. I formulated this demand in my group’s letter to you prior to the vote on your candidacy in July. You wanted to comply with our demand and therefore promised eight female Commissioners. Given this promise, I was delighted to approve you as Commission President. You lived up to my expectations when you quickly and efficiently put together a Commission with eight female Commissioners and sound liberal people of first-rate ability in important posts. In the light of this, I supported you all the way, not least when things got rough in recent weeks.
It is therefore with great regret that I must now point out that you have broken your promise concerning eight women in the Commission. My support is thus rewarded in the form of a broken promise, and I must therefore draw the necessary conclusion. I cannot, unfortunately, vote in favour of your Commission tomorrow. That is something I deeply regret, but I will not break my promise to my electorate. I must also be able to look those people in the eye who feel strongly about our original demand for eight female Commissioners. They can now justifiably ask the very relevant question: does the demand for eight female Commissioners no longer have the character of an ultimatum? No, apparently not. Nor, however, can I vote against a Commission of your making that is so liberal and sympathetic to reform. You will therefore see me not taking part in the vote tomorrow. That is not the way I should have liked it to have been.
Mr President, Mr Barroso, I think we share a concern to see a competent and visionary Commission. I tell you frankly, however, that, in listening to you again today, I fear a retreat from the Prodi Commission’s very conception of the European growth policy.
I listened to you again just now. It is not the case, Mr Barroso, that, on the one hand, you have the economy and competitiveness and, on the other hand, the social dimension and the environment. I subscribe to what Mr Rasmussen said but should like to add that, if we do not embrace the conclusions of the Gothenburg European Council, which commit the entire EU and are genuinely at the heart of a European strategy for qualitative growth, and if, furthermore, India and China were to go down the lines you proposed, the earth’s ecosystem would, in this century, be in a disastrous state.
I would ask you when, in January, you present us with your proposals, to return to the main conclusions of the Gothenburg European Council regarding a qualitative growth policy that favours employment and the environment.
Mr President, even though Social Democrats predominated in the previous Commission, they supported the neo-liberal policy that came out of Lisbon 2000. The new Commission is dominated by Christian Democrats and Liberals, who quite openly proclaim their intention of implementing the right-wing political programme contained in the draft Constitution.
Quite apart from the change in the Commission’s political complexion, it is apparent that some of the candidates have a history of giving priority to their private business activities over and above any kind of public interest. Mrs Kroes, if she gets the competition portfolio, will have to monitor whether others are doing what she herself has done for decades, namely giving preferential treatment to one business rather than another, concluding secret deals and enabling a clique of friends to profit from them. When asked in her hearing about the award of subsidies to criminal friends, she gave the same explanation that the Dutch parliament had unanimously rejected back in 1997. Moreover, she has now for the first time admitted that, ten years ago, she sent a secret letter with the aim of enabling an associated business to get a share in a transaction conducted by the Dutch export consortium she chaired. The Dutch Government claims that only President Barroso can reject her, while he puts the ball back in their court. It would be a good thing if this House could reject contentious candidates by voting for one candidate at a time.
President Barroso, the lay fundamentalism that dominates Parliament’s Committee on Civil Liberties, Justice and Home Affairs has forced your Commission to replace Professor Buttiglione with another Commissioner, who was subjected to a battery of questions and who had to stick rigorously to the strictest politically correct line.
Despite all that, there strangely remains in this Commission a person such as Mr Louis Michel, who, as a Belgian minister, even called for our country to be suspended, with sanctions, from the ranks of European democracies solely because it the political movement was part of its government. What a fine champion of democracy and tolerance! We shall certainly keep him under observation, President Barroso, in the years to come.
The Commission is glad that qualified majority voting has been adopted even on such sensitive issues as asylum and immigration, which are, however, matters that require sensitivity on the part of individual nations, states, and even regions, and for which these themselves should be directly responsible.
This Commission staunchly upholds the primacy of European law over the laws of individual nations. That says a lot about the process of expropriation of national regions. This Commission continues to ignore and ride roughshod over the basic rights of minority peoples, which must be upheld by someone: the rights of nations without a state – Corsicans, Basques, Alsatians, Sardinians, Occitanians – whose rights are not recognised by the Commission.
Mr President, that shower down there purports to be the government of Europe. Is that the best you can do? Is that the cream, the elite? They are a joke! However you shuffle the pack, the joker comes to the top. They are a gaggle of rejects, failures, has-beens, no-marks, liars, dodgy characters and communists, epitomised by the British Commissioner, Mr Mandelson, who lied on his mortgage application form so that he could live above his means; who was twice dumped from the British Cabinet and who is synonymous in his own country with lies, deceit, evasion and spin. And he and that lot down there are now going to make the laws for my country on immigration, asylum, foreign policy and defence? I do not think so! These are not the people who have the ability or the opportunity ...
Oh! I see that the gavel is going down very quickly when I am speaking, Mr President!
My country deserves better and it will get better!
I notice that the gavel is going down after exactly one minute, and not 30 seconds later, as it has done for everyone else.
Mr Kilroy-Silk, you can be glad that I did not interrupt you while you were speaking. Nobody in this House has to listen to insults, not even when they come from the United Kingdom’s Mr Kilroy-Silk.
Mr President, Mr President-designate of the Commission, ladies and gentlemen, what is today about? Quite simply, it is about the question of whether we in Europe are getting a Commission that can successfully handle the challenges of the years ahead. Are we getting a Commission that is capable of meeting people’s expectations? Are we getting a Commission that can give Europe strong leadership and will be a respected actor and partner on the global stage?
On behalf of the Group of the European People’s Party (Christian Democrats) and European Democrats, which is after all, numerically, the strongest in the European Parliament, let me say that we are indeed getting such a Commission, one that is capable of performing these tasks, one that enjoys our confidence and has earned that of the European public, whom we, in this House, represent. To that confidence and trust in the Commission we will be giving voice tomorrow.
I want to make it equally clear, though, that we also hope that the more mature cooperation between the new Commission and this House which has come about over the past three weeks will not prove to be ephemeral, but that this close cooperation will continue to be sought. As I see it, we have our mandate as the European Parliament and you have your mandate as the Commission currently in office, and we are to exercise them in the interests of the public. That is what we are prepared to do, and I would urge you to do likewise with all parties, not only with Mr Schulz and his team – which is not as homogeneous as it always likes to appear in this House – but with all the groups in this House and in particular with those who really have taken over the leadership of Europe.
Mr President, in the words of Mao Zedong, as long as one is falling, one has still not reached the bottom.
President Barroso reached the bottom of the political abyss into which Mr Buttiglione and Mrs Udre had pushed his Commission when, during the night of 26 October, he realised that the unity of the Socialist Group in the European Parliament would make a parliamentary majority in his favour unlikely. Mr Barroso was right not to persist in his error. The Commission, as an institution, would have suffered a defeat. Even if a chance majority had given Mr Barroso an all too short victory, the Commission would not have emerged strengthened.
Tomorrow, the modified Commission will be able to count on a very comfortable majority. In no way, however, will the size of the vote in favour ensure an indefinite vote of confidence or a sort of blank cheque. We are going to give our agreement to what is far from being a dream team, but which appears to be more competent than Barroso I. The new Commission will have to apply itself in order to win the confidence of the large majority of MEPs who want to see an active and prosperous Europe that defends its social and environmental model.
The European Parliament is unusual as parliaments go. When it comes to supporting or resisting a government programme, there is neither a parliamentary majority nor a structured opposition. All the political groups are at one and the same time in the majority and in opposition, with majorities forming around precise political objectives.
The Group of the European People’s Party (Christian Democrats) and European Democrats has succeeded in building a broad coalition of pro-Europeans and anti-Europeans, loosely held together by a few conservative values. It has thus become the largest group in our Parliament, but without, for all that, calling all the shots, Mr Ferber.
I hope that President Barroso has faced the facts and understood that he will not be able to rely solely on his party of origin, nor even upon all those on the right, and that he will have to count, in particular, upon the PSE Group which, with its 200 MEPs, is crucial to forming a qualified majority in any legislative procedure. I hope, Mr President, that you will take account of this fact.
Mr President, sometimes European parliamentary democracy makes progress by putting up a scaffold and sending a king to the guillotine. At other times we turn to an obscure page of our parliamentary procedures and modernise the relationship between the executive and the legislature, solving problems through negotiation.
The proposed framework agreement strengthens the Parliament, but it also strengthens the Commission, especially its President and its standing with the Council. The Commission will enjoy a dual legitimacy, drawn from the States and from citizens. I hope you enjoy it, but I also trust that you will use it wisely.
The crisis has reassured citizens that the spirit of democracy prevails in the European Union. It will be absurd for people to argue in the future that the Commission is filled with unelected bureaucrats. Europe and democracy are the winners from this crisis.
Mr President, Mr President-designate of the Commission, I am rather disappointed, for, as I listened to the debate, I heard Mr Watson say that a rooster would crow for you, but what has come out is only a very small egg. Why is this so? It is because Mr Poettering does not actually want Mr Kovács. Mr Schulz does not actually want the Commissioner for competition. Other groups criticise other Commissioners, and I ask myself in what ways this Commission is an improvement. My view is that you may well have leapt out with the fury of a lion, but you have ended up as the Council’s bedside rug. It is for that reason that I reject your Commission.
– Mr President, Mr Barroso, your forename is Manuel, which is pronounced Manolis or Manolios in Greek. The new Commission reminds me therefore of the Greek proverb, 'Manolios changed and wore his hat the other way round'.
You are proposing that Mr Frattini, Mr Berlusconi's right-hand man, who gave him judicial asylum, take the place of the indescribable Mr Buttiglione on the sensitive portfolio of justice. At the same time, you are keeping the Dutchwoman, Mrs Kroes on the portfolio of competition, despite the fact that her professional career shows that she is totally unsuitable.
The new Commission which you are proposing to us is very neo-liberal, quite a lot further to the right than that recommended by the European Parliament. For months you have been advertising yourself as independent. However, it is a one-eyed, selective independence. Once in a while you say 'no' to the governments of France and Germany, but you always say 'yes' to the governments of Italy and Holland which, like you, say 'yes' to Mr Bush, as you did in the Azores.
I am really sorry but, if we are to come to an understanding, that is not at all 'politically correct', Mr Barroso.
Mr President, ladies and gentlemen, the Swedish party, the June List, intended voting against Mr Barroso’s first proposal for two reasons. Firstly, we believed he had negotiated with the governments in order to obtain an extremely federalist Commission. Secondly, we believed he had shown very poor judgment in proposing Mr Buttiglione as the person responsible for female equality and the rights of homosexuals. We did not, however, have any objection to Mr Buttiglione’s being appointed to another Commission post. Obviously, there must be no discrimination against Catholics or those holding other religious positions.
Now, this latter mistake has been rectified, but the new proposal is even more federalist than the first. It reflects the will of the political elite instead of that of the people. The June List has obtained its mandate from voters opposed to the continued centralisation and bureaucratisation of the European project. We shall therefore vote against Mr Barroso’s proposal. Thank you for giving me the floor.
Mr President, Mr Barroso, ladies and gentlemen, I do not agree with Mr Kilroy-Silk’s comments, and this is not merely because he was until recently a member of the Labour Party in the British Parliament, something which I should like to draw to the attention of some of his critics. Mr Cohn-Bendit recently quoted Mao Zedong in one of his speeches before this House, a leader whose writings you are acquainted with, Mr Barroso. I should like to quote Lenin, who taught that it is sometimes necessary to take one step back in order to take two steps forward. You did not heed Lenin’s advice. Instead you took two steps back and only one step forward. I remain unconvinced that the Commission’s current line-up is any better than the previous one, yet I understand that we must vote in favour of this Commission, as there has been enough confusion within EU structures. I certainly agree this has been the case. Mr Barroso, I would like to say that the members of the Polish political party Self-defence (Samoobrona) will vote in favour of the Commission line-up you have proposed, even though we still have reservations concerning some of the Commissioner-designates nominated. We will vote in favour of the Commission, but this is not a vote of confidence for the next five years. We are doing so merely for the purposes of this vote, and we will keep a close eye on your actions.
Finally, Mr President-elect of the Commission, I should like to say that we are also voting in favour of your Commission because you appear to be an honest person, and there is a lack of honesty in European politics. I hope you will remedy this lack.
Mr President, in July my United Kingdom Conservative colleagues were prepared to support you, Mr Barroso, and, despite reservations, your Commission team. You have demonstrated clearly your pro-reform views both as Prime Minister in Portugal and also in your prospectus for the EU, especially on the Lisbon Agenda.
However, we remained concerned that the objectivity in the process of judgment of your Commission team was corrupted here by left-wing politicians in this House. We have great reservations about Mr Kovács in particular. We were very sad to see the loss of a good man in Mr Buttiglione. In addition, the goodness of Mr Kovács is as yet far from proven. The inconsistency in our failure to give at least an indicative vote on that candidate, when we have given one Mr Buttiglione, is a matter of some concern.
However, Mr Barroso, we wish to give you our support in the work that you have to do. We welcome you as incoming Commission President. The complications of the ratification process must, however, provide us with a serious lesson for the future. We on this side of the House are always willing to learn. It seems to me that Socialists and Liberals never seem to learn; they may well gloat, but they do not learn.
Finally, Mr Kilroy-Silk, who spoke earlier, patently has not even found his way to the classroom of his kindergarten.
Mr President, Mr Barroso, every crisis also has the potential to become an opportunity, and I believe that both this House and your Commission have come out of the recent upheavals stronger. The idea, present in the European Constitution, that this House reinforces the Commission’s legitimacy, has come into effect even before the Constitution has been ratified, something that I, as Chairman of the Committee on Constitutional Affairs, can only welcome. We should give this achievement a permanent place in the Interinstitutional Agreement and secure it for the future.
Your Commission includes a Commissioner appointed specifically to handle communication policy, an innovation that we cannot do other than welcome; there has never been one before, and by appointing one you are filling a vacuum that, in former years, made for a great deal of insecurity and helped foster Euro-scepticism. Policies originating in Brussels were simply not communicated successfully to the general public or to individuals, so I can only congratulate you on what was very much the right decision, and one that we endorse. Like all of us, I know that the national governments very often make political capital out of the idea that everything bad comes out of Brussels, and everything good from the national capitals. That has not failed to have an effect on people: they are unsettled, and that must be made good.
The European Constitution now affords you, over the next two years, a unique opportunity to present the values and foundations of the European idea to the outside world. An opportunity as good as that is a rare occurrence. I hope that you will be pro-active rather than sit back and let things happen. It is our task as a European institution to do our bit. The national governments must of course play their part, which is an essential one, but we are the advocates of the European Constitution, and it is we who must defend it against falsifications and distortions. I put it to you that this House, together with your Commission and the Council, will do everything possible over the next two years to ensure that this historic project be brought to a successful conclusion.
Mr President, what are we going to vote on tomorrow? On two things: firstly, and in accordance with Article 214, on a list of Commissioners drawn up by the Council of Ministers of the European Union. There is little to say about this list. It could have been better, and it could have been worse. I do not believe there is reason for contesting it.
We are also going to vote, however, on the way in which, in application of Article 217, the President of the Commission has assumed his obligations in terms of organising tasks, and here we clearly see that things have not been done in a satisfactory way. They were not done in a satisfactory way to begin with. It is absurd to appoint a representative of the Berlusconi government to the freedom portfolio. It is absurd to appoint to the competition portfolio someone who, whatever her merits, will not be in a position to exercise her powers in full.
One point emerges from these two considerations: either Mr Barroso is responsible for these choices, in which case that is a serious matter because he has made bad choices; or he has allowed these choices to be imposed upon him by the governments, which would be even worse.
Mr Barroso, instead of doing some thorough spring-cleaning when you moved in, you have just brushed some of the problems under the carpet where they will fester until, one day, they reappear and cause problems. By putting off problems, you yourself have created obstacles to a successful Commission. You should have changed the portfolios of those Commissioners who have financial interests in their allotted areas.
Ski instructor Frattini has performed a skilful political slalom between the hearings, but he comes a cropper through not having put up a serious fight against collective deportations. Mr Dimas inspires confidence, but he appears more interested in industrial policy than the environment. If a Viagra-style pill now exists for raising interest in environmental issues, I hope you have a supply ready for him so that the Commission does not end up with an impotent environmental policy.
Until you have fixed these problems, I must unfortunately vote against the Commission.
Mr President, between July and November, Mr Durão Barroso has followed a tortuous route strewn with obstacles such as the October crisis, which meant that he had to change the membership of the Commission, thereby demonstrating that pride comes before a fall.
There remains a major bias towards neoliberal capitalism in this Commission, firstly in view of some of its Members’ known links with large European business groups, and particularly in view of the proposals that they intend to put forward, which will mean that serious issues such as social and economic problems, unemployment, massive social and territorial inequality, poverty and social exclusion will still not be addressed.
Accordingly, our position is clear and remains as it was in July. We shall vote against – not because we know Mr Durão Barroso and his disastrous policies in Portugal, but because we are fighting for fresh policies to establish jobs with rights, high-quality public services and major commitments towards peace, by which we mean peace throughout the world, including Iraq.
Mr President, there has been much talk these last few weeks about unfit Commissioners, so much, in fact, that the public could almost believe that it was the real issue. Not so. Sifting through the detritus of the last few weeks, it is clear to me that this crisis with the Commission was about power. Who controls our lawmakers, the nations or Parliament?
If you had had the courage to put the nations' Commission before us in October, you would have had my vote. As it is, be in no doubt that Parliament holds that power now. The nations' loss is this Parliament's gain. We might at first use it sparingly, but imagine a time when we do not. What would then prevent the two largest groupings in the European Parliament from using their combined majority to demand Commissioners with political beliefs more similar to their own? Or let us take it a step further. What would stop them from making a list of 25 names and informing the nations that this is the only list they will approve? Maybe 13 for the PPE-DE Group and 12 for the PSE Group. What promises will Commissioners need to make next time, with threats of rejection hanging over them? One institution has gained, 25 countries have lost, and we are the union of nations no more.
Mr President-elect of the Commission, it is not a sundial that you have set in motion but a legal clock, which has no roots in history and is not of our civilisation. I shall not be voting for your Commission because you have not resolved the numerous conflicts of interest. Through hard work, logic and mechanisms typical and emblematic of the most sinister type of government by compromise, you have merely managed to shuffle the designated Commissioners.
You have easily persuaded the most pro-Atlantic and pro-United States ally in the Council of Europe to replace Professor Buttiglione – who, while I do not subscribe to the prejudices expressed by him against working mothers, has been discriminated against all too easily – while Mr Kóvacs and Mrs Kroes, who are both involved in affairs where there is a clear conflict of interest, remain among your Commissioners.
You spoke of social justice, of the leading role of the Union, of support for sustainable development, pretending all the while that that did not openly contradict the policies that you and many of your Commissioners support – policies that are against the nations and against the interests of their peoples, like the European Constitution, that sprawling bureaucratic monstrosity that all of you want to impose on the people of Europe.
If this Commission endeavours to eliminate social discrimination, if it rectifies policies that are making life more precarious, if it supports policies that encourage population growth and are pro-family, if it defends our manufacturers from attack by competitors from outside Europe, if it puts an end to all processes of enlargement unless the people of Europe have first been asked for their opinion on the proposition, then it may well have our support. Otherwise, you will find in your path the men and women of Europe, who are as hard as the stones of Karnak and as sun-baked as the stones of the Parthenon, who will remain fiercely hostile to you, as they are today.
Madam President, Mr President-elect of the Commission, ladies and gentlemen, you are aware of the deep attachment of the Italian delegation of the Group of the European People’s Party (Christian Democrats) and European Democrats towards the Barroso Commission. Therefore, since I consider this affair to be a story with a happy ending, I shall limit myself to some expressions of gratitude, albeit with some questions.
My first and most heartfelt thanks is to you. You said you wanted to do what was necessary and sufficient to obtain the approval of Parliament. I have genuinely failed to understand why it has been necessary to replace Commissioner Buttiglione, but at any rate Italy has kept the justice portfolio and has an excellent Commissioner and Vice-President of the Commission. For me, that is more than sufficient.
Many thanks are due to our friends in the Group of the Alliance of Liberals and Democrats for Europe: they have truly provided an interpretation for the bewildered Italian parliamentarians who have been debating the subject of conflict of interest for years. Thanks to the ineffable way in which they have fought their battle for the prerogatives of Parliament, we now know that conflict of interest is defended in this way, or rather is fought in this way: by pretending that there is no interest. When you evoke the monster Berlusconi from those benches, we know that it may be written Berlusconi but it is pronounced Kroes.
Thanks also go to our friends in the Socialist Group in the European Parliament. I have not quite understood why their opposition to the Barroso Commission should all of a sudden have disappeared. However, I believe that perhaps it is linked to the lack of action against the Hungarian Commissioner. For this I should above all thank the valiant leader of the Socialist group, but I shall not do so, because every time that someone from my side of the house speaks of the honourable Mr Shulz, he gets promoted to a higher office.
I shall limit myself to asking one final question: does the concept of necessary and sufficient as expressed by you perhaps consist of depriving a Commissioner-designate of his freedom of expression and of thought? You said that democracy is half plus one, but perhaps democracy in this Parliament equals the whole minus one – the most wretched and most Catholic Mr Buttiglione.
Madam President, ladies and gentlemen, I very much want, first of all, to thank those MEPs who, in the last part-session, refused to place their confidence in the Commission proposed by you, Mr Barroso, for it in no way corresponded to the values of tolerance, solidarity and transparency that should characterise the European Union.
Since then, you have made a clever strategic withdrawal, but in no respect have you abandoned those values of yours that you also put into practice in Portugal, in both the social and foreign policy spheres. You now want to make a political victory out of this tactical manoeuvre. This seems to me to imply a lack of respect for ourselves as MEPs. You have made some slight modifications, voluntarily or otherwise. We take due note of these, but in no way are they enough. Mr Buttiglione was the scapegoat. By sacrificing him, you thought you had succeeded in making us forget the rest of the Commission. You erected a smokescreen which cannot make us accept, in particular, a competition Commissioner who, in the kind of phrase already used, you will find is a fly in the ointment until the end of your term of office.
With regard to what you are proposing to us, I know that you have not gone back on your intentions and that, to mention just two areas, the social dimension and public services are not really your Commission’s priorities. You are asking us, however, to think again and to accord you a majority such as no other President of the Commission before you has been able to enjoy. That would be an incredible turnaround, Mr Barroso, but also an incredible instance of your turning your back on us as MEPs. Parliament’s new, pride-inducing legitimacy as something more than a simple recording chamber or rump parliament cannot now be called into question by clever presentation and a certain talent for oratory. There is always a link between a programme and the personalities who implement it. That is why, as a French socialist, I can only express defiance regarding the Commission you are proposing to us. In order to remain faithful to my values, consistent in my choices and concerned to see Parliament respected, I shall not vote in favour of your Commission.
Mr Barroso, I should like to thank you because you are now presenting an obviously better team than you did some weeks ago. You are presenting a Commission without Mr Buttiglioni, whom Parliament could not accept – not because he was, and is, a Catholic and not because he was, and is, a conservative, but because he was unable to take on the task he was appointed to take on. His attitudes and his previous actions were proof that his position was simply untenable.
I now see before me a Commission that will be in a position to fight for gender equality and protection of the rights of minorities, a Commission that will be able to fight for reforms in Europe. I myself attended the hearing of, among others, the Budget Commissioner-designate, and that was an excellent experience in which no punches were pulled in connection with the issue of the necessary reforms. I look forward to our cooperation. I am convinced that your cooperation with Parliament will be constructive, but that you will not go uncriticised either, and this will be of benefit to Europe and to us all.
Madam President, I am convinced that tomorrow will see us approving the new Commission by a large majority, and that is a good thing, being a fundamental precondition for a strong Commission. On it also depends good cooperation between the two institutions in this legislative period. There are those who have labelled the events of the past few weeks as an institutional crisis; nothing could be further from the truth, and the President-in-Office of the European Council rightly said so this morning. It is not because it is the first time that this would not be normal procedure. It is undoubtedly to Mr Barroso’s credit that he has indeed played the game, and that has put him in a stronger position; it may even make for a stronger Commission.
The President-elect of the Commission did not have an easy time of this, and it is also apparent that we too have a number of lessons to learn from it. This procedure, it is clear, puts the President-elect of the Commission in an uncomfortable position. On the one hand, the Member States allowed him little or no discretion in the choice of Commissioners; on the other, Parliament treats this matter as if he really did have a free choice.
In order to avoid such a situation, the Convention had proposed that each Member State should present three Commissioners, including at least one man and one woman. The elected President would thus be given a real choice and would be able to put together a balanced Commission. The IGC, lamentably, did away with this solution. In the light of our most recent experience, it strikes me as essential that we consider taking this stipulation on board in practice, even if only as an agreement between the institutions. It may well not be set down in the Constitution, but it does not conflict with it either.
I think that we in this House need to evaluate all aspects of the procedure. Mr Duff will be drafting a report on this. This is where it seems to me to be essential that we should safeguard the collegial nature of the Commission, which would be put under strain if Parliament were to approve Commissioners on an individual basis. We must not become a . We must keep a watchful eye over the balance between the institutions.
Madam President, Mr Barroso, you have displayed necessary and unavoidable flexibility which will enable you to obtain the majority of the votes of the European Parliament tomorrow. Today, you have promised us a genuine partnership, which is imperative because the European Union is facing huge challenges.
Firstly, the Lisbon strategy needs to be revitalised, as it is clinically dead. Secondly, a deeper European Union must be dependent on the implementation of the Constitutional Treaty. Thirdly, the current enlargement needs to be consolidated, with the new Member States fully integrated and guaranteed equal treatment and the enlarged European Union made into a coherent whole. Finally, Europe needs to be publicised because there is an enormous gulf between Europeans and the European Union.
For us – that is to say, for the new Member States – equal treatment is crucial. We are very well aware that there are no reserves left in terms of financial resources but, like the Hungarian Socialists and the former Portuguese minister, who empathised with the new Member States, we ask you to do what Mrs Fischer Boel promised us during her hearing and find new means and methods more appropriate to specific conditions, for example in the sphere of rural development.
We wish you and the European governments success in these tasks and hope that you will achieve these common objectives that are necessary for an enlarged European Union.
Mr President-elect of the Commission, the reshuffle you have carried out following the resounding failure of many designated Commissioners is both late and insufficient. President Barroso, you have tried until the very last to ignore the will of Parliament. When you were forced to do so, you made as few changes to your team as possible, forgetting, for example, to replace Mrs Kroes at competition, despite the blatant and serious conflict of interest in which she finds herself.
In that sense I should like to reassure Mr Mauro from the PPE-DE Group. I, a Liberal, shall be voting against your Commission precisely because you have not replaced the Liberal Mrs Kroes. Neither does the replacement of Mr Buttiglione by Mr Frattini appear satisfactory to us, despite the indubitable professional capabilities that we recognise in Commissioner Frattini. However, it is precisely these professional capabilities, which he has put at the disposal of the Prime Minister of Italy to draw up a law on conflict of interest in a truly partisan way, that make us uneasy.
I shall therefore vote against the Barroso Commission, through lack of confidence, in the sincere hope that I may be able to change my mind in future.
Madam President, ladies and gentlemen, Mr Barroso, firstly, congratulations. In the last week of October, there were people who did not understand – and indeed criticised – your decision to postpone the vote on the Commission. You deserve congratulations because you were right and because everyone now acknowledges that you were right.
The European ideal and the Community process require an effective relationship between its Commission and Parliament. You rightly referred to this as positive complicity. It is in our common interest and we must build this to last permanently. You have made your intentions clear in recent weeks, so it is now up to us to make our intentions clear by voting resoundingly in favour of the Commission of which you are President.
Accordingly, we need a strong Commission that shows authority and legitimacy. The challenges ahead of us make this a necessity. We are looking to you and to your Commission to defend the Community spirit. We are looking to you to strengthen economic and social cohesion. There will be no common project if there is an increase in inequality and imbalance. We are looking to you to ensure that adequate funding is available. It does not make sense to ask the Commission for more responsibilities and activities without granting the necessary funding. We are looking to you to promote cultural and linguistic diversity. The European Project will be enhanced if we can promote the cultural identity of each of its communities and if each citizen can receive information and interact with the European institutions in their own language. We are looking to you for fresh impetus in bringing Europe closer to its citizens and in putting an end to the shortfall of information and of participation in the European democratic process.
Mr Barroso, I speak here not merely as a member of the same party, but, more importantly, as a Portuguese and a European and it is as a Portuguese and a committed and faithful European that I wish you and your Commission every success. Good luck in your new job.
Madam President, Mr President-elect of the Commission. I have asked to speak in order to welcome loudly and clearly the course of events in recent weeks and to express my satisfaction at the way in which the nomination of the Commission has been handled, both by you and by us.
Mr President-elect, the fact that you decided to delay the vote on the Commission, that you listened to the mood of Parliament and that you made welcome changes to the composition of the Commission, means that, you showed respect for Parliament and contributed both to its reputation and its strength.
Now is the time for Parliament to make an equally sensible move by supporting your Commission and contributing to its reputation and strength.
In my opinion, what is needed is the reciprocal strengthening of the roles of the main European institutions, which would lead, one would hope, to greater trust in both the European ideal and the European Union on the part of our fellow European citizens.
Mr President-elect of the Commission, Europe deserves a strong Parliament. Europe deserves a strong Commission. The tasks which await us in this mandate demand vision, boldness and, as you have correctly pointed out, a robust institutional partnership. In any event, Europe needs strong political leadership.
At the very least there are two tasks which are essential. The success of the Lisbon Strategy and the successful ratification of the European Constitutional Treaty.
In the case of the first task, Mr President-elect, you have said many words, but in the case of the second far too few. Let me now finish by calling on you to ensure that the European Constitutional Treaty is successfully ratified as part of your personal and collective political responsibility. I wish you every success in this task.
Madam President, Mr Barroso, your new Commission has a big responsibility for European economic development and for ensuring that such development takes account of the environment and is characterised by a high degree of social responsibility.
The Lisbon process is now like an oversized elephant in an exclusive glassware shop, that is to say very difficult to handle. I hope that the new Commission finds the strength and courage to develop new working methods and to do some new thinking when it comes to what is, for Europe, such an incredibly important issue, that of sustainable economic growth. This is not a prestige project, but one that is enormously important for those who reside, and lead their lives, in the geographical area for which Parliament and the Commission together have very considerable political responsibility.
Madam President, the other day in Brussels I pointed out that, when the celebrated thinker Ortega was asked from what distance events had to be viewed in order to write history, he replied: "at a sufficient distance not to be able to see the profile of Cleopatra’s nose".
Leaving anecdotes aside, Madam President, I believe that today history is being made in the present tense and, in this historic present we are living through, the European Union is emerging as one of the main players. With a total of 450 million people, 300 million of whom use a single currency, it is the main commercial, financial and industrial power, the main donor of development aid and a key player, though still a beginner, on the international stage.
I believe, Madam President, that, as Mr Durão Barroso has said, what the Commission has to do now is to get to work on the internal dimension of the project, the internal market and economic and monetary union – in accordance with the direction and the commitments of the Lisbon process, with a view to achieving sustained growth and job creation – and on its external action, Madam President, exporting our system of values, making our contribution to the peace process in the Middle East and restoring relations with the United States on the basis of our convictions.
Mr Durão Barroso, Quixote said "They bark, then we ride". A majority of this House will be investing a great deal of political capital in you tomorrow. Use that capital responsibly, create a strong Commission that serves the interests of the citizens, defend the common interest and, above all, establish a direction for the integration project.
Do so, Mr Durão Barroso, by fulfilling your commitment, with a strategic alliance with this Parliament, establishing – as Mr Coelho said a moment ago – a positive complicity, and I am sure that you will make a success of the European integration project, which is one of the most exciting projects of our times.
Mr President-elect of the Commission, I wish you the best of luck in that task.
Mr President-elect of the Commission, the replacement of Commissioner Buttiglione is certainly a step forward but it is a goodwill gesture which, in our judgement, is still not enough.
We are still somewhat baffled by the decision to appoint Mrs Kroes to the Competition portfolio, even though you know that that office will clearly result in a situation where a conflict of interest may arise. In an executive, and I can tell you this from the painful experience of the Italian Government, conflicts of interest give rise to the worst sort of politics.
Finally, there is still some opposition to some of the fundamental political choices that you presented to us in July: I refer to the ambiguity on the subjects of war and peace, to the excessive emphasis that you place on the market and on competitiveness, and to the acceleration that you wish to impose on the processes of liberalisation. I allude to some of the political choices that we would equate, if I may say so, Mr President, clearly with the right. For these reasons, Mr Barroso, you will not have our vote of confidence tomorrow.
Madam President, I shall try to finish what I have to say before the roof collapses. Mr Barroso, you persuaded me to vote for you this summer, and, now that the gun smoke is clearing and I can now inspect the battlefield, I have to say that I was right to give you my vote back then. I said at the time that I thought that a President of the Commission had to be a leader and a democrat at the same time. To be both is a tremendous balancing act and you have skilfully negotiated the tightrope.
The witch-hunt by the Greens against Mrs Kroes demands a response. If you take their thinking to its logical conclusion, it would follow that a doctor could not be responsible for public health, a former trade union leader could not handle social policy, a woman could not deal with emancipation, and a Green could not head up environmental policy. If ever I need a referee, I prefer to choose someone who can play football. Moreover, nobody is bound by so stringent a code of conduct as a Commissioner, and that too is institutional reform. Mr Barroso, your Commission has outstanding ambitions in the field of economic regeneration and the combating of discrimination. Like my group, I expect more democratisation as well.
To sum up, the European Commission, as an institution, has, in fact, been held up in its work of submitting proposals for legislation since last Christmas, and I think it has slept for long enough now. President Barroso, get on with waking up Sleeping Beauty and go in to bat. Tomorrow, I think, this House will put you in a position to do so.
Madam President, I trust that sound was not a sign that a storm is on its way, and I hope the weather will remain fine.
On behalf of the Polish delegation within the Group of the European People’s Party (Christian Democrats) and European Democrats, I should like to lend my support to the second Barroso Commission. It is with a heavy heart that we do so, for the changes made within the Commission are on the one hand unfair and on the other not far-reaching enough. Yet the enlarged European Union is in need of a new Commission and of your strong leadership, Mr Barroso. Our common European interest demands such leadership. It is therefore the substance of the new Commission’s policies that is now the issue at stake, not individual Commissioners.
What do we expect of the new Commission? We expect it to implement three priorities. Firstly, we hope it will complete enlargement. This was initiated but not carried through. Secondly, the Commission needs to maintain and develop the European Union’s solidarity and cohesion. Thirdly, it must develop the European Union’s eastern dimension. As I said, enlargement was carried out in formal terms, but has not been completed. The important point here is that the new Member States should achieve equal involvement in all dimensions of the EU’s policies, as well as full and equal rights, and that they should be treated equally.
The second priority, and one which is particularly important for the new Member States, is the European Union’s social and economic cohesion, something that flows from the ever-necessary principle of solidarity. The Commission’s most immediate task will be to convince the Council that the budget for the next seven years should correspond to the tasks entailed by EU enlargement. As you said in July, Mr Barroso, ‘you cannot have more Europe for less money’. We expect you to keep your word and support the budget proposals put forward by the Prodi Commission. This House will be on your side, Mr Barroso.
The third priority is the eastern dimension and the new neighbourhood policy., We expect you to take a proactive approach to this policy, Mr Barroso. We need a policy which is generous but not permissive, which is demanding but effective, a policy which exports the European model of democracy and a market economy, a policy which opposes violations of the principles of democracy, the rule of law and human rights, a policy which promotes civil society and honest and free elections in Belarus and Ukraine, and an open-door policy for the European ambitions of a democratic Ukraine.
In conclusion, we support your Commission, Mr Barroso. Trusting that it will focus on these priorities, we hope it will be a strong Commission and that you will be a strong leader.
– Madam President, the changes Mr Barroso promised to make were the result of the strong stand taken by the European Parliament. However, we still have concerns about important issues and we are calling for clear guarantees and commitments from Mr Barroso's Commission. We are not giving you a .
We are particularly concerned and are seeking guarantees about the functioning of competition policy and the safeguarding of efficient controls in cases of conflict of interests. We are calling for the honouring of commitments regarding civil liberties and the abolition of discrimination and we shall be watching the European Commission closely in this sector. We are calling for the strengthening of the agreement on institutional relations with the European Parliament and, above all, Mr Barroso, we are calling for you to focus on sustainable development, employment, solidarity and cohesion and to strengthen the role of Europe as a force for peace and cooperation when you present your Commission's programme statements.
Madam President, Mr Barroso, with a sense of responsibility towards the citizens of Europe, we shall judge severely. We shall control the political initiatives, the political acts and actions of the European Commission and the honouring of your commitments on a daily basis. I repeat, we are not giving you .
Madam President, President Barroso, our Italian delegation believes that you have missed the historic opportunity that this Parliament offered you: to present us with a Commission equal to the challenges the Union has to confront.
Mr Buttiglione was not the only problem in your feeble team: you have not done enough to have our full confidence, which, out of a sense of responsibility, we will not give you. There remains, in fact, the serious question of conflict of interest in the most important portfolio – Competition – previously held masterfully by Mario Monti. To Mr Mauro and the other group leaders we say: we made no concessions to Mr Buttiglione, we have condemned the effrontery of the Italian Government for demanding the Justice appointment, and we appreciate the preparation and the courtesy of Mr Frattini, without underestimating what remained unsaid. However, we should have wished for equal rigour and strictness in the case of conflict of interest and the other heavy burdens hobbling your Commission, in which some Commissioners will be impeded from fully carrying out their mandate.
– Madam President, Mr Barroso, on 27 October you demonstrated that the stand which you took from the same tribune during your speech on your election in June was both solid and precise.
You said at the time that you would pay great attention to the views of the members of the European Parliament, even if they opposed your own. On 27 October, you listened to the voice of Parliament and acted accordingly, with respect both for the role of Parliament and the confidence it placed in you in June.
This act on your part means that you believe deeply that politics are the art of composition, which the European Union itself personifies. You yourself stated that the main role of the President of the European Commission was to manage the dynamic assent which Europe needs and you demonstrated that you were already faithfully following that principle.
We believe that the new composition which you have presented is more efficient and will respond to the issues of prosperity, solidarity and security. However, I remember your statement that, if any member of the Commission were unable to perform their duties, you would have no hesitation in asking for their resignation. This, in conjunction with the importance which you attach to democratic scrutiny by Parliament, gives us guarantees of sensible management.
We 11 Greek MEPs of the Group of the European People's Party (Christian Democrats) and European Democrats shall support the Commission with our vote, but we shall keep a close eye on your work and we shall voice our criticism to you if we find that you have deviated from your commitments.
Mr Barroso, we wish you broad support for your new Commission and every success in your difficult job.
President Barroso, you have come back here to the European Parliament with a new approach and that is good. I think and hope that you have substantially understood that the future of European democracy does not rest exclusively on two legs, the Council and the Commission, but that there is a third entity that counts and wants to count. That third entity is the European Parliament.
I take note of the effort that you have made in this direction: whether it is in recognising, I hope definitively, the role of Parliament, or in modifying the composition of the team that will accompany you in the coming years. However, certain problems remain unresolved, and they cannot be underestimated. I shall stress two of them: the first concerns the guidelines for social policy that – to say nothing else – are well short of Europe’s needs for jobs, welfare and rights in the perspective of Lisbon. The second problem is the presence in your team of Mrs Kroes. I have the impression that this Commissioner will soon find herself in a mass of problems. Her conflict of interest is now seen by all and with her confirmation, President Barroso, you are undermining yourself and your actions.
Although I appreciate some of your changes, these problems will not allow me to express my confidence in your Commission. In any case, you have my best wishes in your work above all for the good of Europe.
Mr President-elect of the Commission, in recent weeks we have been able to see the way in which you deal with this Parliament. Such a method denotes a marked feeling for the European institutions. That is why we are convinced that you will lead the Commission in the next five years in a way that is new and different from that of the recent past, carrying out a sort of Copernican revolution.
We are sure that we shall have a President who is not allied to this or that political camp. Europe needs women and men who can play the role of supreme representatives of all the institutions, including the European Parliament and the Parliamentary committees, in this way -– I refer to my colleague Mr Bourlanges, who is absent from the chamber.
In short, we need to have a growing enhancement of the institutions. That is why we should have liked other governments, beginning with the Socialist Government of Hungary, to have shown the same institutional sensibility in these weeks as the Italian Government.
Only a Commission not concerned with influencing national politics can have the prestige and authority to allow Europe to have a balanced system of institutions in the ambit of which this Parliament can finally take full possession of legislative power. A Commission with such a profile must be dedicated to securing swift approval of the Constitutional Treaty.
The birth of the first basic law of the European Union represents a great result for us all, even though I, together with the members of the Group of the European People's Party (Christian Democrats) and European Democrats, harbour a regret that an explicit reference to our Christian origins is missing. However, together we all have the duty to imbue this great work of constitutional engineering with political will. In short, Europe needs to be given a heart and soul, otherwise we risk only having a Europe with a currency and a bureaucracy.
That is why this Parliament has declared itself in favour of a seat for the European Union in the renewed UN Security Council. The goal is to have a Europe that counts for more and more on the international chessboard, a Europe that is the bringer of peace, as it has been within its own frontiers for the last fifty years.
We are sure that you will opt for Parliament’s positions, as a man not of a party but of the Institution. Because you will be a man of the Institution, at the exclusive service of our citizens, you will have the confidence of the Italian delegation of the European People’s Party.
Madam President, Mr President-elect of the Commission, the Council will not help you since it does not seek to increase your power, otherwise the famous peer pressure, which the Council wants us to believe is the best method for moving forward, would have led the Dutch Presidency to accept that it was a mistake to continue the stubbornness of the Italians. Neither the Dutch Presidency nor the European Council have helped you, so you have a weakened candidate in a crucial position within your Commission. Your institution will come out of this weaker, so listen to what the European Parliament is saying to you.
In the letter that Mr Borrell sent you on behalf of the committee which I chair, we asked you what transparent method of warning and monitoring would be used in the event of a conflict of interests, a conflict which I believe will go much further than the cases highlighted by your legal services, since the problem is not a matter of which board of directors Mrs Kroes has been a member of, but rather of knowing in which sector she learned to defend a particular company or fight another.
You provided no reassurance in your speech either on this point or on the way in which you will relieve Mrs Kroes of her responsibilities in the event of a conflict of interests. It cannot be the Director-General who becomes a twenty-sixth Commissioner …
Madam President, the big challenge now is to ensure that a success is made of enlargement and that Europe is given a dynamic economy. The challenge is also, however, that of taking leave of a Europe that was divided and whose history can never be forgiven.
It is against that background that I have to say how unfortunate it is that, after twenty years in the service of a dictatorship, a Commissioner considers himself not to have any cause for regret. Nothing to be sorry for after twenty years in the service of a dictatorship. This says more about the Hungarian Government and the Socialist Group in the European Parliament than about the Commission, because the responsibility lies neither with the Commission nor with the President.
It is also interesting to note the debate we have had in this House today. The PSE Group clearly believes that someone with their background in a free economy is more to be criticised than someone emerging, devoid of any sense of remorse, from one of Europe’s brutal dictatorships. That is to your discredit and is difficult both to explain and to defend.
The task now, however, is to give some impetus to Europe, and it is in the light of this that we are giving President Barroso and the Commission our support. It is a question of deregulating and of opening the way to freedom and transparency. It is a question of advocating a Europe based upon the ideals of freedom and democracy. What matters is to get the Lisbon process moving and to give Europeans the maximum amount of opportunities. This Commission will then be a commendable one, and we give it our support.
Madam President, this is no way to treat a Commissioner who distinguished himself by opening the Iron Curtain. I have to tell the House that I find that absolutely outrageous. The Commission that we are meant to approve tomorrow still has black marks against it. You, Mr Barroso, are under pressure from governments, but do not underestimate Parliament’s vigilance. My group and I will be in the forefront when it comes to getting rid of failures in your entourage. We will take you at your word; you undertook to get rid of members of your Commission who turned out not to be up to the job for some reason or another, and that is a promise you must keep if you are not to fail in the same way as Mr Santer did. Anyone reading reports of what has gone on over recent weeks will know that this freely-elected Parliament has notched up some points; our commitment to Europe and its citizens has become more visible than ever before. The peoples of what are now 25 Member States will in future be able to take a benevolent view of us, and, let us hope, of the Barroso Commission as well.
Madam President, let me say that we now have a Commission composed of 25 members, of whom any one of us can say that one or the other is not to his or her liking. That is, however, the most normal thing in the world in a team sport such as this; now the match is over, what matters now is the acquisition of capacity to act.
I have to tell Mrs Gebhardt, though, that if someone like Mr Buttiglione is to be criticised for the values he holds, conservatives must be allowed to criticise socialists without that being described as improper. This, I believe, is where we have to maintain a balance, and I would urge that we do so, so let me – to take an example – say by way of an appeal to the Greens and others, that the game is over, that Parliament has won its points, and that what matters now is that the Commission be endowed with a large majority, thus legitimating it and enabling it, over the next five years, to do the work that we exist to monitor.
Of that work there is plenty to do. Reference has already been made to the consolidation of the enlarged European Union and to the Lisbon process, as also to Europe’s role in the world and its trans-Atlantic relations. How is terrorism to be overcome, and what part do we have to play in that? How are we to secure our currency’s stability when some of those who participate in debates are endeavouring to pretend that the Stability Pact is not there?
These are challenges of enormous significance, and so I would like to invite the House to give this Commission a big vote of confidence, while at the same time telling the Commission that a high degree of trust does also mean close monitoring of work in progress, combined with simultaneous good cooperation. For it will be the two Community institutions of Parliament and Commission that will have to implement the Constitution, thereby making this Europe of ours a Community rather than an inter-governmental arrangement. What this means is that cooperation between our two institutions is of crucial importance to Europe’s future, and we should stop sniping at each other and get on with the job.
Madam President, it has already been said time and again that this House has helped Europe to gain a better Commission. This is especially true in the case of the Commissioner responsible for justice and home affairs, a portfolio which is after all of particular importance to the public. As coordinator for my group within the Committee on Legal Affairs, I can confirm that we were extremely impressed by the high level of competence demonstrated by Mr Frattini, Commissioner-designate and Vice-President, on various issues, including those of a highly complex legal nature. He has at any rate a much better understanding of what this House expects of a Commissioner.
We also believe that Mr Frattini is capable of putting his past as a minister of the Berlusconi government behind him, even though it surprises us somewhat that he was able to remain a minister in Berlusconi governments for so long whilst holding the view he put forward during the hearing, demonstrating a very strong commitment to fundamental rights and the principle of the rule of law. In view of this, how was it possible for the government to adopt so many laws which were questionable from the point of view of the rule of law, and which the Italian and European courts now have to apply? We must therefore assume in his favour that, as foreign minister, he was always abroad when these laws were adopted.
Madam President, I would like to thank Mr Barroso for listening to the European Parliament. The recent contentious exchange of views between Parliament and the Commission has done three things for the European Union. First of all it has reaffirmed the reality that the European Union is fundamentally a political, and not a bureaucratic, project.
Secondly, it has strengthened the decision-making capacity of the EU by improving interinstitutional relations. Finally and most importantly it has enhanced the democratic legitimacy of the EU by engaging our citizens in a genuine European debate through the forum of the European Parliament.
I personally now feel more confident in supporting a stronger college, reinforced by astute adjustments that have been made in some portfolios. If only you could have gone further, Mr Barroso, but you have killed two birds with one stone in swapping the portfolios of the Hungarian and Latvian Commissioners. In addition, I welcome Mr Piebalgs to the energy brief as a promising and able candidate untainted by the spectre of alleged impropriety, unlike his country's original nominee.
Mr Kovács, who displayed incompetence and complete disdain for the parliamentary process during the first round of committee hearings, has inspired slightly more confidence in the role of taxation Commissioner-designate. While I disagree with his political views, I am personally reassured by his statement to the effect that corporate tax harmonisation will remain a Member State competence.
Although I am in no doubt about her professional competence – and I underline that – I would like to reassert my concerns in relation to a range of conflicts of interest that may attach to Mrs Kroes as a direct result of her successful corporate career to date. Perhaps, Mr Barroso, it is a case of the right woman in the wrong job this time round, but I wish her well.
On the whole I endorse your Commission as representative of the views of the democratically-elected Parliament. While we will have just one vote for or against the entire Commission, I would ask you, Mr Barroso, to put clearly on the record today your full support for the principle of the individual responsibility of each of the Commissioners. It would have been preferable not to leave your changes to the eleventh hour, but the outcome of the whole episode is that cooperation between Parliament, the Commission and the Council has been strengthened. This Parliament has emerged as a much stronger forum, and as one not to be treated lightly. We have given you a clear message. We are not rubber stamps. I wish you and your college well.
Mr President-elect of the Commission, ladies and gentlemen, in relation to the Commission presented to Parliament, there are several points that I am pleased about. I should like to refer to one in particular. That is the choice of seasoned and experienced personalities, as we have seen in the enormous majority of hearings before Parliament, including the hearing that I attended in the Committee on Transport for Commissioner Jacques Barrot. I make no secret, however, of the fact, Mr President-designate, that certain issues have yet to be dealt with.
Mr Barroso, you organised the Azores Summit for President Bush and today, eighteen months after the start of the war, that war has not yet ended. We are unfortunately aware of the number of victims it claims every day: I would like to know your views on that matter today.
The second point that should be considered, and which has just been mentioned, is the reshuffle of the Commission. Reshuffle; that is a fine word, since it has changed little. Do you not fear, Mr Barroso, that by appointing as Commissioner for competition a person who, whatever their qualities, which have been highlighted, will be at constant risk of conflicting interests. Do you not fear that the decisions that your Commission will have to take in such a sensitive area as competition will be permanently in question?
The third and last point, which is particularly close to my heart, is the case of Turkey, and everyone here knows your views on the subject. In our view, Turkey, as we have said many times, should not become a member of the European Union, and there are many reasons for this. I will mention just one, however: its accession would put an end to the Community project. By enlarging ad infinitum, the Union will soon become an enormous free trade area or a classic international organisation, and will therefore lose all of its individual nature.
For several years, Mr Barroso, our group – and I did so myself in November 2002 – has been calling for a privileged partnership between the European Union and Turkey. Are you open to that third option, which would resolve the dilemma between accession and exclusion?
As you can see, Mr President-designate, certain questions remain and we hope that this debate will serve to reassure us this evening.
Madam President, Mr Barroso, ladies and gentlemen, the Barroso Commission and the European Parliament have been strengthened. It is, however, a sad fact that certain Members have, improperly and wrongly, allowed their view of the Commission as a whole and of the challenges facing us to be obscured by differing views on individual Commissioners.
The Commission and Parliament form a channel of communication, and we need each other. We need a strong Commission which shows initiative and which is dynamic and competent. We need a strong European Parliament; without Europe’s citizens, or their representatives, nothing should and nothing can be decided in the EU, as we must bring the European Union closer to its citizens, as well as making it more transparent and democratic. We must do everything in our power to ensure that EU policies can finally be made on the basis of the Constitution, internally, as is the case in the outside world, instead of their being based primarily on national and party politics; I say this thinking back to the comments made by Mr Schulz.
Let us turn the public into participants, and declare our goals, motives and successes. I expect of you, Mr Barroso, that you give the Lisbon and Barcelona processes practical expression and make them operational, and that you do both these things in a way people find easy to comprehend. I also expect you to eliminate obstacles within Europe and to drive forward the common foreign and security policy, as well as to ensuring that the Stability and Growth Pact remains strong, carrying out subsidiarity tests before presenting proposals, putting forward a clear and comprehensible justification for the added value of European regulations, and reaching an agreement with the Council that the 12 stars are to be visible anywhere the EU has invested euros. This is the only way in which a European awareness can be created and the distance reduced.
Around 500 Members and myself look forward to a self-confident, successful and fair cooperation. I wish you all the best.
I am one of those who would have preferred it if your Commission had been elected three weeks ago. Had that been the case, you would have already started your work. Upon reflection, however, I think that benefit can be derived from what has occurred.
The first lesson is that the European Union – and, in particular, the European Commission – must appreciate that it should not interfere in matters relating to faith, morality and ethics. I have in mind, in particular, delicate issues relating to abortion, euthanasia, cloning, the family and marriage, which are all very sensitive topics concerning which there are different opinions in the various Member States of the European Union.
Following the events of recent weeks, I think that you, Mr Barroso, would be very wise to distance yourself from such topics and to avoid any incidents. After all, if we really believe in the principle of subsidiarity and in unity in diversity, we must allow the individual States to regulate such matters according to their nations’ circumstances.
The second lesson that we can draw from what occurred is that the European Parliament is strengthening its position and is steadily becoming more determined in the role it plays in the decisions taken by the European Union. This strengthened role of the European Parliament places the European Commission under greater scrutiny and makes it more accountable.
At the same time, however, the European Commission will in this way be building up its own strength as it will be increasing its legitimacy in the eyes of the public. That is to say, Mr President-elect, after has what occurred we now have a stronger Parliament. We also, however, have a Commission that is stronger as it is more open to inspection and scrutiny by the representatives directly elected by the European people. We have thus reduced the democratic deficit in Europe and have moved the European Union a step closer to its citizens. Thank you.
Madam President, Mr Barroso, three weeks ago the Commission of which you are President was a good one. Your guidelines were positive and your stance was firm and clear. The aims you put forward were both beneficial to Europe as a whole and fair to the cohesion countries. It remains a good Commission today for precisely the same reasons. The majority of its Members were and still are worthy of our approval, because it has avoided any split between super-Commissioners and second-class Commissioners, because it is closely aligned with our ideological values, and because, overall, it is closer to the opinions of the majority of Europe’s citizens.
Madam President, Mr President-designate, the Europe I believe in is a Europe of freedom, diversity, security, prosperity and solidarity. Those should be our guiding principles and indeed those were the values that you promised to defend, Mr Durão Barroso. Europe must remember that without security there is no freedom, without competitiveness there is no lasting social model and without subsidiarity there is no unity in diversity, but a fusion of separate entities, which is something we do not want.
Lastly, the Barroso Commission has our support because it represents an opportunity to restore transatlantic ties. Europe is not defined by opposition to any country, particularly not by opposition – and certainly not by submission – to our main ally, but I believe that this is clear for all to see.
Before I finish, a word to Mr Durão Barroso, who was a good Prime Minister of Portugal. I do not ask you to be our Commissioner, nor do I want you to be our Commissioner. I ask you to be the President of the Commission who never forgets the concerns of the citizens and of the Member States, regardless of their economic, demographic or geographical dimensions, and I trust that doing so will inspire you as you carry out your new and important duties. Good luck, Mr Durão Barroso. Thank you very much.
Ladies and gentlemen, before I give the floor to Mr Nicolaï, on behalf of the Council, I would like to inform you that I have received seven motions for resolutions to wind up the debate. The vote on these motions for resolutions will take place tomorrow at 11 a.m.
I shall now give the floor to Mr Nicolaï, on behalf of the Council.
.  Madam President, as both you and this House will be aware, neither the Council nor the Presidency are, formally speaking, parties in the discussions between your Parliament, the Commission, and its President. We in the Council have of course been very much involved and have, as you will know, Madam President, given our assent to this new list of Commissioners.
I will readily declare to your House that I am gratified by what Mr Barroso, the new President of the new Commission, has presented to us today, and I wish to congratulate him on it. I also want to congratulate the European Parliament. I have always made it clear that the European Parliament does of course have every right – and, indeed, the duty – to set out a position as regards the new Commission and its members. I have also always made it clear that we do of course have every confidence that Parliament’s position will be a well-considered one. We look forward to tomorrow. I have every confidence that the decision you will reach will be a sensible one. We in the Presidency have always indicated that this situation has never been seen as a crisis; it is, on the contrary, evidence of how conflicts can occur in a mature democracy, and a visible demonstration of how a short-term solution can be found to them. I have every hope that it will become apparent tomorrow that a solution has been found.
By your leave, Madam President, I should like to take this opportunity to express my gratitude to Mr Prodi and his Commissioners for having carried on with their work. May I also say that we very much look forward to working with the Commission that has just been presented.
Let me say by way of conclusion that, if you, the European Parliament, come to a favourable decision tomorrow, I think we will all be able to come to the conclusion that both the European Union in general and European democracy in particular, have emerged from this situation with renewed strength.
Thank you very much, Mr Nicolaï.Mr Barroso has the floor.
. Mr President, ladies and gentlemen, I should like to begin by thanking you. I thank you for this debate, for your generally positive reception and for having expressed different points of view. I take note of the support of the majority of you, the concerns you have expressed, the suggestions you have made and also the priorities you have expressed.
I should like to respond in particular to three points: firstly, the composition; secondly, possible conflicts of interest; thirdly, cooperation between the European Parliament and the Commission, thinking in particular of the framework agreement.
I shall start with the composition. Some of you have criticised me because I have taken account of the will of the Member States. That is true: I have taken account of the will of the Member States. That is what the Treaty requires. The composition of the Commission is not the sole responsibility of the President-designate the Commission: it is a responsibility shared between the President-designate and the Council. What I am presenting here is therefore already the result of a compromise. I say this so that it may appear in the Minutes, so that it may be made perfectly clear. It is already the result of a compromise between the President-designate of the Commission and the Members of the Council, naturally also taking account of the will of the European Parliament as I have been able to analyse it. That is why the debate in October was a positive one. In fact, it was as a result of that debate that I came to understand your main concerns and have been able to try to resolve them.
Having said that, I have not been able to resolve all the problems raised and I must tell you why. To a certain extent, you have made contradictory demands. Some of you, for example, are very much in favour of keeping a particular Commissioner, while others do not want that Commissioner. I have been surprised to hear some members of a parliamentary group express serious criticisms of a Commissioner, in this case the Commissioner responsible for competition, when that same group had insisted that I retain the Commissioner in question in this post, which puts us in a peculiar situation in terms of relations between Parliament and the President-designate. In these circumstances, I must say that it is very simplistic to present the composition of the Commission simply as a problem between the President-designate of the Commission and the Council. No! When the President-designate of the Commission allocates portfolios, he is subject to the contradictory demands not only of the different political groups, but also of members of the same political group, as we have seen today.
I say all of this thinking of the future, since there are two aspects that I believe to be absolutely essential. First of all, respect for the Treaties. As you know, the Commission is the guardian of the Treaties, which means that I have had to respect them. I am very much in favour of the Commission’s institutional position, not through institutional egotism, but because more than ever we really need a strong Commission in order to move the European project forward. I am therefore prepared to work with you in an honest, transparent and open way; I am ready for this positive complicity with the European Parliament, but I must tell you that that will not be done to the detriment of the Commission. I could not accept that, because we in Europe all need an independent, credible and strong Commission, in accordance with the Treaties. It is very important that I make this clear to you, so that all of us are aware of our responsibilities. That is why I have taken account of the will of the Member States, while always respecting the Treaties, naturally. I must also say that some of you have cooperated more than others. It is true that certain Member States have shown greater understanding of the concerns that I have expressed than others. I believe this should be pointed out, because I believe it is important to learn every possible lesson from this experience, for the future of the Commission and the proper functioning of our institutions.
With regard to the issue of conflicts of interests, I will say this. First of all, I have taken account of the conclusions of the committee that held the hearing with Mrs Kroes. I must read to you the conclusions of that committee. I shall read them in English because I have the original in English. The committee has confirmed that Mrs Kroes had, and I quote:
'... the required personal and professional capacity to assume the high office she has been proposed for, and that her actions and commitments, some of which go beyond that which would be strictly required, are sufficient to deal with the risk of future conflicts of interest.'
Those are the words of the letter addressed to me by the President of the European Parliament, which was written by the chairman of that committee. The committee also asked me, as did the Conference of Presidents, what guarantees I could give, as President of the Commission, with regard to the mechanisms for preventing conflicts of interest. In fact, we have taken a whole range of measures, too many to list now, but the philosophy is as follows: when a service, and in particular the Director-General responsible for competition, comes across a potential conflict of interests, he has the duty to point it out, but not to examine it, which is important, because the decision is not the responsibility of the Director-General, but rather of the President of the Commission.
Naturally, the President of the Commission cannot keep abreast of the hundreds and thousands of competition issues the Commission has to deal with. The Director-General, who is assisted in this task by the Commission’s legal services, therefore has a duty to provide warnings. It is then the President of the Commission - who, as you know, in accordance with the Treaty, is responsible for the coherence and continuity of the Commission - who takes the decision, if he thinks there is a potential conflict of interests, to transfer that portfolio to another Commissioner, or to take that decision himself within the college. There is, therefore, a mechanism.
Having said that, certain comments have been made. Mrs Frassoni has mentioned three cases currently under examination, which could involve the anti-trust effort and which could involve conflicts of interest. I accept that, Mrs Frassoni, but they are just three cases out of 561 of the same type which are currently being examined by the Commission, of a total of more than a thousand cases relating either to mergers or to State aid. So there are cases that could clearly lead to conflicts of interest. We have transparent mechanisms, however, for preventing these conflicts of interest from having any real effect. This mechanism is democratic because the college has responsibility, and it falls to the President of the Commission.
Furthermore, some of you have made comments to the effect that a Commissioner from the Italian Government should not be made responsible for justice, simply on the basis that he is Italian or is a member of the Italian Government. I must tell you that that is something I could not accept, on the basis of the principle of non-discrimination. This responsibility depends first and foremost on the person, on the individual. The notion that a person from a particular country or from a particular government cannot, as a result of that, offer a particular degree of responsibility, when they have the necessary political, intellectual and professional qualities, is not acceptable. The Member States are democratic countries. It is not for us, the Commission, to decide which governments are acceptable and which are not. That is not our responsibility. It is up to the electorates of the different countries to decide that.
The same goes for another Commissioner, that is, the Commissioner nominated by the Hungarian Government. The Hungarian Government is a democratic government. If it were not, I do not believe it would be a Member of the European Union. To say that somebody nominated by a democratic government of our Union, furthermore somebody who has until now been President of the majority party in that democratic country cannot, as a result of that, for a purely political reason, be appointed a member of the Commission, seems to me to be unacceptable. That is why I believe we should try to keep that Commissioner.
There are clearly compromises to be reached here, ladies and gentlemen. As somebody quite rightly said, there are twenty-five members of the Commission. I would put the question to you: in each of your States, when your party is in power, are all the members of your national governments subject to your approval? I believe not. Why demand more of the European institutions, therefore, than you demand of your own national institutions?
That is where the problem lies. I readily accept that there must be more transparency, more demands, but at times I wonder whether certain people, some through naivety, some with other intentions, are not trying to weaken the European institutions, which we want to be strong. We are willing to accept great demands, but it sometimes makes me suspicious to see members of the Commission being subjected to much more stringent demands than national executives. I wonder how many of our national governments would actually be approved if all their members were to be subject to the kind of hearings that you have organised here in this Parliament.
In relation to the composition of the Commission, some people have said that it is too liberal. Let there be no doubt: this composition actually reflects the pluralism within our Member States. If there were Communist governments in our States, I would have Communist Commissioners. If there were governments led by the Greens, I would have Commissioners of that persuasion. I would have no problem with that. It is the governments, which represent the majority in their countries – since, in all of our countries, the rule is the majority – who make the proposals. There is therefore absolutely no justification for criticising the Commission because its composition is too left-wing or too right-wing. The Commission is genuinely the fruit of pluralism and I would like to repeat what I have already said to you, above all to the Socialist Group in the European Parliament, and that is that I will not be a partisan President. To respond directly, moreover, to the concerns expressed by Mr Schulz, Mr Swoboda and Mr Rasmussen, I must point out that, while I have a particular ideological political conviction, I nevertheless believe that as President of the Commission, I cannot be a President of the right against the left nor the left against the right. I believe that, at European level, we must first and foremost unite, all of us with pro-European convictions, and work for the common European good.
Please allow me also to say something to the members of the Socialist group, with all the respect due to them: you will very often find that in the field of social cohesion, for example, you will have less difficulty with me in the Commission than you would have with certain Socialist governments currently in power. We will see this when we discuss the Financial Perspectives; we will see then who really defends social cohesion and who defends a more active policy of redistribution.
We often say that we must defend the European social model, and that is true. Did you know, however, that, in many Member States, particularly those that have just joined, there is no European social model yet, and therefore their problem is not how to preserve the European social model? Their problem is how to achieve the European social model. We must therefore work to make this enlargement a success and that is the direction we must work in.
With regard to the issue of cooperation between the Commission and Parliament, I do not wish to anticipate the result of the vote on your resolutions tomorrow. Since some of you, however, have put the question to me directly, in particular Mr Watson, I should like to say, with regard to the motion for a resolution presented by Mr Poettering, Mr de Vigo, Mr Duff, Mr Schulz, Mr Swoboda, Mr Crowley and others, that point 5(a), in its current form, is perfectly acceptable. The principle is as follows: if Parliament decides, through a vote, to withdraw its confidence from a Commissioner, the President of the Commission must seriously examine whether it is appropriate to ask that member to resign; the President then either asks that member to resign, or must justify to Parliament why he is not doing so. That is the meaning of the text presented to me and I believe that is the commitment my predecessor, Mr Prodi, had made; I feel no need to change anything.
The important issue is how to reconcile the principle of individual responsibility with the collegiate nature of the Commission. This balance is not easy to achieve, since, as you are well aware, the collegiate nature of the Commission is laid down in the Treaties, it has the force of the law. I cannot, therefore, accept going against the Treaties; I cannot accept the idea that a Commission should resign automatically in the event that you withdraw your confidence, because that is not laid down in the Treaties, and nor is it in accordance with either the spirit or the letter of the Treaty, and, as President of the Commission, I should be the principal guardian of the Treaties.
The Treaties establish the principle of collegiality, which does not mean that, on a political level, I am not perfectly willing to examine the concerns that you express with regard to a member of the Commission extremely carefully and to justify my decision. Furthermore, I have asked the Commissioners to accept the principle of resignation in the event that the President requests it, and they have done so.
I believe that in today's Europe of 25, the authority of the President, which was increased further by the Treaty of Nice and which is still in force, has become essential in terms of the Member States as well. That is why, at informal meetings, the Members of the Commission have accepted the principle that they should resign if their President requests that they do so. So in certain respects we are going further than what you are asking. What I cannot do is change the balance between the institutions established by the Treaty.
I believe that tomorrow we will have the opportunity to react and to make statements following your vote. I could go into greater detail on this, if you wish. I can tell you, however, that from now on the Vice-President, Mrs Wallström, and I, will be ready to work with you on the renewal of the framework agreement, taking account in particular of the letter sent to me by Mr Borrell and also certain initiatives, in particular that of Mr Poettering, who has set several important milestones in the institutional debate. So I see here a genuine will for constructive openness with Parliament.
I shall end by referring to the issue of transatlantic relations, which has been raised. In this regard, I believe we must work with the United States of America on an equal and dignified footing, in a spirit of mutual respect. We need it more than ever and the whole world needs that cooperation.
Today you have received the President of South Africa here. I met him yesterday and he told me, as all the leaders of the developing world tell me, that closer cooperation between Europe, which is currently the biggest economic and commercial power, and the United States, is very important to them as well and that we must commit ourselves positively to a progressive transatlantic agenda with the United States. That is what I will do, of course, while defending the European common interest, it goes without saying.
I will end by saying that the debates this week have enriched us all. I reject the idea that there is a winner and a loser here. I believe that the European institutions can strengthen each other mutually and that we can all emerge as winners from this constructive debate. I would repeat to you my wish, and that of the whole of the Commission, to cooperate closely with you and to establish a positive agenda for Europe, because we have a great deal to do. This idea of positive complicity with Parliament will be very important over the next five years. They will be difficult years. We are facing increasing numbers of demands, but we can work together, the European Parliament and the European Commission, without any party-political pettiness, without pointless divisions, above all trying to unite all of those who believe that Europe has a future and who believe that we can inspire our young people to support Europe. On this basis, I can guarantee that I am willing to cooperate closely within the context of a constructive and transparent relationship with your institution.
Thank you very much, Mr Barroso.
Mr Kilroy-Silk has the floor for a point of order.
Mr President, on a point of order, I am grateful for the opportunity to address you.
You will recall that at the end of my allotted one minute of speaking time earlier today, I noticed you had the gavel poised at 59 seconds. I alluded to the fact and said it seemed a bit unfair that you were ready to stop me when others had spoken for one and a half minutes. I am told – I did not hear you say – that I was lucky that you had not used the gavel earlier because I was saying things that were untrue.
I would be very grateful if you could tell me two things. What was it I said that was untrue, and what is the rule that enables the President of this Parliament to censor Members' speeches?
Mr Kilroy-Silk, you must respect speaking times like everybody else and, furthermore, what you have said is not a point of order.
Mr President, Mr Kilroy-Silk's remarks on the Commission were correct, especially so in the case of Mr Mandelson, whose name is a by-word for sleaze in the United Kingdom. Your remarks accusing Mr Kilroy-Silk of slander demonstrate the anti-democratic nature of this Parliament and of all EU institutions if such a further example ...
Mr President, I have no intention of taking part in this charade. I would simply like to say, Mr President, on a point of order, that I was present on Monday at midday, but that I was not listed in the Minutes. I would like that to be rectified.
Thank you very much, Mr Toubon. We shall verify what you say and make corrections where necessary.
Ladies and gentlemen, the next item is Question Time, during which we will examine questions to the Council.
I should like to begin with Question No 1 by Mr Papadimoulis, which deals with the execution of the arrest warrant for Kenan Akin. I shall now give the floor to Mr Nicolaï to answer the question on behalf of the Council.
On 15 August 1996 the former 'minister' of the self-styled republic of northern Cyprus, Kenan Akin, took part in the murder of the Greek Solomon Solomou during a peaceful demonstration in the no man's land in Cyprus. The violent dispersal of this demonstration left many people injured and culminated in the murder of the Greek demonstrator. Since then an international Interpol arrest warrant has been pending against Kenan Akin. Furthermore, the European Parliament adopted a resolution (B4-0994, 1024, 1039, 1043, 1058 and 1073/96)(1) after these events in which it called 'on Turkey to cooperate by taking all necessary measures to identify, arrest and bring to justice all those implicated in the murders and firing at unarmed civilians'.
Recently the wanted man was arrested in Istanbul on smuggling charges, but was released despite Interpol's arrest warrant.
Will the Council say what measures it intends to take to prevail upon Turkey to respect its international commitments and the obligations derived from its undertakings to the European Union and to execute the warrant for the arrest and extradition of Kenan Akin forthwith?
. The Council is not aware of the details concerning the issuing and handling of the international arrest warrant and requests for extradition referred to by the honourable Member of Parliament. Neither is it for the Council to determine whether Turkey has acted in breach of its international obligations in this specific case.
The Interpol alert issued pursuant to this decision is not based on an EU instrument or on an international instrument binding the European Union and Turkey. The matter raised by the honourable Member therefore seems to fall squarely within the domestic jurisdiction of the countries concerned, and it is therefore not for the Council to express itself on this matter.
– Madam President, Mr President-in-Office of the Council, the European Parliament called in its motion, following these incidents, for all the necessary measures to be taken so that the people responsible for these murders and for the shooting of unarmed demonstrators would be brought to justice. I do not know what Interpol does or does not do, but does the Council intend to do something in order to respond to what the European Parliament itself called for in its resolution?
. I can elaborate a little on what I have just said. Since the Council, as I said, is not aware of any of the alleged details concerning the international arrest warrant and requests for extradition referred to in the question, I cannot offer any new views on that. However, we should bear in mind that international arrest warrants issued by Interpol are not by themselves binding upon the state that receives them. They are more in the nature of requests from one state to another and do not automatically guarantee the detention and/or extradition of a suspect. Instead, the question of extradition is largely governed by existing bilateral extradition treaties, if any.
Unlike the EU arrest warrant system, in which Turkey has no part, there is no implied principle of mutual recognition of judicial decisions between the states involved.
The European Convention on Extradition under the auspices of the Council of Europe, to which Turkey is a party, follows a similar logic.
Why does the Council have to wait until as late as April 2005 before it takes and implements a decision to move to qualified majority voting and codecision in matters of asylum, immigration and border controls, as specified in the Treaty of Nice? What is stopping earlier implementation?
. On 5 November 2004 the European Council adopted a new multiannual programme for the next five years, to be known as the Hague Programme, strengthening freedom, security and justice in the European Union.
The European Council conclusions highlighting the Hague Programme take account of the recommendation on the use of qualified majority voting and the codecision procedure adopted by the European Parliament on 14 October 2004.
In the Hague Programme itself, the European Council, taking into account the assessment by the Commission and the strong views expressed by the European Parliament in its recommendation, asks the Council to adopt a decision based on Article 67(2) TEC immediately after formal consultation of the European Parliament and no later than 1 April 2005 to apply the procedure provided for in Article 251 TEC Title IV, measures to strengthen freedom subject to the Nice Treaty, except for legal migration.
The presidency intends to submit a proposal for a decision to the Council as soon as possible. The European Parliament will have to be consulted on that proposal. By virtue of the protocol on the position of the United Kingdom and Ireland, these two Member States will have the right to indicate their wish to participate in the adoption of the decision within three months.
In view of these procedural requirements, the European Council envisages that the move to the codecision procedure should take effect no later than 1 April 2005.
I of course welcome the fact that the European Council has taken this decision to move forward. I congratulate the Dutch Presidency and the President-in-office himself, on securing this agreement. However, it does seem to show reluctance on the part of Member States that this will happen a year later than the Treaty of Nice specified. Surely a move to codecision, which would make the decisions more democratic, and QMV making them speedier and of better quality, would improve the so far unimpressive record in building a common asylum and immigration policy.
We need to change the insular attitudes in national ministries, an attitude which accounts for why we had to amend the ARGO programme so that only one ministry can submit a project because it has not been possible to get three countries to cooperate. Surely moving to QMV will help change that.
. Thank you for your remarks, but I have nothing to add to what I said in my first answer.
I would like to coax the President-in-Office out of his reluctance to make a further comment. It is quite clear that immigration and asylum can only work if there is coordination between the 25 Member States. Does the President-in-Office believe that the national administrations now support European action in a way that they simply did not a year ago? In particular, does he believe that on 1 April, Ireland and the United Kingdom will sign up to a joint approach to tackling these problems?
. That is rather a new question and one which I regret to say I cannot answer immediately.
In July, the Member States of the European Union agreed, at Spain's suggestion, to revise the common position on Cuba and to rethink the diplomatic pressure being applied in relations between the European Union and its Member States and Cuba.
Has the Council assessed the effectiveness of the common position and the diplomatic pressure exerted on Cuba?
Can the Council state what action it has taken since then, or intends to take, to restart political dialogue with Cuba as part of this revision, and can it describe the current state of diplomatic relations with Cuba?
. The Council has started to review the impact and efficiency of the measures adopted on 5 June 2003 in the light of the objectives of the common position on Cuba. The objectives pursued through the common position remain valid, in particular that of facilitating peaceful change and respect for human rights in Cuba through dialogue with the Cuban authorities and with all sectors of Cuban society. The review is still ongoing and I am therefore unable to give any information at this stage on possible conclusions.
I take good note of the reply we have been given. According to the Council, the revision announced is intended to maintain the same objectives, but I imagine that it will try to achieve these objectives through more effective measures than those taken until now, which have not only had no results, but have actually had negative results.
The President tells me that he has nothing more to say at the moment. I understand the discretion needed during a negotiation process, and from what he has said I detect a will to improve the instrument in order to achieve the objectives we have agreed on.
. I cannot say much more but I can elaborate a little bit.
You may have read in the press that an initial discussion on the revision of the common position took place yesterday in one of the competent preparatory bodies of the Council. We will continue this discussion which, among other matters, concerns the celebration of national days in the coming weeks. As yet, there is no consensus. However, I would like to emphasise that all Member States agree on the importance of a broad strategic EU policy vis-à-vis Cuba, based on the common position. This includes a package of measures aimed at intensifying and structuring the contexts with dissidents and civil society as well as with the Cuban authorities.
Madam President, I would like to ask the Presidency-in-Office of the Council whether it believes that the situation prior to the establishment of the common position was satisfactory in terms of promoting the development of democracy and respect for human rights in Cuba; whether the European Union should not have taken any measure following the wave of repression; and, finally, whether it is aware that this morning, by a large majority, the European Parliament called for the common position not to be altered and for the additional measures established following the wave of repression in June to be maintained.
. I do not have anything to add. I hope my answer was enough to explain the position.
I have recently received increasing reports that, because of tighter border security measures, the US customs authorities need a great deal of time to inspect goods produced by European firms, resulting in longer delivery times and higher operating costs. Because it is impossible to tell how long goods will take to inspect, delivery is delayed.
What will the Council do, within its area of responsibility, to enable European firms to trade more easily in the US?
. The Council is aware of the problem posed by the need to strike a balance between security concerns and trade efficiency. The question of the development of consistent cargo security requirements and a need to ensure minimal damage to trade is regularly raised in the framework of EU-US policy dialogue on transport and border security.
In this context, the EU-US agreement on the container security initiative signed last April, aims to agree mutually acceptable and reciprocal standards that would make burdensome additional controls upon arrival of goods in the US unnecessary. In particular, this agreement sets up a working group designed to improve and establish standards practicable for industry partnership programmes, to improve supply-chain security and facilitate the movement of legitimate trade.
Also in the context of the EU-US policy dialogue on transport and border security, the EU is actively seeking US cooperation regarding the US bioterrorism act, in order to eliminate any potential negative impacts of this legislation on EU exports to the US.
Regarding the practical measures to be implemented in order to facilitate international trade activities with the US, to the benefit of EU firms, the Council invites the honourable Member to raise this question with the Commission.
Thank you very much, Mr President. I would like to add that it is not a question of minor difficulties for European companies. In this context I am of course referring particularly to Slovenian companies. It is a question of the serious problems they are having in the United States because they never know how long it will take the customs authorities there to inspect goods. In this respect I would like to suggest that you and, of course, the whole Commission investigate the possibility that, within the framework of the trade regulations, the customs authorities inform people in advance of the length of time it will take to inspect containerised goods. In this way suppliers would not miss deadlines, and customers in the United States would be happy. In short, this would enable trade between the European Union and the United States to be unimpeded. Thank you very much.
. That is what I tried to explain in my first answer. It is really an issue for the Commission. However, I understand the remarks. In general, the EU presidency tries to enhance relations with the US in various fields, for instance through business dialogue. Stimulating mutual understanding for, on the one hand, justified security concerns and, on the other hand, possible trade difficulties will, I hope, lead to practical solutions that achieve the right balance between those different interests.
Mr President-in-Office, can I take your words to mean that you agree that there are unacceptable delays on the part of the American authorities with regard to European goods imported into the United States? Would you therefore accept that retaliatory measures should perhaps be taken in order to ensure that our exports are properly treated by the American authorities?
. I hope you will understand that I cannot add to what I have already said, and that this is a matter for the Commission.
I understand the difficulties that the President-in-Office of the Council may have in giving a direct answer to the questions that are put to him. A report from the Department of Homeland Security in the US outlines the measures it needs to take to improve security with regard to cargo. Despite some draconian measures introduced over the last two years by the US Administration, those have not been carried out. The delays that European exporters are encountering with regard to trade in the US appear to be targeted against European goods rather than the result of a general focus on cargo security.
Could you, as the presidency, make an approach to the US authorities to see if there could be a pre-delivery inspection at European level, which would then clear the goods for direct transport into the US, rather than being delayed at the US side?
. I really have nothing to add on behalf of the presidency. This is a discussion you should have with the Commission.
I just think you are here, Madam President, to defend the interests of the Members of this Parliament. It is not worth our while turning up to Question Time if the Minister is not going to respond or try to respond – as he could well do – to our questions. I am not going to bother sitting around here listening to these non-answers!
If I understand correctly, Mr Purvis, that was a comment and not a point of order. I have taken note of it.
What information does the Council have on the case of Abdelkadar Bouchama, an Algerian citizen who was detained on 18 May 1994, some ten years ago, and has since disappeared? In the light of this case and on the basis of the Association Agreement with Algeria, will the Council take steps to ensure that the Algerian government's human rights commission is at last filled with independent members, including NGO representatives, with a broad mandate?
.  Madam President, the Council is well aware of the specific case referred to by the honourable Member, namely that of Mr Abdelkadar Bouchama, whose family has heard nothing from him since he was arrested on 18 May 1994. This case, along with those of many dozens of what are termed ‘disappeared persons’ kidnapped in the course of the conflict that has had the country in its grip since 1992, is one of some 7000 files on disappearances still under consideration by the Algerian League for the Defence of Human Rights.
In September 2003, President Bouteflika set up an ad hoc committee to look into disappearances. As this committee is not empowered to conduct investigations, it has not as yet been able to finally clear up these disappearances. Judging that the state was "responsible but not guilty", Mr Farouk Ksentini declared a general amnesty for all members of the security forces concerned, as had previously been done in South Africa. Financial compensation has recently been offered to the families of disappeared persons, provided that they withdrew their accusations. The Council has regularly put disappearances on the agenda for discussion and expects to do so again for the forthcoming meetings within the framework of political dialogue with Algeria. This is an issue to which we are giving our attention. In this context, the pending ratification of the Association Agreement constitutes an important development in the EU’s relations with Algeria. When the agreement enters into force, it will enable the European Union to bring more focused pressure to bear on Algeria in connection with respect for human rights in general, and, more specifically, with regard to disappearances.
Yes, I have two specific supplementary questions. Firstly, is the Council prepared to intervene once more with the Algerian authorities concerning the case to which I specifically referred? Secondly, I should like to ask whether it would not be possible, in the framework of the dialogue now facilitated by the Agreement, to propose a more efficient instrument than the commission, which you yourself have described as extremely inefficient?
.  Madam President, we in the Council cannot put forward individual cases in the way that has been suggested. I expect the next Ministerial troika with Algeria to be held in 2005 – in other words, next year – and I am sure this will be an opportunity for the European Union and Algeria to discuss the issue of human rights, when these cases will be able to be considered as well.
Owing to its current make-up and powers, and to the lack of instruments it has for enforcing the conventions adopted, the International Maritime Organisation (IMO) has let flag of convenience states escape with ratifying only half of the conventions signed, and even with not actually applying those that have already been ratified.
What proposals will the Council bring forward in respect of the IMO and what measures will it adopt at a Community level in order to remedy this serious situation, which is highly detrimental to international transport security?
Thank you for your reply, Mr President-in-Office of the Council. You have said it: the European Union as such does not belong to the WTO. Nevertheless, according to the Constitutional Treaty, the environment is an exclusive competence of the European Union. I would like to know the Council’s view on the idea of the European Commission participating in the WTO on behalf of the Union.
Also, an amendment to the Directive on penalties for marine pollution approved at first reading by the European Parliament proposes that ships with Community flags should be responsible in any part of the world. The Council is opposed to this. I would like to know which Member States are opposed to this measure. Could they possibly be the European States with flags of convenience?
. Thank you for your remark.
I would like to emphasise the importance of the status of the PSSA, a Particularly Sensitive Sea Area. In the IMO framework protection measures for a PSSA can include ship routing measures such as an area to be avoided - an area within defined limits in which either navigation is particularly hazardous or it is exceptionally important to avoid casualties and is one which should be avoided by all ships, or certain classes of ships.
Mr Ortuondo Larrea, I intended to take one more question, and then Question Time will be concluded.
You have not in any way answered my question.
As you know, it is actually for me, as President, to invite speakers to take the floor. As for how well or badly questions are answered, you are entitled to your own opinion.
I would like to end with Question No 9 by Mr Proinsias De Rossa. Firstly, however, I would like to note that Question No 7 by Willy Meyer lapses, as he is not present. Question No 8 by Edith Mastenbroek has been withdrawn, which takes us to Question No 9 by Proinsias De Rossa, on state-owned enterprises and oil production in Burma/Myanmar. You have the floor, Mr Nicolaï, and I believe you wanted to provide a further response to the preceding question.
Will the Council explain how it drew up the list of Burmese state-owned enterprises identified in Council Common Position 2004/730/CFSP(2)? In particular, will the Council explain why Myanmar Oil and Gas Enterprise (MOGE), Myanmar Timber Enterprise, and Myanmar Post and Telecoms have been left off the list; and why no EU joint venture companies were listed?
How does the Council propose to ensure that EU corporate involvement in Burma's important energy sector will be blocked? How it propose to monitor and update its list by including other relevant companies? Does it intend to identify those European companies already involved in contracts or agreements, and does it intend to seek to influence those companies to withdraw from such contracts or agreements once their current contractual obligations so allow? In view of the Commission's statement in response to question H-0339/04(3) does the Council propose to achieve the utmost compliance from Member States with the common position?
. The honourable Member who asked the last question has left. However, I can say that we are studying the possibilities for the accession he was asking about.
In answer to Question No 9, the Council informs the honourable Member that the draft common position, including its annex, was discussed within the competent Council preparatory bodies. The local diplomatic representations of the EU Member States were consulted. According to the common position, it will apply for a 12-month period and will be kept under constant review. It will be renewed for a mandate as appropriate, in particular as regards the Burmese State-owned enterprises, as listed in Annex 2, if the Council deems that its objectives have not been met.
Decisions to amend Annex 2 are therefore taken by unanimity. The Council is not in a position to comment on the inclusion of individual enterprises. As regards the monitoring of the implementation, it can be noted that in Spring 2004 the Council created at technical level a working party dedicated to exchanging experiences and developing best practice in the implementation and application of restrictive measures.
It has started its work and is monitoring the implementation of the guidelines and evaluating restrictive measures within the framework of the CFSP adopted by the Council last year, notably to check whether EU restrictive measures are affected.
Mr President-in-Office, the most remarkable part of your reply is that you cannot comment on the individual companies I have enquired about. I fail to understand why you cannot tell me and this House why these three state energy, timber and telecoms companies are excluded from the common position.
Can you tell me which states opposed the inclusion of these three important Burmese state enterprises? Do companies, either state companies or private companies in these states, already have joint enterprises with these important companies in Burma?
. It is an issue under discussion in the Council. I cannot add anything to what I said earlier.
You cannot inform the House which Member States are opposing the inclusion of these three companies? The Council is either open or it is not. Why is it opposing the inclusion of these three companies in the common position and how can these sanctions be effective if they are not including the energy, timber and telecoms sectors?
. My reaction is the same. I cannot tell you what is under discussion in the Council and between Member States.
Mr De Rossa, it is not you who has the floor at present. Perhaps you could raise the issue again with the President-in-Office of the Council in a face-to-face discussion. Question Time has already overrun – it should have been concluded at 7 p.m. – and you have already had an opportunity to ask the question.
Questions No 10 to 15 will be answered in writing.
That concludes Question Time.
The next sitting will take place tomorrow, Thursday 18 November, from 10 a.m. to 1 p.m. and from 3 p.m. to 5 p.m.